Exhibit 10.41

 

LOAN AGREEMENT

 

 

Dated as of February 9, 2006

 

 

Between

 

 

MB LONGVIEW TRIANGLE, L.L.C.,

a Delaware limited liability company,
as Borrower

 

 

and

 

 

LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

16

 

 

 

ARTICLE II

GENERAL TERMS

16

Section 2.1

Loan Commitment; Disbursement to Borrower.

16

Section 2.2

Interest; Loan Payments; Late Payment Charge.

17

Section 2.3

Prepayments.

18

Section 2.4

Intentionally Omitted.

20

Section 2.5

Release of Property

20

Section 2.6

Manner of Making Payments.

20

 

 

 

ARTICLE III

CONDITIONS PRECEDENT

21

Section 3.1

Conditions Precedent to Closing

21

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

25

Section 4.1

Borrower Representations

25

Section 4.2

Survival of Representations

33

 

 

 

ARTICLE V

BORROWER COVENANTS

33

Section 5.1

Affirmative Covenants

33

Section 5.2

Negative Covenants

41

 

 

 

ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION

46

Section 6.1

Insurance.

46

Section 6.2

Casualty

50

Section 6.3

Condemnation

50

Section 6.4

Restoration

51

 

 

 

ARTICLE VII

RESERVE FUNDS

56

Section 7.1

Required Repair Funds.

56

Section 7.2

Tax and Insurance Escrow Fund

57

Section 7.3

Replacements and Replacement Reserve.

58

Section 7.4

Intentionally Omitted.

63

Section 7.5

Intentionally Omitted.

63

Section 7.6

Intentionally Omitted.

63

Section 7.7

Reserve Funds, Generally.

63

 

 

 

ARTICLE VIII

DEFAULTS

64

Section 8.1

Event of Default.

64

Section 8.2

Remedies.

66

 

i

--------------------------------------------------------------------------------


 

Section 8.3

Remedies Cumulative; Waivers

66

 

 

 

ARTICLE IX

SPECIAL PROVISIONS

67

Section 9.1

Sale of Notes and Securitization

67

Section 9.2

Securitization

67

Section 9.3

Rating Surveillance

68

Section 9.4

Exculpation

68

Section 9.5

Termination of Manager

70

Section 9.6

Servicer

70

Section 9.7

Splitting the Loan

70

Section 9.8

Cross Default Election

71

 

 

 

ARTICLE X

MISCELLANEOUS

71

Section 10.1

Survival

71

Section 10.2

Lender’s Discretion

71

Section 10.3

Governing Law

71

Section 10.4

Modification, Waiver in Writing

72

Section 10.5

Delay Not a Waiver

72

Section 10.6

Notices

72

Section 10.7

Trial by Jury

73

Section 10.8

Headings

74

Section 10.9

Severability

74

Section 10.10

Preferences

74

Section 10.11

Waiver of Notice

74

Section 10.12

Remedies of Borrower

75

Section 10.13

Expenses; Indemnity.

75

Section 10.14

Schedules Incorporated

76

Section 10.15

Offsets, Counterclaims and Defenses

76

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries.

76

Section 10.17

Publicity

77

Section 10.18

Waiver of Marshalling of Assets

77

Section 10.19

Waiver of Counterclaim

77

Section 10.20

Conflict; Construction of Documents; Reliance

77

Section 10.21

BROKERS AND FINANCIAL ADVISORS

78

Section 10.22

Prior Agreements

78

Section 10.23

Sale of Loan

78

Section 10.24

Customer Identification – USA Patriot Act Notice

79

Section 10.25

Joint and Several Liability

79

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule I

-

Intentionally Omitted

Schedule II

-

Intentionally Omitted

Schedule III

-

Required Repairs

Schedule IV

-

Rent Roll

Schedule V

-

Intentionally Omitted

Schedule VI

-

Intentionally Omitted

Schedule VII

-

Property Affected by Section 4.1.22

Schedule VIII

-

Intentionally Omitted

Schedule IX

-

List of Loans Subject to Section 9.8

Schedule X

-

Other Contract Funds Agreements

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of this 9th day of February, 2006 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Loan Agreement”), between LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, having an address at 135 South LaSalle Street, Suite 2905, Chicago,
Illinois 60603 (“Lender”), and MB LONGVIEW TRIANGLE, L.L.C., a Delaware limited
liability company, having an address at 2901 Butterfield Road, Oak Brook,
Illinois 60523 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Loan Agreement and the other Loan Documents
(as hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Loan
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 


ARTICLE I


 


DEFINITIONS; PRINCIPLES OF CONSTRUCTION


 


SECTION 1.1             DEFINITIONS.  FOR ALL PURPOSES OF THIS LOAN AGREEMENT,
EXCEPT AS OTHERWISE EXPRESSLY REQUIRED OR UNLESS THE CONTEXT CLEARLY INDICATES A
CONTRARY INTENT:


 

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for the Property prepared by Borrower for the applicable Fiscal
Year or other period.

 

“Assignment of Leases” shall mean, with respect to the Property, that certain
first priority Assignment of Leases and Rents, dated as of the Closing Date,
from Borrower, as assignor, to Lender, as assignee, assigning to Lender all of
Borrower’s interest in and to the Leases and Rents of the Property as security
for the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the
Closing Date among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Basic Carrying Costs” shall mean, with respect to the Property, the sum of the
following costs associated with the Property for the relevant Fiscal Year or
payment period: (i) Taxes and (ii) Insurance Premiums.

 

“Borrower” shall mean MB LONGVIEW TRIANGLE, L.L.C., a Delaware limited liability
company, together with its permitted successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in Chicago, Illinois are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under accounting principles reasonably acceptable to Lender,
consistently applied (including expenditures for building improvements or major
repairs, leasing commissions and tenant improvements).

 

“Cash Expenses” shall mean, for any period, the operating expenses for the
operation of the Property as set forth in an Approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Escrow Fund.

 

“Casualty” shall have the meaning specified in Section 6.2 hereof.

 

“Casualty/Condemnation Prepayment” shall have the meaning specified in
Section 6.4(e) hereof.

 

“Casualty Consultant” shall have the meaning set forth in
Section 6.4(b)(iii) hereof.

 

“Casualty Retainage” shall have the meaning set forth in
Section 6.4(b)(iv) hereof.

 

“Closing Date” shall mean the date hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or

 

2

--------------------------------------------------------------------------------


 

right accruing thereto, including any right of access thereto or any change of
grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in
Section 6.4(b) hereof.

 

“Crossing Event” shall have the meaning set forth in Section 9.8 hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Loan Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Prepayment Consideration) due
to Lender in respect of the Loan under the Note, this Loan Agreement, the
Mortgage or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(A)           THE NUMERATOR IS THE NET OPERATING INCOME (EXCLUDING INTEREST ON
CREDIT ACCOUNTS) FOR SUCH PERIOD AS SET FORTH IN THE STATEMENTS REQUIRED
HEREUNDER, WITHOUT DEDUCTION FOR (I) ACTUAL MANAGEMENT FEES INCURRED IN
CONNECTION WITH THE OPERATION OF THE PROPERTY, (II) AMOUNTS PAID TO THE RESERVE
FUNDS, LESS (A) MANAGEMENT FEES EQUAL TO THE GREATER OF (1) ASSUMED MANAGEMENT
FEES OF FOUR PERCENT (4%) OF GROSS INCOME FROM OPERATIONS OR (2) THE ACTUAL
MANAGEMENT FEES INCURRED, (B) ASSUMED REPLACEMENT RESERVE FUND CONTRIBUTIONS
EQUAL TO $0.25 PER SQUARE FOOT OF GROSS LEASEABLE AREA AT THE PROPERTY; AND
(C) ASSUMED RESERVES FOR TENANT IMPROVEMENTS AND LEASING COMMISSIONS EQUAL TO
$0.38 PER SQUARE FOOT OF GROSS LEASEABLE AREA AT THE PROPERTY; AND

 

(B)           THE DENOMINATOR IS THE AGGREGATE AMOUNT OF INTEREST DUE AND
PAYABLE ON THE NOTE FOR SUCH APPLICABLE PERIOD.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) five
percent (5%) above the Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2 hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to

 

3

--------------------------------------------------------------------------------


 

regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by federal and state authority.  An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by
Standard & Poor’s Ratings Services, P-1 by Moody’s Investors Service, Inc., and
F-1+ by Fitch, Inc. in the case of accounts in which funds are held for 30 days
or less (or, in the case of accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “AA”
by Fitch and S&P and “Aa” by Moody’s).

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Environmental Report” shall mean that certain Phase I environmental report (or
Phase II environmental report, if required) in respect of the Property delivered
to Lender in connection herewith.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all sustainable income as reported on
the financial statements delivered by the Borrower in accordance with this Loan
Agreement, computed in accordance with accounting principles reasonably
acceptable to Lender, consistently applied, derived from the ownership and
operation of the Property from whatever source, including, but not limited to,
(i) Rents from Tenants that are in occupancy, open for business and paying
unabated Rent, (ii) utility charges, (iii) escalations, (iv) intentionally
omitted; (v) service fees or charges, (vi) license fees, (vii) parking fees, and
(viii) other required pass-throughs but excluding (A) Rents from Tenants that
are subject to any bankruptcy proceeding (unless such Tenant has affirmed its
Lease or Inland American Real Estate Trust, Inc. has master leased such Tenant’s
premises for full contract rent for a period not less than three years, and the
net worth of Inland American Real Estate Trust, Inc. (as determined by Lender)
is not less than such entity’s net worth as of December 31, 2004), or are not in
occupancy, open for

 

4

--------------------------------------------------------------------------------


 

business or paying unabated Rent, (B) sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
(C) refunds and uncollectible accounts, (D) sales of furniture, fixtures and
equipment, (E) Insurance Proceeds (other than business interruption or other
loss of income insurance), (F) Awards, (G) unforfeited security deposits,
(H) utility and other similar deposits and (I) any disbursements to Borrower
from the Reserve Funds.  Gross income shall not be diminished as a result of the
Mortgage or the creation of any intervening estate or interest in the Property
or any part thereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage with respect to the Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) indebtedness or liability for borrowed money;
(b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(b) hereof.

 

“Indemnitor” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation or, provided all of the conditions set forth in the
Indemnity Agreement with respect to the substitution of the Indemnitor have been
met, Substitute Indemnitor.

 

“Indemnity Agreement” shall mean that certain Indemnity Agreement dated as of
the date hereof by and between Indemnitor and Borrower in favor of Lender.

 

“Independent Director” shall mean a director of a corporation or a manager of a
limited liability company who is not at the time of initial appointment, or at
any time while serving as a director or manager, as the case may be, of such an
entity, and has not been at any time during the preceding five (5) years:  (a) a
stockholder, director (with the exception of serving as the Independent
Director), officer, employee, partner, attorney or counsel of the Borrower or
any Affiliate of either of them; (b) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with the Borrower
or any Affiliate of either of them; (c) a Person controlling or under common
control with any such stockholder, director, officer, partner, customer,
supplier or other Person (other than a fee for its services of being an
Independent Director); or (d) a member of the immediate family of any such
stockholder, director, officer, employee, partner, customer, supplier or other
person.  As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

5

--------------------------------------------------------------------------------


 

“Inland American Real Estate Trust, Inc.” shall mean Inland American Real Estate
Trust, Inc., a Maryland corporation.

 

“Insolvency Opinion” shall have the meaning set forth in Section 3.1.6 hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Rate” shall mean four and eighty-three hundredths percent (4.83%) per
annum.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property of Borrower, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” shall mean, with respect to the Property, all federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities affecting the Property or any part thereof, or the construction,
use, alteration or operation thereof, or any part thereof, whether now or
hereafter enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (a) require repairs, modifications
or alterations in or to the Property or any part thereof, or (b) in any way
limit the use and enjoyment thereof.

 

“Lender” shall mean LaSalle Bank National Association, a national banking
association, together with its successors and assigns.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, assignment, security interest,
or any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Loan
Agreement and evidenced by the Note.

 

6

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean, collectively, this Loan Agreement, the Note, the
Mortgage, the Assignment of Leases and Rents, the Environmental Indemnity, the
Assignment of Management Agreement, the Indemnity Agreement and all other
documents executed and/or delivered in connection with the Loan.

 

“Losses” shall have the meaning set forth in the Indemnity Agreement.

 

“Management Agreement” shall mean, with respect to the Property, the management
agreement entered into by and between Borrower and the Manager, pursuant to
which the Manager is to provide management and other services with respect to
the Property.

 

“Manager” shall mean Inland American Management, LLC, a Delaware limited
liability company.

 

“Maturity Date” shall mean March 1, 2011, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Monthly Debt Service Payment Amount” shall mean an amount equal to $94,990.00.

 

“Mortgage” shall mean, with respect to the Property, that certain first priority
Mortgage, Security Agreement and Fixture Filing, dated the Closing Date,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

 

“Net Cash Flow After Debt Service” shall mean, with respect to the Property for
any period, the amount obtained by subtracting Debt Service for such period from
Net Cash Flow for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in
Section 5.1.11(b) hereof.

 

“Net Operating Income” shall mean the amount obtained by subtracting from Gross
Income from Operations (i) Operating Expenses, and (ii) a vacancy allowance
equal to the greater of (x) market vacancy (as reasonably determined by Lender),
less actual vacancy, and (y) underwritten vacancy of five percent (5%), less
actual vacancy.  Notwithstanding the foregoing,

 

7

--------------------------------------------------------------------------------


 

if actual vacancy exceeds market vacancy and underwritten vacancy, then there
shall be no adjustment for a vacancy allowance.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi) hereof.

 

“Net Proceeds Prepayment” shall have the meaning set forth in
Section 6.4(e) hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of TWENTY-THREE MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($23,600,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Officers’ Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by the Sole Member.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with accounting principles reasonably acceptable to Lender,
consistently applied, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Other Contract Funds” shall mean any payment due to Borrower under any of the
agreements described on Schedule X.

 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy
relating to the Property or any part thereof, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) utility
easements granted pursuant to Section 5.2.13(d), and (e) such other title and
survey exceptions as Lender has approved or may approve in writing in Lender’s

 

8

--------------------------------------------------------------------------------


 

reasonable discretion, which Permitted Encumbrances in the aggregate do not
materially adversely affect the value or use of the Property or Borrower’s
ability to repay the Loan.

 

“Permitted Prepayment Date” shall mean the date that is two (2) years from the
first day of the calendar month immediately following the Closing Date.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to the Property.

 

“Physical Conditions Report” shall mean, with respect to the Property, a report
prepared by a company satisfactory to Lender regarding the physical condition of
the Property, satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use complies, in all material respects, with all applicable
Legal Requirements (including, without limitation, zoning, subdivision and
building laws) and (b) include a copy of a final certificate of occupancy with
respect to all Improvements on the Property.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Consideration” shall have the meaning set forth in Section 2.3.1.

 

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date, as most recently published
in the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as
of the date of the related tender of the payment.  If more than one issue of
United States Treasury Securities has the remaining term to the Maturity Date
referred to above, the “Prepayment Rate” shall be the yield on the United States
Treasury Security most recently issued as of such date.  If the publication of
the Prepayment Rate in The Wall Street Journal is discontinued, Lender shall
determine the Prepayment Rate on the basis of “Statistical Release H.15(519),
Selected Interest Rates,” or any successor publication, published by the Board
of Governors of the Federal Reserve System, or on the basis of such other
publication or statistical guide as Lender may reasonably select.

 

“Prepayment Rate Determination Date” shall mean the date which is five
(5) Business Days prior to the prepayment date.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the “Property”.

 

9

--------------------------------------------------------------------------------


 

“Property Condition Report” shall have the meaning set forth in Schedule III
hereof.

 

“Provided Information” shall have the meaning set forth in
Section 9.1(a) hereof.

 

“Qualifying Entity” shall have the meaning set forth in
Section 5.2.13(b) hereof.

 

“Qualifying Manager” shall mean either (a) a reputable and experienced
management organization reasonably satisfactory to Lender, which organization or
its principals possess at least ten (10) years experience in managing properties
similar in size, scope and value of the Property and which, on the date Lender
determines whether such management organization is a Qualifying Manager, manages
at least one million square feet of retail space, provided that Borrower shall
have obtained prior written confirmation from the Rating Agency that management
of the Property by such entity will not cause a downgrading, withdrawal or
qualification of the then current rating of the securities issued pursuant to
the Securitization, or (b) the fee owner of the Property, provided that such
owner possesses experience in managing and operating properties similar in size,
scope and value of the Property.  Lender acknowledges that on the Closing Date,
Manager shall be deemed to be a Qualifying Manager.

 

“Rating Agencies” shall mean each of Standard & Poor’s Ratings Services, a
division of McGraw-Hill, Inc., Moody’s Investors Service, Inc. and Fitch, Inc.,
or any other nationally-recognized statistical rating agency which has been
approved by Lender.

 

“Rating Surveillance Charge” shall have the meaning set forth in Section 9.3
hereof.

 

“Relevant Leasing Threshold” shall mean, any Lease for an amount of leaseable
square footage equal to or greater than 10,000 square feet.

 

“Relevant Restoration Threshold” shall mean Five Hundred Thousand and No/100
dollars ($500,000.00).

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to the Property, all rents, rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property, and proceeds, if any, from business interruption or other loss of
income insurance, including the Other Contract Funds.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

10

--------------------------------------------------------------------------------


 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund (if any), or any other escrow fund
established by the Loan Documents.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 9.7 hereof.

 

“Sole Member” shall mean Minto Builders (Florida), Inc., a Florida corporation.

 

“Special Purpose Entity” means a corporation, limited partnership, limited
liability company, or Delaware statutory trust which at all times on and after
the Closing Date:

 

(i)            is organized solely for the purpose of (A) acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into this Loan Agreement with the Lender,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (B) acting as a general partner of the limited
partnership that owns the Property, a member of the limited liability company
that owns the Property or the beneficiary or trustee of a Delaware statutory
trust that owns the Property;

 

11

--------------------------------------------------------------------------------


 

(ii)           is not engaged and will not engage in any business unrelated to
(A) the acquisition, development, ownership, management or operation of the
Property, (B) acting as general partner of the limited partnership that owns the
Property, (C) acting as a member of the limited liability company that owns the
Property, or (D) acting as the beneficiary or trustee of a Delaware statutory
trust that owns the Property, as applicable;

 

(iii)          does not have and will not have any assets other than those
related to the Property or its partnership interest in the limited partnership,
the member interest in the limited liability company or the beneficial interest
in the Delaware statutory trust that owns the Property or acts as the general
partner, managing member or beneficiary or trustee thereof, as applicable;

 

(iv)          has not engaged, sought or consented to and will not engage in,
seek or consent to any dissolution, winding up, liquidation, consolidation,
merger, sale of all or substantially all of its assets, transfer of partnership,
membership or beneficial or trustee interests (if such entity is a general
partner in a limited partnership, a member in a limited liability company or a
beneficiary of a Delaware statutory trust) or amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or trust formation and governance
documents (as applicable) with respect to the matters set forth in this
definition;

 

(v)           if such entity is a limited partnership, has as its only general
partners,  Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

 

(vi)          if such entity is a corporation, has at least one (1) Independent
Director, and has not caused or allowed and will not cause or allow the board of
directors of such entity to take any action related to a bankruptcy or
insolvency proceeding or a voluntary dissolution without the unanimous
affirmative vote of 100% of the members of its board of directors, including the
Independent Director;

 

(vii)         if such entity is a limited liability company and such limited
liability company has more than one member, such limited liability company has
as its manager that Special Purpose Entity that is a corporation and that owns
at least 1.0% (one percent) of the equity of the limited liability company;

 

(viii)        if such entity is a limited liability company and such limited
liability company has only one member, such limited liability company (a) has
been formed under Delaware law, and (b) has either a corporation or other person
or entity that shall become a member of the limited liability company upon the
dissolution or disassociation of the member, and (c) has at least one
(1) manager which is an Independent Director, and (d) will not cause or allow
its managers to take any action related to a bankruptcy or insolvency proceeding
or a voluntary dissolution without the unanimous affirmative vote of 100% of its
managers, including the Independent Director;

 

(ix)           if such entity is (a) a limited liability company, has articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, (b) a

 

12

--------------------------------------------------------------------------------


 

limited partnership, has a certificate of limited partnership and a limited
partnership agreement, (c) a corporation, has a certificate or articles of
incorporation and bylaws, as applicable, or (d) a Delaware statutory trust, has
organizational documents that, in each case, provide that such entity will not:
(1) dissolve, merge, liquidate, consolidate; (2) except as permitted herein,
sell all or substantially all of its assets or the assets of the Borrower (as
applicable) except as permitted herein; (3) engage in any other business
activity, or amend its organizational documents with respect to the matters set
forth in this definition without the consent of the Lender; or (4) without the
affirmative vote of all directors of the corporation (that is such entity or the
general partner or managing or co-managing member or manager of such entity),
file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest;

 

(x)            has not entered into or been a party to, and will not enter into
or be a party to, any transaction with its partners, members, beneficiaries,
shareholders or Affiliates except (A) in the ordinary course of its business and
on terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party and (B) in connection with this Loan Agreement;

 

(xi)           is solvent and pays its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
become due, and is maintaining adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(xii)          has not failed and will not fail to correct any known
misunderstanding regarding the separate identity of such entity;

 

(xiii)         will file its own tax returns; provided, however, that Borrower’s
assets and income may be included in a tax return of its Sole Member if
inclusion on such tax return is in compliance with applicable law;

 

(xiv)        has maintained and will maintain its own resolutions and
agreements;

 

(xv)         (a) has not commingled and will not commingle its funds or assets
with those of any other Person and (b) has not participated and will not
participate in any cash management system with any other Person, except with
respect to a custodial account maintained by the Manager on behalf of Affiliates
of Borrower and, with respect to funds in such custodial account, has separately
accounted, and will continue to separately account for, each item of income and
expense applicable to the Property and Borrower;

 

(xvi)        has held and will hold its assets in its own name;

 

(xvii)       has conducted and will conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower;

 

(xviii)      has maintained and will maintain its balance sheets, operating
statements and other entity documents separate from any other Person and has not
permitted and will

 

13

--------------------------------------------------------------------------------


 

not permit its assets to be listed as assets on the financial statement of any
other entity except as required or permitted by applicable accounting principles
acceptable to Lender, consistently applied; provided, however, that (i) any such
consolidated financial statement shall contain a note indicating that it
maintains separate balance sheets and operating statements for the Borrower and
the Property, or (ii) if such Person is controlled by Inland American Real
Estate Trust, Inc., then such Person may be included in the consolidated
financial statement of Inland American Real Estate Trust, Inc. provided such
consolidated financial statement contains a note indicating that it maintains
separate financial records for each Person controlled by Inland American Real
Estate Trust, Inc.;

 

(xix)         has maintained and will maintain separate books and records for
the Property;

 

(xx)          has a sufficient number of employees in light of its contemplated
business operations, which may be none;

 

(xxi)         has observed and will observe all partnership, corporate, limited
liability company or Delaware statutory trust formalities, as applicable;

 

(xxii)        has and will have no Indebtedness (including loans (whether or not
such loans are evidenced by a written agreement) between Borrower and any
Affiliates of Borrower and relating to the management of funds in the custodial
account maintained by the Manager) other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, which
liabilities are not more than sixty (60) days past the date incurred (unless
disputed in accordance with applicable law), are not evidenced by a note and are
paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities that are permitted pursuant to
this Loan Agreement;

 

(xxiii)       has not and will not assume or guarantee or become obligated for
the debts of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person except as otherwise permitted
pursuant to this Loan Agreement;

 

(xxiv)       has not and will not acquire obligations or securities of its
partners, members, beneficiaries or shareholders or any other Affiliate;

 

(xxv)        has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
affiliate;

 

(xxvi)       has not maintained or used, and will not maintain or use, invoices
and checks bearing the name of any other Person, provided, however, that
Manager, on behalf of such Person, may maintain and use invoices and checks
bearing Manager’s name;

 

(xxvii)      has not pledged and will not pledge its assets for the benefit of
any other Person except as permitted or required pursuant to this Loan
Agreement;

 

14

--------------------------------------------------------------------------------


 

(xxviii)     has held itself out and identified itself and will hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered by Manager under the Management Agreement, so long as Manager holds
itself out as an agent of the Borrower;

 

(xxix)       has maintained and will maintain its assets in such a manner that
it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

 

(xxx)        has not made and will not make loans to any Person or hold evidence
of indebtedness issued by any other person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(xxxi)       has not identified and will not identify its partners, members,
beneficiaries or shareholders, or any Affiliate of any of them, as a division or
part of it, and has not identified itself and shall not identify itself as a
division of any other Person;

 

(xxxii)      does not and will not have any of its obligations guaranteed by any
Affiliate except as otherwise required in the Loan Documents;  and

 

(xxxiii)     has complied and will comply with all of the terms and provisions
contained in its organizational documents.  The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct.

 

“State” shall mean, with respect to the Property, the State or Commonwealth in
which the Property or any part thereof is located.

 

“Substitute Indemnitor” shall mean Inland American Real Estate Trust, Inc., a
Maryland corporation, so long as said corporation (a) has not been a party to
any bankruptcy proceeding, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of the proposed
substitution, (b) shall have no material convictions, judgments, litigation or
regulatory action pending or threatened against it, and shall not be on any
so-called “prohibited persons” list, and (c) shall have a net worth of not less
than $300,000,000 as reflected in such entity’s most recent financial
statements, reviewed by an independent certified public accountant, and reported
to the Securities and Exchange Commission.

 

“Survey” shall mean a survey of the Property in question prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof regardless of whether the funds held therein are held by Lender for the
payment of Taxes or Insurance Premiums or both.

 

15

--------------------------------------------------------------------------------


 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof.

 

“Tenant” shall mean any person or entity with a possessory right to all or any
part of the Property pursuant to a Lease or other written agreement.

 

“Terrorism Insurance Guarantor” shall have the meaning set forth in Section 6.1
hereof.

 

“Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in the form (acceptable to Lender) (or, if the
Property is in a State which does not permit the issuance of such ALTA policy,
such form as shall be permitted in such State and acceptable to Lender) issued
with respect to the Property and insuring the lien of the Mortgage encumbering
the Property.

 

“Transferee” shall have the meaning set forth in Section 5.2.13 hereof.

 

“Trustee” shall have the meaning set forth in the Mortgage.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which the Property is located.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America as defined in Section 2(a)(16) of the Investment Company Act
as amended (15 USC 80a-1) stated in REMIC Section 1.86 OG-2(a)(8).

 


SECTION 1.2             PRINCIPLES OF CONSTRUCTION.  ALL REFERENCES TO SECTIONS
AND SCHEDULES ARE TO SECTIONS AND SCHEDULES IN OR TO THIS LOAN AGREEMENT UNLESS
OTHERWISE SPECIFIED.  ALL USES OF THE WORD “INCLUDING” SHALL MEAN “INCLUDING,
WITHOUT LIMITATION” UNLESS THE CONTEXT SHALL INDICATE OTHERWISE.  UNLESS
OTHERWISE SPECIFIED, THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS LOAN AGREEMENT SHALL REFER TO THIS LOAN
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS LOAN
AGREEMENT.  UNLESS OTHERWISE SPECIFIED, ALL MEANINGS ATTRIBUTED TO DEFINED TERMS
HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE
TERMS SO DEFINED.


 


ARTICLE II


 


GENERAL TERMS


 


SECTION 2.1             LOAN COMMITMENT; DISBURSEMENT TO BORROWER.


 


2.1.1        THE LOAN.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH
HEREIN, LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY AGREES TO ACCEPT THE
LOAN ON THE CLOSING DATE.

 

16

--------------------------------------------------------------------------------


 


2.1.2        DISBURSEMENT TO BORROWER.  BORROWER MAY REQUEST AND RECEIVE ONLY
ONE BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED AND
REPAID HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE RE-BORROWED.


 


2.1.3        THE NOTE, MORTGAGE AND LOAN DOCUMENTS.  THE LOAN SHALL BE EVIDENCED
BY THE NOTE AND SECURED BY THE MORTGAGE, THE ASSIGNMENT OF LEASES AND THE OTHER
LOAN DOCUMENTS.


 


2.1.4        USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN TO
(A) PAY ALL PAST-DUE BASIC CARRYING COSTS, IF ANY, IN RESPECT OF THE PROPERTY,
(B) MAKE DEPOSITS INTO THE RESERVE FUNDS ON THE CLOSING DATE IN THE AMOUNTS
PROVIDED HEREIN, (C) PAY COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
CLOSING OF THE LOAN, AS APPROVED BY LENDER, AND (D) DISTRIBUTE THE BALANCE, IF
ANY, TO BORROWER.


 


SECTION 2.2             INTEREST; LOAN PAYMENTS; LATE PAYMENT CHARGE.


 


2.2.1        INTEREST GENERALLY.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN SHALL ACCRUE FROM THE CLOSING DATE TO BUT EXCLUDING THE MATURITY
DATE AT THE INTEREST RATE.


 


2.2.2        INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY
(360) DAY YEAR COMPRISED OF TWELVE (12) MONTHS OF THIRTY (30) DAYS EACH, EXCEPT
THAT INTEREST DUE AND PAYABLE FOR A PERIOD OF LESS THAN A FULL MONTH SHALL BE
CALCULATED BY MULTIPLYING THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD FOR
WHICH THE CALCULATION IS BEING MADE BY A DAILY RATE BASED ON A THREE HUNDRED
SIXTY (360) DAY YEAR.


 


2.2.3        PAYMENTS GENERALLY.  BORROWER SHALL PAY TO LENDER (A) ON THE
CLOSING DATE, AN AMOUNT EQUAL TO INTEREST ONLY ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN FROM THE CLOSING DATE UP TO BUT NOT INCLUDING THE FIRST
PAYMENT DATE FOLLOWING THE CLOSING DATE, AND (B) ON APRIL 1, 2006 AND EACH
PAYMENT DATE THEREAFTER UP TO BUT NOT INCLUDING THE MATURITY DATE, AN AMOUNT
EQUAL TO THE MONTHLY DEBT SERVICE PAYMENT AMOUNT, WHICH SHALL BE APPLIED TO
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN FOR THE PRIOR CALENDAR
MONTH AT THE INTEREST RATE.


 


2.2.4        INTENTIONALLY OMITTED.


 


2.2.5        PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE
MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND
UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE
MORTGAGE AND OTHER THE LOAN DOCUMENTS.


 


2.2.6        PAYMENTS AFTER DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE INTEREST AND
OTHER AMOUNTS DUE IN RESPECT OF THE LOAN, SHALL ACCRUE AT THE DEFAULT RATE,
CALCULATED FROM THE DATE SUCH PAYMENT WAS DUE WITHOUT REGARD TO ANY GRACE OR
CURE PERIODS CONTAINED HEREIN.  INTEREST AT THE DEFAULT RATE SHALL BE COMPUTED
FROM THE OCCURRENCE OF THE EVENT OF DEFAULT UNTIL THE EARLIER OF (I) IN THE
EVENT OF A NON-MONETARY DEFAULT, THE CURE OF SUCH EVENT OF DEFAULT BY BORROWER
AND ACCEPTANCE OF SUCH CURE BY LENDER, AND (II) IN THE EVENT OF A MONETARY
DEFAULT, THE ACTUAL RECEIPT AND COLLECTION OF THE DEBT (OR THAT PORTION THEREOF
THAT IS THEN DUE).  TO THE EXTENT PERMITTED BY APPLICABLE LAW, INTEREST AT THE
DEFAULT RATE

 

17

--------------------------------------------------------------------------------


 


SHALL BE ADDED TO THE DEBT, SHALL ITSELF ACCRUE INTEREST AT THE SAME RATE AS THE
LOAN AND SHALL BE SECURED BY THE MORTGAGE.  THIS PARAGRAPH SHALL NOT BE
CONSTRUED AS AN AGREEMENT OR PRIVILEGE TO EXTEND THE DATE OF THE PAYMENT OF THE
DEBT, NOR AS A WAIVER OF ANY OTHER RIGHT OR REMEDY ACCRUING TO LENDER BY REASON
OF THE OCCURRENCE OF ANY EVENT OF DEFAULT AND LENDER RETAINS ITS RIGHTS UNDER
THE NOTE AND THIS LOAN AGREEMENT TO ACCELERATE AND TO CONTINUE TO DEMAND PAYMENT
OF THE DEBT UPON THE HAPPENING AND CONTINUANCE OF ANY EVENT OF DEFAULT.


 


2.2.7        LATE PAYMENT CHARGE. IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUMS
DUE UNDER THE LOAN DOCUMENTS IS NOT PAID BY BORROWER ON OR PRIOR TO THE DATE
WHICH IS FIVE (5) DAYS AFTER THE DATE ON WHICH IT IS DUE, BORROWER SHALL PAY TO
LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF SUCH
UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE LAW IN ORDER TO DEFRAY
THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT
PAYMENT AND TO COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT
PAYMENT.  ANY SUCH AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW.  THE FOREGOING LATE PAYMENT
CHARGE SHALL NOT APPLY TO THE PAYMENT OF ALL OUTSTANDING PRINCIPAL, INTEREST AND
OTHER SUMS DUE ON THE MATURITY DATE.


 


2.2.8        USURY SAVINGS.  THIS LOAN AGREEMENT AND THE NOTE ARE SUBJECT TO THE
EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY
INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD SUBJECT
LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF
THE MAXIMUM LEGAL RATE.  IF, BY THE TERMS OF THIS LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON
THE PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL
RATE, THE INTEREST RATE, OR THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE
DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS
PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN
PAYMENTS IN REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE
HEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE,
FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM
LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE LOAN
FOR SO LONG AS THE LOAN IS OUTSTANDING.


 


SECTION 2.3             PREPAYMENTS.


 


2.3.1        VOLUNTARY PREPAYMENTS.


 

(A)           EXCEPT AS OTHERWISE PROVIDED HEREIN, BORROWER SHALL NOT HAVE THE
RIGHT TO PREPAY THE LOAN IN WHOLE OR IN PART PRIOR TO THE PERMITTED PREPAYMENT
DATE.  ON OR AFTER THE PERMITTED PREPAYMENT DATE, BORROWER MAY, PROVIDED IT HAS
GIVEN LENDER PRIOR WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF THIS LOAN
AGREEMENT, PREPAY THE UNPAID PRINCIPAL BALANCE OF THE LOAN IN WHOLE, BUT NOT IN
PART, BY PAYING, TOGETHER WITH THE AMOUNT TO BE PREPAID, (I) INTEREST ACCRUED
AND UNPAID ON THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN BEING PREPAID TO AND
INCLUDING THE DATE OF PREPAYMENT, (II) UNLESS PREPAYMENT IS TENDERED ON A
PAYMENT DATE, AN AMOUNT EQUAL TO THE INTEREST THAT WOULD HAVE ACCRUED ON THE
AMOUNT BEING PREPAID AFTER THE DATE OF PREPAYMENT THROUGH AND INCLUDING THE NEXT
PAYMENT DATE HAD THE PREPAYMENT NOT BEEN MADE (WHICH AMOUNT SHALL CONSTITUTE
ADDITIONAL CONSIDERATION FOR THE PREPAYMENT), (III) ALL OTHER SUMS

 

18

--------------------------------------------------------------------------------


 

THEN DUE UNDER THIS LOAN AGREEMENT, THE NOTE, THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS, AND (IV) IF PREPAYMENT OCCURS PRIOR TO THE PAYMENT DATE WHICH IS
THREE (3) MONTHS PRIOR TO THE MATURITY DATE, A PREPAYMENT CONSIDERATION (THE
“PREPAYMENT CONSIDERATION”) EQUAL TO THE GREATER OF (A) ONE PERCENT (1%) OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN BEING PREPAID OR (B) THE EXCESS, IF
ANY, OF (1) THE SUM OF THE PRESENT VALUES OF ALL THEN-SCHEDULED PAYMENTS OF
PRINCIPAL AND INTEREST UNDER THIS LOAN AGREEMENT INCLUDING, BUT NOT LIMITED TO,
PRINCIPAL AND INTEREST DUE ON FEBRUARY 1, 2011 (WITH EACH SUCH PAYMENT
DISCOUNTED TO ITS PRESENT VALUE AT THE DATE OF PREPAYMENT AT THE RATE WHICH,
WHEN COMPOUNDED MONTHLY, IS EQUIVALENT TO THE PREPAYMENT RATE), OVER (2) THE
OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN. LENDER SHALL NOTIFY BORROWER OF THE
AMOUNT AND THE BASIS OF DETERMINATION OF THE REQUIRED PREPAYMENT CONSIDERATION.

 

(B)           ON THE PAYMENT DATE THAT IS THREE (3) MONTHS PRIOR TO THE MATURITY
DATE, AND ON EACH DAY THEREAFTER THROUGH THE MATURITY DATE, BORROWER MAY, AT ITS
OPTION, PREPAY THE DEBT WITHOUT PAYMENT OF ANY PREPAYMENT CONSIDERATION OR OTHER
PENALTY OR PREMIUM; PROVIDED, HOWEVER, IF SUCH PREPAYMENT IS NOT PAID ON A
REGULARLY SCHEDULED PAYMENT DATE, THE DEBT SHALL INCLUDE INTEREST THAT WOULD
HAVE ACCRUED ON SUCH PREPAYMENT THROUGH AND INCLUDING THE DAY IMMEDIATELY
PRECEDING THE MATURITY DATE.  BORROWER’S RIGHT TO PREPAY ANY PORTION OF THE
PRINCIPAL BALANCE OF THE LOAN SHALL BE SUBJECT TO (I) BORROWER’S SUBMISSION OF A
NOTICE TO LENDER SETTING FORTH THE AMOUNT TO BE PREPAID AND THE PROJECTED DATE
OF PREPAYMENT, WHICH DATE SHALL BE NO LESS THAN THIRTY (30) DAYS FROM THE DATE
OF SUCH NOTICE, AND (II) BORROWER’S ACTUAL PAYMENT TO LENDER OF THE AMOUNT TO BE
PREPAID AS SET FORTH IN SUCH NOTICE ON THE PROJECTED DATE SET FORTH IN SUCH
NOTICE OR ANY DAY FOLLOWING SUCH PROJECTED DATE OCCURRING IN THE SAME CALENDAR
MONTH AS SUCH PROJECTED DATE.

 


2.3.2        MANDATORY PREPAYMENTS.  (A)  ON THE NEXT OCCURRING PAYMENT DATE
FOLLOWING THE DATE ON WHICH BORROWER ACTUALLY RECEIVES ANY NET PROCEEDS, IF
LENDER IS NOT OBLIGATED TO MAKE SUCH NET PROCEEDS AVAILABLE TO BORROWER PURSUANT
TO THIS LOAN AGREEMENT FOR THE RESTORATION OF THE PROPERTY, BORROWER SHALL, AT
LENDER’S OPTION, PREPAY THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE IN AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS.  NO PREPAYMENT
CONSIDERATION OR OTHER PENALTY OR PREMIUM SHALL BE DUE IN CONNECTION WITH ANY
PREPAYMENT MADE PURSUANT TO THIS SECTION 2.3.2.  ANY PARTIAL PREPAYMENT UNDER
THIS SECTION SHALL BE APPLIED TO THE LAST PAYMENTS OF PRINCIPAL DUE UNDER THE
LOAN.


 

(B)           ON THE DATE ON WHICH BORROWER TENDERS A CASUALTY/CONDEMNATION
PREPAYMENT PURSUANT TO SECTION 6.4(E) BELOW, SUCH TENDER SHALL INCLUDE (A) ALL
ACCRUED AND UNPAID INTEREST AND THE PRINCIPAL INDEBTEDNESS BEING PREPAID,
INCLUDING INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT OF THE APPLICABLE NOTE
THROUGH THE LAST DAY OF THE MONTH WITHIN WHICH SUCH TENDER OCCURS, AND (B) ANY
OTHER SUMS DUE HEREUNDER RELATING TO THE APPLICABLE NOTE.  EXCEPT AS SET FORTH
IN THIS SECTION 2.3.2(B), OTHER THAN FOLLOWING AN EVENT OF DEFAULT, NO
PREPAYMENT CONSIDERATION OR OTHER PENALTY OR PREMIUM SHALL BE DUE IN CONNECTION
WITH ANY CASUALTY/CONDEMNATION PREPAYMENT.

 


2.3.3        PREPAYMENTS AFTER DEFAULT.  FOLLOWING AN EVENT OF DEFAULT, IF
BORROWER OR ANYONE ON BORROWER’S BEHALF MAKES A TENDER OF PAYMENT OF ALL OR ANY
PORTION OF THE DEBT AT ANY TIME PRIOR TO A FORECLOSURE SALE (INCLUDING A SALE
UNDER THE POWER OF SALE UNDER THE MORTGAGE), OR DURING ANY REDEMPTION PERIOD
AFTER FORECLOSURE, (I) THE TENDER OF PAYMENT SHALL CONSTITUTE AN EVASION OF
BORROWER’S OBLIGATION TO PAY ANY PREPAYMENT CONSIDERATION DUE UNDER THIS LOAN

 

19

--------------------------------------------------------------------------------


 


AGREEMENT AND SUCH PAYMENT SHALL, THEREFORE, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, INCLUDE A PREMIUM EQUAL TO THE PREPAYMENT CONSIDERATION THAT WOULD HAVE
BEEN PAYABLE ON THE DATE OF SUCH TENDER HAD THE LOAN NOT BEEN SO ACCELERATED, OR
(II) IF AT THE TIME OF SUCH TENDER A PREPAYMENT OF THE PRINCIPAL AMOUNT OF THE
LOAN WOULD HAVE BEEN PROHIBITED UNDER THIS LOAN AGREEMENT HAD THE PRINCIPAL
AMOUNT OF THE LOAN NOT BEEN SO ACCELERATED, THE TENDER OF PAYMENT SHALL
CONSTITUTE AN EVASION OF SUCH PREPAYMENT PROHIBITION AND SHALL, THEREFORE, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, INCLUDE AN AMOUNT EQUAL TO THE GREATER OF
(I) 1% OF THE THEN PRINCIPAL AMOUNT OF THE LOAN (OR THE RELEVANT PORTION THEREOF
BEING PREPAID) AND (II) AN AMOUNT EQUAL TO THE EXCESS OF (A) THE SUM OF THE
PRESENT VALUES OF A SERIES OF PAYMENTS PAYABLE AT THE TIMES AND IN THE AMOUNTS
EQUAL TO THE PAYMENTS OF PRINCIPAL AND INTEREST (INCLUDING, BUT NOT LIMITED TO
THE PRINCIPAL AND INTEREST PAYABLE ON THE MATURITY DATE) WHICH WOULD HAVE BEEN
SCHEDULED TO BE PAYABLE AFTER THE DATE OF SUCH TENDER UNDER THIS LOAN AGREEMENT
HAD THE LOAN (OR THE RELEVANT PORTION THEREOF) NOT BEEN ACCELERATED, WITH EACH
SUCH PAYMENT DISCOUNTED TO ITS PRESENT VALUE AT THE DATE OF SUCH TENDER AT THE
RATE WHICH WHEN COMPOUNDED MONTHLY IS EQUIVALENT TO THE PREPAYMENT RATE, OVER
(B) THE THEN PRINCIPAL AMOUNT OF THE LOAN.


 


SECTION 2.4             INTENTIONALLY OMITTED.


 


SECTION 2.5             RELEASE OF PROPERTY.  EXCEPT AS SET FORTH IN THIS
SECTION 2.5, NO REPAYMENT OR PREPAYMENT OF ALL OR ANY PORTION OF THE LOAN SHALL
CAUSE, GIVE RISE TO A RIGHT TO REQUIRE, OR OTHERWISE RESULT IN, THE RELEASE OF
ANY LIEN OF THE MORTGAGE ON THE PROPERTY.  IF BORROWER HAS ELECTED TO PREPAY THE
ENTIRE AMOUNT OF THE LOAN PURSUANT TO SECTION 2.3.1 AND THE REQUIREMENTS OF THIS
SECTION 2.5 HAVE BEEN SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF
THE MORTGAGE.


 


2.5.1        RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON THE WRITTEN REQUEST
AND AT THE EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF ALL PRINCIPAL AND
INTEREST ON THE LOAN AND ALL OTHER AMOUNTS DUE AND PAYABLE UNDER THE LOAN
DOCUMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF SECTION 2.3.1 OF THIS
LOAN AGREEMENT, RELEASE THE LIEN OF THE MORTGAGE ON THE PROPERTY NOT THERETOFORE
RELEASED.


 


2.5.2        INTENTIONALLY OMITTED.


 


SECTION 2.6             MANNER OF MAKING PAYMENTS.


 


2.6.1        MAKING OF PAYMENTS.  EACH PAYMENT BY BORROWER HEREUNDER OR UNDER
THE NOTE SHALL BE MADE IN FUNDS SETTLED THROUGH THE AUTOMATIC CLEARING HOUSE
INTERBANK PAYMENTS SYSTEM OR OTHER FUNDS IMMEDIATELY AVAILABLE TO LENDER BY
1:00 P.M., CHICAGO CITY TIME, ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY
DEPOSIT TO SUCH ACCOUNT AS LENDER MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER. 
WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTE SHALL BE STATED TO BE DUE ON A
DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY.


 


2.6.2        NO DEDUCTIONS, ETC.  ALL PAYMENTS MADE BY BORROWER HEREUNDER OR
UNDER THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND
WITHOUT ANY DEDUCTION FOR, ANY SETOFF, DEFENSE OR COUNTERCLAIMS.

 

20

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONDITIONS PRECEDENT


 


SECTION 3.1             CONDITIONS PRECEDENT TO CLOSING.  THE OBLIGATION OF
LENDER TO MAKE THE LOAN HEREUNDER IS SUBJECT TO THE FULFILLMENT BY BORROWER OR
WAIVER BY LENDER OF THE FOLLOWING CONDITIONS PRECEDENT NO LATER THAN THE CLOSING
DATE:


 


3.1.1        REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH CONDITIONS.  THE
REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THIS LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE CLOSING DATE WITH THE SAME EFFECT AS IF MADE ON AND AS OF SUCH
DATE, AND NO DEFAULT OR AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND BORROWER SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL TERMS AND CONDITIONS SET FORTH IN THIS LOAN AGREEMENT AND IN EACH OTHER LOAN
DOCUMENT ON ITS PART TO BE OBSERVED OR PERFORMED.


 


3.1.2        LOAN AGREEMENT AND NOTE.  LENDER SHALL HAVE RECEIVED A COPY OF THIS
LOAN AGREEMENT AND THE NOTE, IN EACH CASE, DULY EXECUTED AND DELIVERED ON BEHALF
OF BORROWER.


 


3.1.3        DELIVERY OF LOAN DOCUMENTS; TITLE INSURANCE; REPORTS; LEASES, ETC.


 

(A)           MORTGAGE, ASSIGNMENT OF LEASES AND OTHER LOAN DOCUMENTS.  LENDER
SHALL HAVE RECEIVED FROM BORROWER FULLY EXECUTED AND ACKNOWLEDGED COUNTERPARTS
OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES AND EVIDENCE THAT COUNTERPARTS OF
THE MORTGAGE AND ASSIGNMENT OF LEASES HAVE BEEN DELIVERED TO THE TITLE COMPANY
FOR RECORDING, IN THE REASONABLE JUDGMENT OF LENDER, SO AS TO EFFECTIVELY CREATE
UPON SUCH RECORDING VALID AND ENFORCEABLE FIRST PRIORITY LIENS UPON THE PROPERTY
IN FAVOR OF LENDER (OR SUCH TRUSTEE AS MAY BE REQUIRED UNDER LOCAL LAW), SUBJECT
ONLY TO THE PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS.  LENDER SHALL HAVE ALSO RECEIVED FROM BORROWER
FULLY EXECUTED COUNTERPARTS OF THE ASSIGNMENT OF MANAGEMENT AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

 

(B)           TITLE INSURANCE.  LENDER SHALL HAVE RECEIVED A TITLE INSURANCE
POLICY ISSUED BY A TITLE COMPANY ACCEPTABLE TO LENDER AND DATED AS OF THE
CLOSING DATE.  SUCH TITLE INSURANCE POLICY SHALL (I) PROVIDE COVERAGE IN AN
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH, IF APPLICABLE, A
“TIE-IN” OR SIMILAR ENDORSEMENT, (II) INSURE LENDER THAT THE MORTGAGE CREATES A
VALID FIRST PRIORITY LIEN ON THE PROPERTY ENCUMBERED THEREBY, FREE AND CLEAR OF
ALL EXCEPTIONS FROM COVERAGE OTHER THAN PERMITTED ENCUMBRANCES AND STANDARD
EXCEPTIONS AND EXCLUSIONS FROM COVERAGE (AS MODIFIED BY THE TERMS OF ANY
ENDORSEMENTS), (III) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGES AS
LENDER MAY REASONABLY REQUEST, AND (IV) NAME LENDER, ITS SUCCESSORS AND ASSIGNS,
AS THE INSURED.  THE TITLE INSURANCE POLICY SHALL BE ASSIGNABLE WITHOUT COST TO
LENDER.  LENDER ALSO SHALL HAVE RECEIVED EVIDENCE THAT ALL PREMIUMS IN RESPECT
OF SUCH TITLE INSURANCE POLICY HAVE BEEN PAID.

 

(C)           SURVEY.  LENDER SHALL HAVE RECEIVED A TITLE SURVEY FOR THE
PROPERTY, CERTIFIED TO THE TITLE COMPANY AND LENDER AND THEIR SUCCESSORS AND
ASSIGNS, IN FORM AND CONTENT SATISFACTORY TO LENDER AND PREPARED BY A
PROFESSIONAL AND PROPERLY LICENSED LAND SURVEYOR SATISFACTORY TO LENDER IN
ACCORDANCE WITH THE MOST RECENT MINIMUM STANDARD DETAIL

 

21

--------------------------------------------------------------------------------


 

REQUIREMENTS FOR ALTA/NSPS LAND TITLE SURVEYS.  THE FOLLOWING ADDITIONAL ITEMS
FROM THE LIST OF “OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS” (TABLE A)
SHOULD BE ADDED TO EACH SURVEY: 1, 2, 3, 4, 6, 8, 9, 10, 11, 13, 14, 15, 16, 17
AND 18.  THE SURVEY SHALL REFLECT THE SAME LEGAL DESCRIPTION CONTAINED IN THE
TITLE INSURANCE POLICY RELATING TO THE PROPERTY REFERRED TO IN CLAUSE (II) ABOVE
AND SHALL INCLUDE, AMONG OTHER THINGS, A LEGAL DESCRIPTION OF THE REAL PROPERTY
COMPRISING PART OF SUCH PROPERTY REASONABLY SATISFACTORY TO LENDER.  THE
SURVEYOR’S SEAL SHALL BE AFFIXED TO EACH SURVEY AND THE SURVEYOR SHALL PROVIDE A
CERTIFICATION FOR EACH SURVEY IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER.

 

(D)           INSURANCE.  LENDER SHALL HAVE RECEIVED VALID CERTIFICATES OF
INSURANCE FOR THE POLICIES OF INSURANCE REQUIRED HEREUNDER, SATISFACTORY TO
LENDER IN ITS SOLE DISCRETION, AND EVIDENCE OF THE PAYMENT OF ALL PREMIUMS
PAYABLE FOR THE EXISTING POLICY PERIOD.

 

(E)           ENVIRONMENTAL REPORTS.  LENDER SHALL HAVE RECEIVED AN
ENVIRONMENTAL REPORT IN RESPECT OF THE PROPERTY, IN EACH CASE REASONABLY
SATISFACTORY TO LENDER.

 

(F)            ZONING.  WITH RESPECT TO THE PROPERTY, LENDER SHALL HAVE
RECEIVED, AT LENDER’S OPTION, (I) LETTERS OR OTHER EVIDENCE WITH RESPECT TO THE
PROPERTY FROM THE APPROPRIATE MUNICIPAL AUTHORITIES (OR OTHER PERSONS)
CONCERNING APPLICABLE ZONING AND BUILDING LAWS, (II) AN ALTA 3.1 ZONING
ENDORSEMENT TO THE TITLE INSURANCE POLICY, IF AVAILABLE OR (III) OTHER EVIDENCE
OF ZONING COMPLIANCE, IN EACH CASE IN SUBSTANCE REASONABLY SATISFACTORY TO
LENDER.

 

(G)           ENCUMBRANCES.  BORROWER SHALL HAVE TAKEN OR CAUSED TO BE TAKEN
SUCH ACTIONS IN SUCH A MANNER SO THAT LENDER HAS A VALID AND PERFECTED FIRST
LIEN ON THE PROPERTY AS OF THE CLOSING DATE WITH RESPECT TO THE MORTGAGE,
SUBJECT ONLY TO APPLICABLE PERMITTED ENCUMBRANCES AND SUCH OTHER LIENS AS ARE
PERMITTED PURSUANT TO THE LOAN DOCUMENTS, AND LENDER SHALL HAVE RECEIVED
SATISFACTORY EVIDENCE THEREOF.

 


3.1.4        RELATED DOCUMENTS.  EACH ADDITIONAL DOCUMENT NOT SPECIFICALLY
REFERENCED HEREIN, BUT RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN, SHALL
HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO AND
LENDER SHALL HAVE RECEIVED AND APPROVED CERTIFIED COPIES THEREOF.


 


3.1.5        DELIVERY OF ORGANIZATIONAL DOCUMENTS.  ON OR BEFORE THE CLOSING
DATE, BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER COPIES CERTIFIED
BY BORROWER OF ALL ORGANIZATIONAL DOCUMENTATION RELATED TO BORROWER AND/OR THE
FORMATION, STRUCTURE, EXISTENCE, GOOD STANDING AND/OR QUALIFICATION TO DO
BUSINESS, AS LENDER MAY REQUEST IN ITS SOLE DISCRETION, INCLUDING, WITHOUT
LIMITATION, GOOD STANDING CERTIFICATES, QUALIFICATIONS TO DO BUSINESS IN THE
APPROPRIATE JURISDICTIONS, RESOLUTIONS AUTHORIZING THE ENTERING INTO OF THE LOAN
AND INCUMBENCY CERTIFICATES AS MAY BE REQUESTED BY LENDER.


 


3.1.6        OPINIONS OF BORROWER’S COUNSEL. LENDER SHALL HAVE RECEIVED OPINIONS
OF BORROWER’S COUNSEL (AND IF APPLICABLE, BORROWER’S LOCAL COUNSEL) (A) WITH
RESPECT TO NONCONSOLIDATION ISSUES (AN “INSOLVENCY OPINION”), AND (B) WITH
RESPECT TO DUE EXECUTION, AUTHORITY, ENFORCEABILITY OF THE LOAN DOCUMENTS AND
SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUIRE, ALL SUCH OPINIONS IN FORM,
SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND LENDER’S COUNSEL IN
THEIR REASONABLE DISCRETION.

 

22

--------------------------------------------------------------------------------


 


3.1.7        BUDGETS.  BORROWER SHALL HAVE DELIVERED, AND LENDER SHALL HAVE
APPROVED, THE ANNUAL BUDGET FOR THE CURRENT FISCAL YEAR.


 


3.1.8        BASIC CARRYING COSTS.  BORROWER SHALL HAVE PAID ALL BASIC CARRYING
COSTS RELATING TO THE PROPERTY WHICH ARE IN ARREARS, INCLUDING WITHOUT
LIMITATION, (A) ACCRUED BUT UNPAID INSURANCE PREMIUMS RELATING TO THE PROPERTY,
(B) CURRENTLY DUE AND PAYABLE TAXES (INCLUDING ANY IN ARREARS) RELATING TO THE
PROPERTY, AND (C) CURRENTLY DUE OTHER CHARGES RELATING TO THE PROPERTY, WHICH
AMOUNTS SHALL BE FUNDED WITH PROCEEDS OF THE LOAN.


 


3.1.9        COMPLETION OF PROCEEDINGS.  ALL ORGANIZATIONAL PROCEEDINGS TAKEN OR
TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS LOAN
AGREEMENT AND OTHER LOAN DOCUMENTS AND ALL DOCUMENTS INCIDENTAL THERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER, AND LENDER SHALL HAVE
RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS
LENDER MAY REASONABLY REQUEST.


 


3.1.10      PAYMENTS.  ALL PAYMENTS, DEPOSITS OR ESCROWS REQUIRED TO BE MADE OR
ESTABLISHED BY BORROWER UNDER THIS LOAN AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


 


3.1.11      TENANT ESTOPPELS. BORROWER SHALL EXERCISE REASONABLE COMMERCIAL
EFFORTS TO DELIVER ESTOPPEL CERTIFICATES FROM TENANTS OCCUPYING NOT LESS THAN
EIGHTY PERCENT (80%) OF THE GROSS LEASABLE AREA OF THE PROPERTY; PROVIDED,
HOWEVER, THAT, IN THE EVENT THAT BORROWER IS UNABLE TO DELIVER SOME OR ALL OF
THE ESTOPPELS DESCRIBED ABOVE IN THIS SECTION 3.1.11, LENDER AGREES THAT THE
REQUIREMENT TO DELIVER SUCH LETTERS TO LENDER SHALL BE WAIVED BY LENDER AS A
CONDITION PRECEDENT TO THE CLOSING OF THE LOAN SO LONG AS BORROWER DELIVERS ON
OR BEFORE THE CLOSING DATE, A CERTIFICATE EXECUTED BY BORROWER WITH RESPECT TO
ALL APPLICABLE LEASES WHICH SHALL BE IN SUBSTANTIALLY THE SAME FORM AND CONTAIN
THE SAME TERMS AS SET FORTH IN LENDER’S STANDARD FORM OF ESTOPPEL CERTIFICATE. 
AT ANY TIME AND FROM TIME TO TIME, LENDER MAY REQUEST THAT BORROWER OBTAIN
ESTOPPEL CERTIFICATES FROM TENANTS OCCUPYING THE PROPERTY.  IF REQUESTED BY
LENDER BORROWER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE
ESTOPPEL CERTIFICATES THAT LENDER IS REQUESTING, WHICH ESTOPPEL CERTIFICATES
SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION.


 


3.1.12      TRANSACTION COSTS.  BORROWER SHALL HAVE PAID OR REIMBURSED LENDER
FOR ALL TITLE INSURANCE PREMIUMS, RECORDING AND FILING FEES OR TAXES, COSTS OF
ENVIRONMENTAL REPORTS, PHYSICAL CONDITIONS REPORTS, APPRAISALS AND OTHER
REPORTS, THE FEES AND COSTS OF LENDER’S COUNSEL AND ALL OTHER THIRD PARTY
OUT-OF-POCKET EXPENSES INCURRED IN CONNECTION WITH THE ORIGINATION OF THE LOAN.


 


3.1.13      MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OR BUSINESS CONDITION OF BORROWER OR THE
PROPERTY SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO
LENDER.  THE INCOME AND EXPENSES OF THE PROPERTY, THE OCCUPANCY LEASES THEREOF,
AND ALL OTHER FEATURES OF THE TRANSACTION SHALL BE AS REPRESENTED TO LENDER
WITHOUT MATERIAL ADVERSE CHANGE.  NEITHER BORROWER, ANY OF ITS CONSTITUENT
PERSONS, SHALL BE THE SUBJECT OF ANY BANKRUPTCY, REORGANIZATION, OR INSOLVENCY
PROCEEDING.

 

23

--------------------------------------------------------------------------------


 


3.1.14      LEASES AND RENT ROLL.  LENDER SHALL HAVE RECEIVED COPIES OF ALL
TENANT LEASES, CERTIFIED COPIES OF ANY TENANT LEASES AS REQUESTED BY LENDER AND
CERTIFIED COPIES OF ALL GROUND LEASES AFFECTING THE PROPERTY.  LENDER SHALL HAVE
RECEIVED A CURRENT CERTIFIED RENT ROLL OF THE PROPERTY, REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO LENDER.


 


3.1.15      SUBORDINATION AND ATTORNMENT.  LENDER SHALL HAVE RECEIVED
APPROPRIATE INSTRUMENTS ACCEPTABLE TO LENDER IN ITS COMMERCIALLY REASONABLE
DISCRETION SUBORDINATING ANY LEASES OF RECORD PRIOR TO THE MORTGAGE AND
INCLUDING AN AGREEMENT BY SUCH TENANTS TO ATTORN TO LENDER IN THE EVENT OF A
FORECLOSURE OR DELIVERY OF A DEED IN LIEU THEREOF.


 


3.1.16      TAX LOT.  LENDER SHALL HAVE RECEIVED EVIDENCE THAT THE PROPERTY
CONSTITUTES ONE (1) OR MORE SEPARATE TAX LOTS, WHICH EVIDENCE SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


3.1.17      PHYSICAL CONDITIONS REPORTS.  LENDER SHALL HAVE RECEIVED PHYSICAL
CONDITIONS REPORTS WITH RESPECT TO THE PROPERTY, WHICH REPORTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


3.1.18      MANAGEMENT AGREEMENT.  LENDER SHALL HAVE RECEIVED A CERTIFIED COPY
OF THE MANAGEMENT AGREEMENT WITH RESPECT TO THE PROPERTY WHICH SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.  LENDER ACKNOWLEDGES THAT IT HAS
REVIEWED THE MANAGEMENT AGREEMENT, AND AS DRAFTED, SUCH MANAGEMENT AGREEMENT
DOES NOT VIOLATE BORROWER’S COVENANT THAT AFFILIATED AGREEMENTS BE ON TERMS
WHICH ARE INTRINSICALLY FAIR, COMMERCIALLY REASONABLE AND ARE NO LESS FAVORABLE
TO IT THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH AN
UNRELATED THIRD PARTY.


 


3.1.19      APPRAISAL.  LENDER SHALL HAVE RECEIVED AN APPRAISAL OF THE PROPERTY,
WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


3.1.20      FINANCIAL STATEMENTS.  LENDER SHALL HAVE RECEIVED (A) A BALANCE
SHEET WITH RESPECT TO THE PROPERTY FOR THE TWO MOST RECENT FISCAL YEARS AND
STATEMENTS OF INCOME AND STATEMENTS OF CASH FLOWS WITH RESPECT TO THE PROPERTY
FOR THE THREE MOST RECENT FISCAL YEARS, EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER OR (B) SUCH OTHER FINANCIAL STATEMENTS RELATING TO THE
OWNERSHIP AND OPERATION OF THE PROPERTY, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.


 


3.1.21      FURTHER DOCUMENTS.  LENDER OR ITS COUNSEL SHALL HAVE RECEIVED SUCH
OTHER AND FURTHER APPROVALS, OPINIONS, DOCUMENTS AND INFORMATION AS LENDER OR
ITS COUNSEL MAY HAVE REASONABLY REQUESTED INCLUDING THE LOAN DOCUMENTS IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND ITS COUNSEL.


 


3.1.22      ENVIRONMENTAL INSURANCE.  IF REQUIRED BY LENDER, BORROWER SHALL HAVE
OBTAINED A SECURED CREDITOR ENVIRONMENTAL INSURANCE POLICY WITH RESPECT TO THE
PROPERTY, WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER.  ANY SUCH
POLICY SHALL HAVE A TERM NOT LESS THAN THE TERM OF THE LOAN.  BORROWER SHALL
HAVE PROVIDED TO LENDER EVIDENCE THAT THE PREMIUMS FOR SUCH POLICY HAS BEEN PAID
IN FULL.

 

24

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1             BORROWER REPRESENTATIONS.  BORROWER REPRESENTS AND
WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE THAT:


 


4.1.1        ORGANIZATION.  BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY
EXISTING AND IN GOOD STANDING WITH REQUISITE POWER AND AUTHORITY TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED.  BORROWER IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE
IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH THE PROPERTY, BUSINESSES
AND OPERATIONS.  BORROWER POSSESSES ALL RIGHTS, LICENSES, PERMITS AND
AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT TO OWN THE
PROPERTY AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED, AND THE SOLE
BUSINESS OF BORROWER IS THE OWNERSHIP, MANAGEMENT AND OPERATION OF THE PROPERTY.


 


4.1.2        PROCEEDINGS.  BORROWER HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  THIS LOAN AGREEMENT AND SUCH OTHER LOAN DOCUMENTS HAVE BEEN
DULY EXECUTED AND DELIVERED BY OR ON BEHALF OF BORROWER AND CONSTITUTE LEGAL,
VALID AND BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE BANKRUPTCY,
INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND
SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW).


 


4.1.3        NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT WITH OR
RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR
ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY
OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH BORROWER IS A PARTY OR BY WHICH ANY OF BORROWER’S PROPERTY OR ASSETS IS
SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE PROVISIONS OF ANY
STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION OVER BORROWER OR ANY OF BORROWER’S PROPERTIES OR
ASSETS, AND ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR
QUALIFICATION OF OR WITH ANY COURT OR ANY SUCH REGULATORY AUTHORITY OR OTHER
GOVERNMENTAL AGENCY OR BODY REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE
BY BORROWER OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENTS HAS BEEN OBTAINED
AND IS IN FULL FORCE AND EFFECT.


 


4.1.4        LITIGATION.  TO BORROWER’S KNOWLEDGE, THERE ARE NO ACTIONS, SUITS
OR PROCEEDINGS AT LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR
OTHER AGENCY NOW PENDING OR THREATENED AGAINST OR AFFECTING BORROWER OR THE
PROPERTY, WHICH ACTIONS, SUITS OR PROCEEDINGS, IF DETERMINED AGAINST BORROWER OR
THE PROPERTY, MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION (FINANCIAL OR
OTHERWISE) OR BUSINESS OF BORROWER OR THE CONDITION OR OWNERSHIP OF THE
PROPERTY.

 

25

--------------------------------------------------------------------------------


 


4.1.5        AGREEMENTS.  EXCEPT SUCH INSTRUMENTS AND AGREEMENTS SET FORTH AS
PERMITTED ENCUMBRANCES IN THE TITLE INSURANCE POLICY, BORROWER IS NOT A PARTY TO
ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION WHICH MIGHT MATERIALLY
AND ADVERSELY AFFECT BORROWER OR THE PROPERTY, OR BORROWER’S BUSINESS,
PROPERTIES OR ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE.  TO
BORROWER’S KNOWLEDGE, BORROWER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH BORROWER OR THE PROPERTY ARE BOUND.  BORROWER HAS NO MATERIAL FINANCIAL
OBLIGATION UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER OR THE
PROPERTY IS OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS INCURRED IN THE ORDINARY
COURSE OF THE OPERATION OF THE PROPERTY AND (B) OBLIGATIONS UNDER THE LOAN
DOCUMENTS.


 


4.1.6        TITLE.  BORROWER HAS GOOD AND INDEFEASIBLE FEE SIMPLE TITLE TO THE
REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE BALANCE OF
THE PROPERTY, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE PERMITTED
ENCUMBRANCES, SUCH OTHER LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS
AND THE LIENS CREATED BY THE LOAN DOCUMENTS.  THE MORTGAGE, WHEN PROPERLY
RECORDED IN THE APPROPRIATE RECORDS, TOGETHER WITH ANY UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS REQUIRED TO BE FILED IN CONNECTION THEREWITH, WILL CREATE
(A) A VALID, PERFECTED LIEN ON THE PROPERTY, SUBJECT ONLY TO PERMITTED
ENCUMBRANCES AND THE LIENS CREATED BY THE LOAN DOCUMENTS AND (B) PERFECTED
SECURITY INTERESTS IN AND TO, AND PERFECTED COLLATERAL ASSIGNMENT OF, ALL
PERSONALTY (INCLUDING THE LEASES), ALL IN ACCORDANCE WITH THE TERMS THEREOF, IN
EACH CASE SUBJECT ONLY TO ANY APPLICABLE PERMITTED ENCUMBRANCES, SUCH OTHER
LIENS AS ARE PERMITTED PURSUANT TO THE LOAN DOCUMENTS AND THE LIENS CREATED BY
THE LOAN DOCUMENTS.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR
MATERIALS AFFECTING THE PROPERTY WHICH ARE DUE AND UNPAID UNDER THE CONTRACTS
PURSUANT TO WHICH SUCH WORK OR LABOR WAS PERFORMED OR MATERIALS PROVIDED WHICH
ARE OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE LIENS CREATED
BY THE LOAN DOCUMENTS.


 


4.1.7        SOLVENCY; NO BANKRUPTCY FILING.  BORROWER (A) HAS NOT ENTERED INTO
THE TRANSACTION OR EXECUTED THE NOTE, THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENTS WITH THE ACTUAL INTENT TO HINDER, DELAY OR DEFRAUD ANY CREDITOR AND
(B) RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER
SUCH LOAN DOCUMENTS.  GIVING EFFECT TO THE LOAN, THE FAIR SALEABLE VALUE OF
BORROWER’S ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE
LOAN, EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT LIMITATION,
SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES.  THE FAIR
SALEABLE VALUE OF BORROWER’S ASSETS IS AND WILL, IMMEDIATELY FOLLOWING THE
MAKING OF THE LOAN, BE GREATER THAN BORROWER’S PROBABLE LIABILITIES, INCLUDING
THE MAXIMUM AMOUNT OF ITS CONTINGENT LIABILITIES ON ITS DEBTS AS SUCH DEBTS
BECOME ABSOLUTE AND MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY
FOLLOWING THE MAKING OF THE LOAN WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBT AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBT AND LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE
TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY BORROWER AND THE AMOUNTS TO BE
PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).  EXCEPT AS EXPRESSLY
DISCLOSED TO LENDER IN WRITING, NO PETITION IN BANKRUPTCY HAS BEEN FILED AGAINST
BORROWER, OR TO THE BEST OF BORROWER’S KNOWLEDGE, ANY CONSTITUENT PERSON IN THE
LAST SEVEN (7) YEARS, AND NEITHER BORROWER, NOR TO THE BEST OF BORROWER’S
KNOWLEDGE, ANY

 

26

--------------------------------------------------------------------------------


 


CONSTITUENT PERSON IN THE LAST SEVEN (7) YEARS HAS EVER MADE AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF ANY INSOLVENCY ACT FOR THE
BENEFIT OF DEBTORS.  NEITHER BORROWER NOR ANY OF ITS CONSTITUENT PERSONS ARE
CONTEMPLATING EITHER THE FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY LAWS OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF
BORROWER’S ASSETS OR PROPERTY, AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON
CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST IT OR SUCH CONSTITUENT
PERSONS.


 


4.1.8        FULL AND ACCURATE DISCLOSURE.  TO BORROWER’S KNOWLEDGE, NO
STATEMENT OF FACT MADE BY BORROWER IN THIS LOAN AGREEMENT OR IN ANY OF THE OTHER
LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS CONTAINED HEREIN OR THEREIN
NOT MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO BORROWER WHICH HAS
NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS, NOR AS FAR AS BORROWER CAN
FORESEE, MIGHT ADVERSELY AFFECT, THE PROPERTY OR THE BUSINESS, OPERATIONS OR
CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.


 


4.1.9        NO PLAN ASSETS.  BORROWER IS NOT AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, AND NONE OF THE
ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101.  IN ADDITION,
(A) BORROWER IS NOT A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF
ERISA AND (B) TRANSACTIONS BY OR WITH BORROWER ARE NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR OTHERWISE
RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT.


 


4.1.10      COMPLIANCE.  TO BORROWER’S KNOWLEDGE, BORROWER AND THE PROPERTY AND
THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL
REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND
CODES.  BORROWER IS NOT IN DEFAULT OR VIOLATION OF ANY ORDER, WRIT, INJUNCTION,
DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY.  THERE HAS NOT BEEN COMMITTED BY
BORROWER OR, TO BORROWER’S KNOWLEDGE, ANY OTHER PERSON IN OCCUPANCY OF OR
INVOLVED WITH THE OPERATION OR USE OF THE PROPERTY ANY ACT OR OMISSION AFFORDING
THE FEDERAL GOVERNMENT OR ANY OTHER GOVERNMENTAL AUTHORITY THE RIGHT OF
FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN
PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.


 


4.1.11      FINANCIAL INFORMATION.  ALL FINANCIAL DATA, INCLUDING, WITHOUT
LIMITATION, THE STATEMENTS OF CASH FLOW AND INCOME AND OPERATING EXPENSE, THAT
HAVE BEEN DELIVERED TO LENDER IN RESPECT OF THE PROPERTY (I) ARE, TO THE BEST OF
BORROWER’S KNOWLEDGE, TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS,
(II) ACCURATELY REPRESENT THE FINANCIAL CONDITION OF THE PROPERTY AS OF THE DATE
OF SUCH REPORTS, AND (III) TO THE EXTENT PREPARED OR AUDITED BY AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH
ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE TO LENDER, CONSISTENTLY APPLIED
THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN; PROVIDED, HOWEVER,
THAT IF ANY FINANCIAL DATA IS DELIVERED TO LENDER BY ANY PERSON OTHER THAN
BORROWER, INDEMNITOR OR ANY OF THEIR AFFILIATES, OR IF SUCH FINANCIAL DATA HAS
BEEN PREPARED BY OR AT THE DIRECTION OF ANY PERSON OTHER THAN BORROWER,
INDEMNITOR OR ANY OF THEIR AFFILIATES, THEN THE FOREGOING REPRESENTATIONS WITH
RESPECT TO SUCH FINANCIAL DATA SHALL BE TO THE BEST OF BORROWER’S KNOWLEDGE,
AFTER DUE INQUIRY.  BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITIES,

 

27

--------------------------------------------------------------------------------


 


LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS OR UNREALIZED OR
ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS THAT ARE KNOWN TO BORROWER
AND REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE EFFECT ON THE PROPERTY OR THE
OPERATION THEREOF AS A RETAIL SHOPPING CENTER, EXCEPT AS REFERRED TO OR
REFLECTED IN SAID FINANCIAL STATEMENTS.  SINCE THE DATE OF SUCH FINANCIAL
STATEMENTS, THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS OR BUSINESS OF BORROWER FROM THAT SET FORTH IN SAID
FINANCIAL STATEMENTS.


 


4.1.12      CONDEMNATION.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN
COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR
ANY PORTION OF THE PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS
TO THE PROPERTY.


 


4.1.13      FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS
LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


4.1.14      UTILITIES AND PUBLIC ACCESS.  THE PROPERTY HAS RIGHTS OF ACCESS TO
PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES ADEQUATE TO SERVICE THE PROPERTY FOR ITS RESPECTIVE INTENDED USES. 
ALL PUBLIC UTILITIES NECESSARY OR CONVENIENT TO THE FULL USE AND ENJOYMENT OF
THE PROPERTY ARE LOCATED EITHER IN THE PUBLIC RIGHT-OF-WAY ABUTTING THE PROPERTY
(WHICH ARE CONNECTED SO AS TO SERVE THE PROPERTY WITHOUT PASSING OVER OTHER
PROPERTY) OR IN RECORDED EASEMENTS SERVING THE PROPERTY AND SUCH EASEMENTS ARE
SET FORTH IN AND INSURED BY THE TITLE INSURANCE POLICY.  ALL ROADS NECESSARY FOR
THE USE OF THE PROPERTY FOR THEIR CURRENT RESPECTIVE PURPOSES HAVE BEEN
COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES.


 


4.1.15      NOT A FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF §1445(F)(3) OF THE CODE.


 


4.1.16      SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE (1) OR MORE PARCELS
WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE A PORTION OF
ANY OTHER TAX LOT NOT A PART OF THE PROPERTY.


 


4.1.17      ASSESSMENTS.  THERE ARE NO PENDING, OR TO BORROWER’S KNOWLEDGE,
PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE
AFFECTING THE PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO THE
PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.


 


4.1.18      ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS UNENFORCEABLE,
AND BORROWER HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE WITH RESPECT THERETO.

 

28

--------------------------------------------------------------------------------



 


4.1.19      NO PRIOR ASSIGNMENT. THERE IS NO PRIOR ASSIGNMENT OF THE LEASES OR
ANY PORTION OF THE RENTS BY BORROWER OR ANY OF ITS PREDECESSORS IN INTEREST,
GIVEN AS COLLATERAL SECURITY WHICH ARE PRESENTLY OUTSTANDING.


 


4.1.20      INSURANCE. BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER
CERTIFIED COPIES OF ALL INSURANCE POLICIES REFLECTING THE INSURANCE COVERAGES,
AMOUNTS AND OTHER REQUIREMENTS SET FORTH IN THIS LOAN AGREEMENT. TO THE BEST OF
BORROWER’S KNOWLEDGE, NO CLAIMS HAVE BEEN MADE UNDER ANY SUCH POLICY, AND NO
PERSON, INCLUDING BORROWER, HAS DONE, BY ACT OR OMISSION, ANYTHING WHICH WOULD
IMPAIR THE COVERAGE OF ANY SUCH POLICY.


 


4.1.21      USE OF PROPERTY. THE PROPERTY IS USED EXCLUSIVELY FOR RETAIL
PURPOSES AND OTHER APPURTENANT AND RELATED USES.


 


4.1.22      CERTIFICATE OF OCCUPANCY; LICENSES. ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION
AND OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY BORROWER FOR THE LEGAL USE,
OCCUPANCY AND OPERATION OF THE PROPERTY AS A RETAIL SHOPPING CENTER HAVE BEEN
OBTAINED AND ARE IN FULL FORCE AND EFFECT, AND TO THE BEST OF BORROWER’S
KNOWLEDGE, AFTER DUE INQUIRY, ALL CERTIFICATIONS, PERMITS, LICENSES AND
APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND
OCCUPANCY PERMITS REQUIRED TO BE OBTAINED BY ANY PERSON OTHER THAN BORROWER FOR
THE LEGAL USE, OCCUPANCY AND OPERATION OF THE PROPERTY AS A RETAIL SHOPPING
CENTER, HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT (ALL OF THE
FOREGOING CERTIFICATIONS, PERMITS, LICENSES AND APPROVALS ARE COLLECTIVELY
REFERRED TO AS THE “LICENSES”). BORROWER SHALL AND SHALL CAUSE ALL OTHER PERSONS
TO, KEEP AND MAINTAIN ALL LICENSES NECESSARY FOR THE OPERATION OF THE PROPERTY
AS A RETAIL SHOPPING CENTER. TO BORROWER’S KNOWLEDGE, THE USE BEING MADE OF THE
PROPERTY IS IN CONFORMITY WITH ALL CERTIFICATES OF OCCUPANCY ISSUED FOR THE
PROPERTY.


 


4.1.23      FLOOD ZONE. TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY,
NO IMPROVEMENTS ON THE PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS.


 


4.1.24      PHYSICAL CONDITION. EXCEPT AS DISCLOSED IN THE PHYSICAL CONDITIONS
REPORT DELIVERED TO LENDER IN CONNECTING WITH THIS LOAN, TO BORROWER’S
KNOWLEDGE, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS,
IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS,
PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS,
EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION
SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER AND REPAIR
IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS
OR DAMAGES IN THE PROPERTY, WHETHER LATENT OR OTHERWISE, AND BORROWER HAS NOT
RECEIVED NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY DEFECTS OR
INADEQUACIES IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT
THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS
OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED TERMINATION OF ANY POLICY
OF INSURANCE OR BOND.


 


4.1.25      BOUNDARIES. TO THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY,
ALL OF THE IMPROVEMENTS WHICH WERE INCLUDED IN DETERMINING THE APPRAISED VALUE
OF THE PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES
OF THE PROPERTY, AND NO IMPROVEMENTS


 


29

--------------------------------------------------------------------------------



 


ON ADJOINING PROPERTIES ENCROACH UPON THE PROPERTY, AND NO EASEMENTS OR OTHER
ENCUMBRANCES UPON THE PROPERTY ENCROACH UPON ANY OF THE IMPROVEMENTS, SO AS TO
AFFECT THE VALUE OR MARKETABILITY OF THE PROPERTY EXCEPT THOSE WHICH ARE INSURED
AGAINST BY TITLE INSURANCE.


 


4.1.26      LEASES. THE PROPERTY IS NOT SUBJECT TO ANY LEASES OTHER THAN THE
LEASES DESCRIBED ON THE RENT ROLL ATTACHED AS SCHEDULE IV HERETO AND MADE A PART
HEREOF. TO THE BEST OF BORROWER’S KNOWLEDGE AFTER DUE INQUIRY, NO PERSON HAS ANY
POSSESSORY INTEREST IN THE PROPERTY OR RIGHT TO OCCUPY THE SAME EXCEPT UNDER AND
PURSUANT TO THE PROVISIONS OF THE LEASES. THE CURRENT LEASES ARE IN FULL FORCE
AND EFFECT AND TO BORROWER’S KNOWLEDGE AFTER INQUIRY, THERE ARE NO DEFAULTS
THEREUNDER BY EITHER PARTY AND THERE ARE NO CONDITIONS THAT, WITH THE PASSAGE OF
TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE DEFAULTS THEREUNDER. TO
THE BEST OF BORROWER’S KNOWLEDGE AFTER DUE INQUIRY, NO RENT (INCLUDING SECURITY
DEPOSITS) HAS BEEN PAID MORE THAN ONE (1) MONTH IN ADVANCE OF ITS DUE DATE. TO
THE BEST OF BORROWER’S KNOWLEDGE AFTER DUE INQUIRY, ALL WORK TO BE PERFORMED BY
BORROWER UNDER EACH LEASE HAS BEEN PERFORMED AS REQUIRED AND HAS BEEN ACCEPTED
BY THE APPLICABLE TENANT, AND ANY PAYMENTS, FREE RENT, PARTIAL RENT, REBATE OF
RENT OR OTHER PAYMENTS, CREDITS, ALLOWANCES OR ABATEMENTS REQUIRED TO BE GIVEN
BY BORROWER TO ANY TENANT HAS ALREADY BEEN RECEIVED BY SUCH TENANT. TO THE BEST
OF BORROWER’S KNOWLEDGE AFTER DUE INQUIRY, THERE HAS BEEN NO PRIOR SALE,
TRANSFER OR ASSIGNMENT, HYPOTHECATION OR PLEDGE OF ANY LEASE OR OF THE RENTS
RECEIVED THEREIN WHICH IS OUTSTANDING. TO BORROWER’S KNOWLEDGE AFTER INQUIRY,
EXCEPT AS SET FORTH ON SCHEDULE IV, NO TENANT LISTED ON SCHEDULE IV HAS ASSIGNED
ITS LEASE OR SUBLET ALL OR ANY PORTION OF THE PREMISES DEMISED THEREBY, NO SUCH
TENANT HOLDS ITS LEASED PREMISES UNDER ASSIGNMENT OR SUBLEASE, NOR DOES ANYONE
EXCEPT SUCH TENANT AND ITS EMPLOYEES OCCUPY SUCH LEASED PREMISES. NO TENANT
UNDER ANY LEASE HAS A RIGHT OR OPTION PURSUANT TO SUCH LEASE OR OTHERWISE TO
PURCHASE ALL OR ANY PART OF THE LEASED PREMISES OR THE BUILDING OF WHICH THE
LEASED PREMISES ARE A PART. EXCEPT AS SET FORTH IN SCHEDULE IV, NO TENANT UNDER
ANY LEASE HAS ANY RIGHT OR OPTION FOR ADDITIONAL SPACE IN THE IMPROVEMENTS
EXCEPT AS SET FORTH IN SCHEDULE IV. TO BORROWER’S ACTUAL KNOWLEDGE BASED ON THE
ENVIRONMENTAL REPORT DELIVERED TO LENDER IN CONNECTION HEREWITH, NO HAZARDOUS
WASTES OR TOXIC SUBSTANCES, AS DEFINED BY APPLICABLE FEDERAL, STATE OR LOCAL
STATUTES, RULES AND REGULATIONS, HAVE BEEN DISPOSED, STORED OR TREATED BY ANY
TENANT UNDER ANY LEASE ON OR ABOUT THE LEASED PREMISES NOR DOES BORROWER HAVE
ANY KNOWLEDGE OF ANY TENANT’S INTENTION TO USE ITS LEASED PREMISES FOR ANY
ACTIVITY WHICH, DIRECTLY OR INDIRECTLY, INVOLVES THE USE, GENERATION, TREATMENT,
STORAGE, DISPOSAL OR TRANSPORTATION OF ANY PETROLEUM PRODUCT OR ANY TOXIC OR
HAZARDOUS CHEMICAL, MATERIAL, SUBSTANCE OR WASTE, EXCEPT IN EITHER EVENT, IN
COMPLIANCE WITH APPLICABLE FEDERAL, STATE OR LOCAL STATUES, RULES AND
REGULATIONS.


 


4.1.27      SURVEY. THE SURVEY FOR THE PROPERTY DELIVERED TO LENDER IN
CONNECTION WITH THIS LOAN AGREEMENT HAS BEEN PREPARED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.1.3(C) HEREOF, AND DOES NOT FAIL TO REFLECT ANY MATERIAL
MATTER AFFECTING THE PROPERTY OR THE TITLE THERETO.


 


4.1.28      LOAN TO VALUE. THE MAXIMUM PRINCIPAL AMOUNT OF THE NOTE DOES NOT
EXCEED ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE FAIR MARKET VALUE OF THE
PROPERTY AS SET FORTH ON THE APPRAISAL OF THE PROPERTY DELIVERED TO LENDER.


 


4.1.29      FILING AND RECORDING TAXES. ALL TRANSFER TAXES, DEED STAMPS,
INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE
PAID BY ANY PERSON UNDER


 


30

--------------------------------------------------------------------------------



 


APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
ACQUISITION OF THE PROPERTY BY BORROWER HAVE BEEN PAID OR ARE SIMULTANEOUSLY
BEING PAID. ALL MORTGAGE, MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR
TAX REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS
CURRENTLY IN EFFECT IN CONNECTION WITH THE EXECUTION, DELIVERY, RECORDATION,
FILING, REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE MORTGAGE, HAVE BEEN PAID, AND, UNDER CURRENT
LEGAL REQUIREMENTS, THE MORTGAGE IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS BY
LENDER (OR ANY SUBSEQUENT HOLDER THEREOF).


 


4.1.30      SPECIAL PURPOSE ENTITY/SEPARATENESS. (A)  UNTIL THE DEBT HAS BEEN
PAID IN FULL, BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT THE
BORROWER IS, SHALL BE AND SHALL CONTINUE TO BE A SPECIAL PURPOSE ENTITY. IF
BORROWER CONSISTS OF MORE THAN ONE PERSON, EACH SUCH PERSON SHALL BE A SPECIAL
PURPOSE ENTITY.


 

(B)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN SECTION
4.1.30(A) SHALL SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS PAYABLE TO LENDER
UNDER THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

(C)           ANY AND ALL OF THE ASSUMPTIONS MADE IN ANY INSOLVENCY OPINION,
INCLUDING, BUT NOT LIMITED TO, ANY EXHIBITS ATTACHED THERETO, WILL HAVE BEEN AND
SHALL BE TRUE AND CORRECT IN ALL RESPECTS, AND BORROWER WILL HAVE COMPLIED AND
WILL COMPLY WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO IT IN ANY
INSOLVENCY OPINION. EACH ENTITY OTHER THAN BORROWER WITH RESPECT TO WHICH AN
ASSUMPTION IS MADE IN ANY INSOLVENCY OPINION WILL HAVE COMPLIED AND WILL COMPLY
WITH ALL OF THE ASSUMPTIONS MADE WITH RESPECT TO IT IN ANY SUCH INSOLVENCY
OPINION.

 


4.1.31      MANAGEMENT AGREEMENT. THE MANAGEMENT AGREEMENT IS IN FULL FORCE AND
EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE IS NO DEFAULT THEREUNDER BY ANY PARTY
THERETO AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE
GIVING OF NOTICE WOULD CONSTITUTE A DEFAULT THEREUNDER.


 


4.1.32      ILLEGAL ACTIVITY. TO BORROWER’S KNOWLEDGE, NO PORTION OF THE
PROPERTY HAS BEEN OR WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


 


4.1.33      NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE. ALL INFORMATION
SUBMITTED BY BORROWER TO LENDER AND IN ALL FINANCIAL STATEMENTS, RENT ROLLS,
REPORTS, CERTIFICATES AND OTHER DOCUMENTS SUBMITTED IN CONNECTION WITH THE LOAN
OR IN SATISFACTION OF THE TERMS THEREOF AND ALL STATEMENTS OF FACT MADE BY
BORROWER IN THIS LOAN AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS, PROVIDED, HOWEVER, THAT IF SUCH
INFORMATION WAS PROVIDED TO BORROWER BY NON-AFFILIATED THIRD PARTIES, BORROWER
REPRESENTS THAT SUCH INFORMATION IS, TO THE BEST OF ITS KNOWLEDGE AFTER DUE
INQUIRY, ACCURATE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS. THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT
WOULD MAKE ANY SUCH INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING
IN ANY MATERIAL RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS OR
MIGHT MATERIALLY AND ADVERSELY AFFECT THE PROPERTY OR THE BUSINESS OPERATIONS OR
THE FINANCIAL CONDITION OF BORROWER. BORROWER HAS DISCLOSED TO LENDER ALL
MATERIAL FACTS AND HAS NOT FAILED TO DISCLOSE ANY MATERIAL FACT THAT COULD CAUSE
ANY REPRESENTATION OR WARRANTY MADE HEREIN TO BE MATERIALLY MISLEADING.


 


31

--------------------------------------------------------------------------------



 


4.1.34      INVESTMENT COMPANY ACT. BORROWER IS NOT (A) AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (B) A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (C) SUBJECT TO ANY OTHER
FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS
ABILITY TO BORROW MONEY.


 


4.1.35      PRINCIPAL PLACE OF BUSINESS AND ORGANIZATION. BORROWER SHALL NOT
CHANGE ITS PRINCIPAL PLACE OF BUSINESS SET FORTH IN THE INTRODUCTORY PARAGRAPH
OF THIS LOAN AGREEMENT WITHOUT FIRST GIVING LENDER THIRTY (30) DAYS PRIOR
WRITTEN NOTICE. BORROWER SHALL NOT CHANGE THE PLACE OF ITS ORGANIZATION AS SET
FORTH IN THE INTRODUCTORY PARAGRAPH OF THIS LOAN AGREEMENT WITHOUT THE CONSENT
OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED. UPON LENDER’S REQUEST, BORROWER SHALL EXECUTE AND DELIVER ADDITIONAL
FINANCING STATEMENTS, SECURITY AGREEMENTS AND OTHER INSTRUMENTS WHICH MAY BE
NECESSARY TO EFFECTIVELY EVIDENCE OR PERFECT LENDER’S SECURITY INTEREST IN THE
PROPERTY AS A RESULT OF SUCH CHANGE OF PRINCIPAL PLACE OF BUSINESS OR PLACE OF
ORGANIZATION.


 


4.1.36      OFAC. BORROWER REPRESENTS AND COVENANTS THAT IT IS NOT AND WILL NOT
BECOME A PERSON (INDIVIDUALLY, A “PROHIBITED PERSON” AND COLLECTIVELY
“PROHIBITED PERSONS”) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSET CONTROL, U.S. DEPARTMENT
OF THE TREASURY (THE “OFAC LIST”) OR OTHERWISE SUBJECT TO ANY OTHER PROHIBITIONS
OR RESTRICTION IMPOSED BY LAWS, RULES, REGULATIONS OR EXECUTIVE ORDERS,
INCLUDING EXECUTIVE ORDER NO. 13224, ADMINISTERED BY OFAC (AS MAY BE AMENDED
FROM TIME TO TIME, COLLECTIVELY THE “OFAC RULES”). BORROWER REPRESENTS AND
COVENANTS THAT IT ALSO (I) IS NOT AND WILL NOT BECOME OWNED OR CONTROLLED BY A
PROHIBITED PERSON, (II) IS NOT ACTING AND WILL NOT ACT FOR OR ON BEHALF OF A
PROHIBITED PERSON, (III) IS NOT OTHERWISE ASSOCIATED WITH AND WILL NOT BECOME
ASSOCIATED WITH A PROHIBITED PERSON, (IV) IS NOT PROVIDING AND WILL NOT PROVIDE
ANY MATERIAL, FINANCIAL OR TECHNOLOGICAL SUPPORT FOR OR FINANCIAL OR OTHER
SERVICE TO OR IN SUPPORT OF ACTS OF TERRORISM OR A PROHIBITED PERSON. BORROWER
WILL NOT TRANSFER ANY INTEREST IN BORROWER TO OR ENTER INTO A LEASE WITH ANY
PROHIBITED PERSON. BORROWER SHALL IMMEDIATELY NOTIFY LENDER IF BORROWER HAS
ACTUAL KNOWLEDGE (AFTER COMMERCIALLY REASONABLE DUE DILIGENCE AND INQUIRY) THAT
ANY INDEMNITOR OR ANY MEMBER OR BENEFICIAL OWNER OF BORROWER OR ANY INDEMNITOR
IS OR BECOMES A PROHIBITED PERSON OR (A) IS INDICTED ON OR (B) ARRAIGNED AND
HELD OVER ON CHARGES INVOLVING MONEY LAUNDERING OR PREDICATE CRIMES TO MONEY
LAUNDERING. BORROWER WILL NOT ENTER INTO ANY LEASE OR ANY OTHER TRANSACTION OR
UNDERTAKE ANY ACTIVITIES RELATED TO THE LOAN IN VIOLATION OF THE FEDERAL BANK
SECRECY ACT (AS AMENDED FROM TIME TO TIME, THE “BSA”), 31 U.S.C. § 5311, ET SEQ.
OR ANY FEDERAL OR STATE LAWS, RULES, REGULATIONS OR EXECUTIVE ORDERS, INCLUDING
BUT NOT LIMITED TO 18 U.S.C. §§ 1956, 1957 AND 1960, PROHIBITING MONEY
LAUNDERING AND TERRORIST FINANCING (AS AMENDED FROM TIME TO TIME, COLLECTIVELY
THE “ANTI-MONEY LAUNDERING LAWS”). BORROWER SHALL (A) NOT USE OR PERMIT THE USE
OF ANY PROCEEDS OF THE LOAN IN ANY WAY THAT WILL VIOLATE OFAC RULES OR
ANTI-MONEY LAUNDERING LAWS, (B) COMPLY AND CAUSE ALL OF ITS SUBSIDIARIES TO
COMPLY WITH APPLICABLE OFAC RULES AND ANTI-MONEY LAUNDERING LAWS, (C) PROVIDE
INFORMATION AS LENDER MAY REQUIRE FROM TIME TO TIME TO PERMIT LENDER TO SATISFY
ITS OBLIGATIONS UNDER THE OFAC RULES AND/OR THE ANTI-MONEY LAUNDERING LAWS AND
(D) NOT ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR
AVOIDS, OR HAS THE PURPOSE OF AVOIDING, OR ATTEMPTS TO VIOLATE ANY OF THE
FOREGOING. BORROWER SHALL IMMEDIATELY NOTIFY LENDER IF TO BORROWER’S ACTUAL
KNOWLEDGE


 


32

--------------------------------------------------------------------------------



 


(AFTER COMMERCIALLY REASONABLE DUE DILIGENCE AND INQUIRY) ANY TENANT BECOMES A
PROHIBITED PERSON OR (A) IS CONVICTED OF, (B) PLEADS NOLO CONTENDERE TO, (C) IS
INDICTED ON, OR (D) IS ARRAIGNED AND HELD OVER ON CHARGES INVOLVING MONEY
LAUNDERING OR PREDICATE CRIMES TO MONEY LAUNDERING. IN ADDITION TO THE
FOREGOING, BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER FOR ANY
ACTUAL LOSSES SUFFERED OR INCURRED (AS APPLICABLE) BY LENDER IF BORROWER DOES
NOT COMPLY WITH THIS SECTION 4.1.36 AND/OR ANY OF THE PROVISIONS AND
REQUIREMENTS OF  THE OFAC RULES, BSA AND/OR ANY ANTI-MONEY LAUNDERING LAWS.


 


SECTION 4.2             SURVIVAL OF REPRESENTATIONS. BORROWER AGREES THAT ALL OF
THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN SECTION 4.1 AND
ELSEWHERE IN THIS LOAN AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL SURVIVE
FOR SO LONG AS ANY AMOUNT REMAINS OWING TO LENDER UNDER THIS LOAN AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS BY BORROWER. ALL REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS MADE IN THIS LOAN AGREEMENT OR IN THE OTHER LOAN
DOCUMENTS BY BORROWER SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY LENDER
NOTWITHSTANDING ANY INVESTIGATION HERETOFORE OR HEREAFTER MADE BY LENDER OR ON
ITS BEHALF.


 


ARTICLE V

BORROWER COVENANTS


 


SECTION 5.1             AFFIRMATIVE COVENANTS. FROM THE CLOSING DATE AND UNTIL
PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS OR THE EARLIER RELEASE OF THE LIEN OF THE MORTGAGE ENCUMBERING THE
PROPERTY (AND ALL RELATED OBLIGATIONS) IN ACCORDANCE WITH THE TERMS OF THIS LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWER HEREBY COVENANTS AND AGREES
WITH LENDER THAT:


 


5.1.1        EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS; INSURANCE. BORROWER
SHALL DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES
AND COMPLY WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTY.
BORROWER SHALL NOT COMMIT, NOR SHALL BORROWER PERMIT ANY OTHER PERSON IN
OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE PROPERTY TO COMMIT,
ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY STATE OR LOCAL
GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF
OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE
LOAN DOCUMENTS. BORROWER HEREBY COVENANTS AND AGREES NOT TO COMMIT, PERMIT OR
SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING SUCH RIGHT OF FORFEITURE. BORROWER
SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT ALL ITS FRANCHISES AND TRADE
NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY USED OR USEFUL IN THE
CONDUCT OF ITS BUSINESS AND SHALL KEEP THE PROPERTY IN GOOD WORKING ORDER AND
REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL REASONABLY
NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND IMPROVEMENTS THERETO,
ALL AS MORE FULLY PROVIDED IN THE MORTGAGE. BORROWER SHALL KEEP THE PROPERTY
INSURED AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS, TO SUCH EXTENT
AND AGAINST SUCH RISKS, AND MAINTAIN LIABILITY AND SUCH OTHER INSURANCE, AS IS
MORE FULLY PROVIDED IN THIS LOAN AGREEMENT. BORROWER SHALL OPERATE, OR CAUSE THE
TENANT TO OPERATE, ANY PROPERTY THAT IS THE SUBJECT OF AN O&M AGREEMENT (IF ANY)
IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF IN ALL MATERIAL RESPECTS.
AFTER PRIOR WRITTEN NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST
BY APPROPRIATE LEGAL PROCEEDING PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH
AND WITH DUE DILIGENCE, THE VALIDITY OF ANY LEGAL REQUIREMENT, THE APPLICABILITY
OF ANY LEGAL REQUIREMENT


 


33

--------------------------------------------------------------------------------



 


TO BORROWER OR THE PROPERTY OR ANY ALLEGED VIOLATION OF ANY LEGAL REQUIREMENT,
PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED; (II)
INTENTIONALLY OMITTED; (III) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE
CONDUCTED IN ACCORDANCE WITH THE PROVISIONS OF ANY INSTRUMENT TO WHICH BORROWER
IS SUBJECT AND SHALL NOT CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING
SHALL BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND
ORDINANCES; (IV) THE PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN WILL NOT
BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST; (V)
BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF COMPLY WITH ANY SUCH
LEGAL REQUIREMENT DETERMINED TO BE VALID OR APPLICABLE OR CURE ANY VIOLATION OF
ANY LEGAL REQUIREMENT; (VI) SUCH PROCEEDING SHALL SUSPEND THE ENFORCEMENT OF THE
CONTESTED LEGAL REQUIREMENT AGAINST BORROWER OR THE PROPERTY; AND (VII) BORROWER
SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE
REQUESTED BY LENDER, TO INSURE COMPLIANCE WITH SUCH LEGAL REQUIREMENT, TOGETHER
WITH ALL INTEREST AND PENALTIES PAYABLE IN CONNECTION THEREWITH. LENDER MAY
APPLY ANY SUCH SECURITY, AS NECESSARY TO CAUSE COMPLIANCE WITH SUCH LEGAL
REQUIREMENT AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF LENDER, THE
VALIDITY, APPLICABILITY OR VIOLATION OF SUCH LEGAL REQUIREMENT IS FINALLY
ESTABLISHED OR THE PROPERTY (OR ANY PART THEREOF OR INTEREST THEREIN) SHALL BE
IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELLED OR LOST.


 


5.1.2        TAXES AND OTHER CHARGES. BORROWER SHALL PAY OR CAUSE TO BE PAID ALL
TAXES AND OTHER CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST
THE PROPERTY OR ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE; PROVIDED,
HOWEVER, BORROWER’S OBLIGATION TO DIRECTLY PAY TO THE APPROPRIATE TAXING
AUTHORITY TAXES SHALL BE SUSPENDED FOR SO LONG AS BORROWER COMPLIES WITH THE
TERMS AND PROVISIONS OF SECTION 7.2 HEREOF. BORROWER WILL DELIVER TO LENDER
RECEIPTS FOR PAYMENT OR OTHER EVIDENCE SATISFACTORY TO LENDER THAT THE TAXES AND
OTHER CHARGES HAVE BEEN SO PAID OR ARE NOT THEN DELINQUENT NO LATER THAN TEN
(10) DAYS PRIOR TO THE DATE ON WHICH THE TAXES AND/OR OTHER CHARGES WOULD
OTHERWISE BE DELINQUENT IF NOT PAID (PROVIDED, HOWEVER, THAT BORROWER IS NOT
REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN THE EVENT THAT SUCH
TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION 7.2 HEREOF). IF BORROWER PAYS
OR CAUSES TO BE PAID ALL TAXES AND OTHER CHARGES AND PROVIDES A COPY OF THE
RECEIPT EVIDENCING THE PAYMENT THEREOF TO LENDER, THEN LENDER SHALL REIMBURSE
BORROWER, PROVIDED THAT THERE ARE THEN SUFFICIENT PROCEEDS IN THE TAX AND
INSURANCE ESCROW FUND AND PROVIDED THAT THE TAXES ARE BEING PAID PURSUANT TO
SECTION 7.2. UPON WRITTEN REQUEST OF BORROWER, IF LENDER HAS PAID SUCH TAXES
PURSUANT TO SECTION 7.2 HEREOF, LENDER SHALL PROVIDE BORROWER WITH EVIDENCE THAT
SUCH TAXES HAVE BEEN PAID. BORROWER SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE TO
BE PAID AND DISCHARGED ANY LIEN OR CHARGE WHATSOEVER WHICH MAY BE OR BECOME A
LIEN OR CHARGE AGAINST THE PROPERTY, AND SHALL PROMPTLY PAY FOR ALL UTILITY
SERVICES PROVIDED TO THE PROPERTY. AFTER PRIOR WRITTEN NOTICE TO LENDER,
BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY TAXES OR OTHER
CHARGES, PROVIDED THAT (I) BORROWER IS PERMITTED TO DO SO UNDER THE PROVISIONS
OF ANY MORTGAGE OR DEED OF TRUST SUPERIOR IN LIEN TO THE MORTGAGE; (II) SUCH
PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT
CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES; (III) THE PROPERTY
NOR ANY PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST; (IV) BORROWER SHALL PROMPTLY UPON
FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY SUCH TAXES OR OTHER CHARGES,
TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES WHICH MAY BE PAYABLE IN
CONNECTION THEREWITH; (V) SUCH PROCEEDING


 


34

--------------------------------------------------------------------------------



 


SHALL SUSPEND THE COLLECTION OF SUCH CONTESTED TAXES OR OTHER CHARGES FROM THE
PROPERTY; AND (VI) BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN
THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY LENDER, TO INSURE THE
PAYMENT OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND
PENALTIES THEREON. LENDER MAY PAY OVER ANY SUCH CASH DEPOSIT OR PART THEREOF
HELD BY LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE
REASONABLE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED.


 


5.1.3        LITIGATION. BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF
ANY LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED AGAINST
BORROWER WHICH MIGHT MATERIALLY ADVERSELY AFFECT BORROWER’S CONDITION (FINANCIAL
OR OTHERWISE) OR BUSINESS OR THE PROPERTY.


 


5.1.4        ACCESS TO PROPERTY. BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES
AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF AT
REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE RIGHTS OF
TENANTS UNDER THEIR RESPECTIVE LEASES.


 


5.1.5        NOTICE OF DEFAULT. BORROWER SHALL PROMPTLY ADVISE LENDER OF ANY
MATERIAL ADVERSE CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, OR OF
THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS
KNOWLEDGE.


 


5.1.6        COOPERATE IN LEGAL PROCEEDINGS. BORROWER SHALL COOPERATE FULLY WITH
LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER
GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY AFFECT THE RIGHTS OF LENDER
HEREUNDER OR ANY RIGHTS OBTAINED BY LENDER UNDER ANY OF THE OTHER LOAN DOCUMENTS
AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS ELECTION, TO PARTICIPATE IN
ANY SUCH PROCEEDINGS.


 


5.1.7        PERFORM LOAN DOCUMENTS. BORROWER SHALL OBSERVE, PERFORM AND SATISFY
ALL THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND SHALL PAY WHEN DUE
ALL COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED UNDER THE LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


 


5.1.8        INSURANCE BENEFITS. BORROWER SHALL COOPERATE WITH LENDER IN
OBTAINING FOR LENDER THE BENEFITS OF ANY INSURANCE PROCEEDS LAWFULLY OR
EQUITABLY PAYABLE IN CONNECTION WITH THE PROPERTY, AND LENDER SHALL BE
REIMBURSED FOR ANY EXPENSES INCURRED IN CONNECTION THEREWITH (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, AND THE PAYMENT BY BORROWER OF THE
EXPENSE OF AN APPRAISAL ON BEHALF OF LENDER IN CASE OF A FIRE OR OTHER CASUALTY
AFFECTING THE PROPERTY OR ANY PART THEREOF) OUT OF SUCH INSURANCE PROCEEDS.


 


5.1.9        FURTHER ASSURANCES. BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE:


 

(A)           FURNISH TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS,
FOOTING OR FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS,
APPRAISALS, TITLE AND OTHER INSURANCE REPORTS AND AGREEMENTS, AND EACH AND EVERY
OTHER DOCUMENT, CERTIFICATE, AGREEMENT AND INSTRUMENT REQUIRED TO BE FURNISHED
BY BORROWER PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS OR REASONABLY REQUESTED
BY LENDER IN CONNECTION THEREWITH;

 

(B)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE,

 

35

--------------------------------------------------------------------------------


 

PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME SECURING OR INTENDED TO
SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS, AS LENDER MAY
REASONABLY REQUIRE; AND

 

(C)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
LENDER SHALL REASONABLY REQUIRE FROM TIME TO TIME.

 


5.1.10      INTENTIONALLY OMITTED.


 


5.1.11      FINANCIAL REPORTING. (A)  BORROWER WILL KEEP AND MAINTAIN OR WILL
CAUSE TO BE KEPT AND MAINTAINED ON A FISCAL YEAR BASIS, IN ACCORDANCE WITH THE
REQUIREMENTS FOR A SPECIAL PURPOSE ENTITY SET FORTH ABOVE, PROPER AND ACCURATE
BOOKS, RECORDS AND ACCOUNTS REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER
AND ALL ITEMS OF INCOME AND EXPENSE IN CONNECTION WITH THE OPERATION ON AN
INDIVIDUAL BASIS OF THE PROPERTY. LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME
AT ALL TIMES DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE SUCH
BOOKS, RECORDS AND ACCOUNTS AT THE OFFICE OF BORROWER OR OTHER PERSON
MAINTAINING SUCH BOOKS, RECORDS AND ACCOUNTS AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE. AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, BORROWER SHALL PAY ANY COSTS AND EXPENSES INCURRED BY
LENDER TO EXAMINE BORROWER’S ACCOUNTING RECORDS WITH RESPECT TO THE PROPERTY, AS
LENDER SHALL REASONABLY DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE
PROTECTION OF LENDER’S INTEREST.


 

(B)           BORROWER WILL FURNISH TO LENDER ANNUALLY, WITHIN NINETY (90) DAYS
FOLLOWING THE END OF EACH FISCAL YEAR OF BORROWER, EITHER (I) A COMPLETE COPY OF
BORROWER’S ANNUAL FINANCIAL STATEMENTS AUDITED BY AN ACCOUNTING FIRM OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER IN
ACCORDANCE WITH THE REQUIREMENTS FOR A SPECIAL PURPOSE ENTITY SET FORTH ABOVE,
OR (II) A CONSOLIDATED AND ANNOTATED FINANCIAL STATEMENT OF BORROWER AND SOLE
MEMBER (AS APPLICABLE), AUDITED BY AN ACCOUNTING FIRM OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE WITH
THE REQUIREMENTS FOR A SPECIAL PURPOSE ENTITY SET FORTH ABOVE, TOGETHER WITH
UNAUDITED FINANCIAL STATEMENTS RELATING TO THE BORROWER AND THE PROPERTY. SUCH
FINANCIAL STATEMENTS FOR THE PROPERTY FOR SUCH FISCAL YEAR AND SHALL CONTAIN
STATEMENTS OF PROFIT AND LOSS FOR BORROWER AND THE PROPERTY AND A BALANCE SHEET
FOR BORROWER. SUCH STATEMENTS SHALL SET FORTH THE FINANCIAL CONDITION AND THE
RESULTS OF OPERATIONS FOR THE PROPERTY FOR SUCH FISCAL YEAR, AND SHALL INCLUDE,
BUT NOT BE LIMITED TO, AMOUNTS REPRESENTING ANNUAL NET CASH FLOW, NET OPERATING
INCOME, GROSS INCOME FROM OPERATIONS AND OPERATING EXPENSES. BORROWER’S ANNUAL
FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY (I) A COMPARISON OF THE BUDGETED
INCOME AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES FOR THE PRIOR FISCAL
YEAR, (II) A CERTIFICATE EXECUTED BY THE CHIEF FINANCIAL OFFICER OF BORROWER OR
SOLE MEMBER, AS APPLICABLE, STATING THAT EACH SUCH ANNUAL FINANCIAL STATEMENT
PRESENTS FAIRLY THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF
BORROWER AND THE PROPERTY BEING REPORTED UPON AND HAS BEEN PREPARED IN
ACCORDANCE WITH ACCOUNTING PRINCIPLES REASONABLY ACCEPTABLE TO LENDER,
CONSISTENTLY APPLIED, (III) AN UNQUALIFIED OPINION OF AN ACCOUNTING FIRM OR
OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER,
(IV) A CERTIFIED RENT ROLL CONTAINING CURRENT RENT, LEASE EXPIRATION DATES AND
THE SQUARE FOOTAGE OCCUPIED BY EACH TENANT; (V) A SCHEDULE AUDITED BY SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT RECONCILING NET OPERATING INCOME TO NET
CASH FLOW (THE “NET CASH FLOW SCHEDULE”), WHICH SHALL ITEMIZE ALL ADJUSTMENTS

 

36

--------------------------------------------------------------------------------


 

MADE TO NET OPERATING INCOME TO ARRIVE AT NET CASH FLOW DEEMED MATERIAL BY SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT. TOGETHER WITH BORROWER’S ANNUAL
FINANCIAL STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN OFFICER’S CERTIFICATE
CERTIFYING AS OF THE DATE THEREOF WHETHER THERE EXISTS AN EVENT OR CIRCUMSTANCE
WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND IF SUCH DEFAULT OR
EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED
AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

 

(C)           BORROWER WILL FURNISH, OR CAUSE TO BE FURNISHED, TO LENDER ON OR
BEFORE FORTY FIVE (45) DAYS AFTER THE END OF EACH CALENDAR QUARTER THE FOLLOWING
ITEMS, ACCOMPANIED BY A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF BORROWER
OR SOLE MEMBER, AS APPLICABLE, STATING THAT SUCH ITEMS ARE TRUE, CORRECT,
ACCURATE, AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
THE OPERATIONS OF BORROWER AND THE PROPERTY (SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS) AS APPLICABLE: (I) A RENT ROLL FOR THE SUBJECT MONTH ACCOMPANIED BY
AN OFFICER’S CERTIFICATE WITH RESPECT THERETO; (II) QUARTERLY AND YEAR-TO-DATE
OPERATING STATEMENTS (INCLUDING CAPITAL EXPENDITURES) PREPARED FOR EACH CALENDAR
QUARTER, NOTING NET OPERATING INCOME, GROSS INCOME FROM OPERATIONS, AND
OPERATING EXPENSES (NOT INCLUDING ANY CONTRIBUTIONS TO THE REPLACEMENT RESERVE
FUND, AND OTHER INFORMATION NECESSARY AND SUFFICIENT TO FAIRLY REPRESENT THE
FINANCIAL POSITION AND RESULTS OF OPERATION OF THE PROPERTY DURING SUCH CALENDAR
MONTH, AND CONTAINING A COMPARISON OF BUDGETED INCOME AND EXPENSES AND THE
ACTUAL INCOME AND EXPENSES TOGETHER WITH A DETAILED EXPLANATION OF ANY VARIANCES
OF FIVE PERCENT (5%) OR MORE BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR SUCH
PERIODS, ALL IN FORM SATISFACTORY TO LENDER; (III) A CALCULATION REFLECTING THE
ANNUAL DEBT SERVICE COVERAGE RATIO FOR THE IMMEDIATELY PRECEDING TWELVE (12)
MONTH PERIOD AS OF THE LAST DAY OF SUCH MONTH ACCOMPANIED BY AN OFFICER’S
CERTIFICATE WITH RESPECT THERETO; AND (IV) A NET CASH FLOW SCHEDULE (SUCH NET
CASH FLOW FOR THE BORROWER MAY BE UNAUDITED IF IT IS CERTIFIED BY AN OFFICER OF
THE BORROWER). IN ADDITION, SUCH CERTIFICATE SHALL ALSO BE ACCOMPANIED BY A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF BORROWER OR SOLE MEMBER STATING
THAT THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN SECTION
4.1.30(A) ARE TRUE AND CORRECT AS OF THE DATE OF SUCH CERTIFICATE.

 

(D)           INTENTIONALLY DELETED.

 

(E)           BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) BUSINESS DAYS
AFTER REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY POSSIBLE), SUCH
FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTY AND
THE FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER.

 

(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) BUSINESS DAYS
AFTER LENDER’S REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY POSSIBLE),
FINANCIAL AND SALES INFORMATION FROM ANY TENANT DESIGNATED BY LENDER (TO THE
EXTENT SUCH FINANCIAL AND SALES INFORMATION IS REQUIRED TO BE PROVIDED UNDER THE
APPLICABLE LEASE AND SAME IS RECEIVED BY BORROWER AFTER REQUEST THEREFOR).

 

(G)           BORROWER WILL CAUSE INDEMNITOR TO FURNISH TO LENDER ANNUALLY,
WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
INDEMNITOR, INDEMNITOR’S 10K AND/OR 10Q FILINGS.

 

37

--------------------------------------------------------------------------------


 

(H)           ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED UNDER THIS LOAN AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II)
ON A DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED USING A MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS
FILES (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD
PROCESSING FILES).

 


5.1.12      BUSINESS AND OPERATIONS. BORROWER WILL CONTINUE TO ENGAGE IN THE
BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.
BORROWER WILL QUALIFY TO DO BUSINESS AND WILL REMAIN IN GOOD STANDING UNDER THE
LAWS OF EACH JURISDICTION AS AND TO THE EXTENT THE SAME ARE REQUIRED FOR THE
OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY.


 


5.1.13      TITLE TO THE PROPERTY. BORROWER WILL WARRANT AND DEFEND (A) THE
TITLE TO THE PROPERTY AND EVERY PART THEREOF, SUBJECT ONLY TO LIENS PERMITTED
HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE VALIDITY AND PRIORITY
OF THE LIENS OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES ON THE PROPERTY,
SUBJECT ONLY TO LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES), IN
EACH CASE AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER. BORROWER SHALL REIMBURSE
LENDER FOR ANY LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND COURT COSTS) INCURRED BY LENDER IF AN INTEREST IN THE
PROPERTY, OTHER THAN AS PERMITTED HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


 


5.1.14      COSTS OF ENFORCEMENT. IN THE EVENT (A) THAT THE MORTGAGE ENCUMBERING
THE PROPERTY IS FORECLOSED IN WHOLE OR IN PART OR THAT THE MORTGAGE IS PUT INTO
THE HANDS OF AN ATTORNEY FOR COLLECTION, SUIT, ACTION OR FORECLOSURE, (B) OF THE
FORECLOSURE OF ANY MORTGAGE PRIOR TO OR SUBSEQUENT TO THE MORTGAGE ENCUMBERING
THE PROPERTY IN WHICH PROCEEDING LENDER IS MADE A PARTY, OR (C) OF THE
BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER SIMILAR PROCEEDING IN RESPECT OF
BORROWER OR ANY OF ITS CONSTITUENT PERSONS OR AN ASSIGNMENT BY BORROWER OR ANY
OF ITS CONSTITUENT PERSONS FOR THE BENEFIT OF ITS CREDITORS, BORROWER, ITS
SUCCESSORS OR ASSIGNS, SHALL BE CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF
COLLECTION AND DEFENSE, INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS, INCURRED
BY LENDER OR BORROWER IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY
APPELLATE PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL
REQUIRED SERVICE OR USE TAXES.


 


5.1.15      ESTOPPEL STATEMENT. (A)  AFTER REQUEST BY LENDER, BORROWER SHALL
WITHIN TEN (10) DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED AND
CERTIFIED, SETTING FORTH (I) THE AMOUNT OF THE ORIGINAL PRINCIPAL AMOUNT OF THE
NOTE, (II) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (III) THE APPLICABLE
INTEREST RATE OF THE NOTE, (IV) THE DATE INSTALLMENTS OF INTEREST AND/OR
PRINCIPAL WERE LAST PAID, (V) ANY OFFSETS OR DEFENSES TO THE PAYMENT OF THE
DEBT, IF ANY, AND (VI) THAT THE NOTE, THIS LOAN AGREEMENT, THE MORTGAGE AND THE
OTHER LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING OBLIGATIONS AND HAVE NOT BEEN
MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.


 

(B)           BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO
LENDER UPON REQUEST, TENANT ESTOPPEL CERTIFICATES FROM EACH COMMERCIAL TENANT
LEASING SPACE AT THE PROPERTY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER PROVIDED THAT BORROWER SHALL

 

38

--------------------------------------------------------------------------------


 

NOT BE REQUIRED TO DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN ONE (1) TIME
IN ANY CALENDAR YEAR.

 

(C)           WITHIN THIRTY (30) DAYS OF REQUEST BY BORROWER, LENDER SHALL
DELIVER TO BORROWER A STATEMENT SETTING FORTH THE ITEMS DESCRIBED AT (A)(I),
(II), (III) AND (IV) OF THIS SECTION 5.1.15.

 


5.1.16      LOAN PROCEEDS. BORROWER SHALL USE THE PROCEEDS OF THE LOAN RECEIVED
BY IT ON THE CLOSING DATE ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.1.4.


 


5.1.17      PERFORMANCE BY BORROWER. BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND SHALL NOT
ENTER INTO OR OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT,
TERMINATION OR OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED
BY, OR APPLICABLE TO, BORROWER WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


 


5.1.18      CONFIRMATION OF REPRESENTATIONS. BORROWER SHALL DELIVER, IN
CONNECTION WITH ANY SECURITIZATION, (A) ONE OR MORE OFFICER’S CERTIFICATES
CERTIFYING AS TO THE ACCURACY OF ALL REPRESENTATIONS MADE BY BORROWER IN THE
LOAN DOCUMENTS AS OF THE DATE OF THE CLOSING OF SUCH SECURITIZATION, AND (B)
CERTIFICATES OF THE RELEVANT GOVERNMENTAL AUTHORITIES IN ALL RELEVANT
JURISDICTIONS INDICATING THE GOOD STANDING AND QUALIFICATION OF BORROWER AND ITS
MEMBER AS OF THE DATE OF THE SECURITIZATION.


 


5.1.19      NO JOINT ASSESSMENT. BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF THE PROPERTY (A) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (B) WHICH CONSTITUTES
REAL PROPERTY WITH ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE
PERSONAL PROPERTY, OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH
MAY BE LEVIED AGAINST SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR
CHARGED TO SUCH REAL PROPERTY PORTION OF THE PROPERTY.


 


5.1.20      LEASING MATTERS. ANY LEASES WITH RESPECT TO THE PROPERTY WRITTEN
AFTER THE CLOSING DATE FOR MORE THAN THE RELEVANT LEASING THRESHOLD SQUARE
FOOTAGE SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER, WHICH APPROVAL
MAY BE GIVEN OR WITHHELD IN THE SOLE DISCRETION OF LENDER. LENDER SHALL APPROVE
OR DISAPPROVE ANY SUCH LEASE WITHIN TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT
OF A FINAL EXECUTION DRAFT OF SUCH LEASE (INCLUDING ALL EXHIBITS, SCHEDULES,
SUPPLEMENTS, ADDENDA OR OTHER AGREEMENTS RELATING THERETO) AND A WRITTEN NOTICE
FROM BORROWER REQUESTING LENDER’S APPROVAL TO SUCH LEASE, AND SUCH LEASE SHALL
BE DEEMED APPROVED, IF LENDER DOES NOT DISAPPROVE SUCH LEASE WITHIN SAID TEN
(10) BUSINESS DAY PERIOD PROVIDED SUCH WRITTEN NOTICE CONSPICUOUSLY STATES, IN
LARGE BOLD TYPE, THAT “PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THE
LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY WITHIN
TEN (10) BUSINESS DAYS OF LENDER’S RECEIPT OF SUCH LEASE AND WRITTEN NOTICE”.
BORROWER SHALL FURNISH LENDER WITH EXECUTED COPIES OF ALL LEASES. ALL RENEWALS
OF LEASES AND ALL PROPOSED LEASES SHALL PROVIDE FOR RENTAL RATES COMPARABLE TO
EXISTING LOCAL MARKET RATES (UNLESS SUCH RENTAL RATES ARE OTHERWISE SET FORTH IN
THE LEASES EXECUTED PRIOR TO THE CLOSING DATE). ALL PROPOSED LEASES SHALL BE ON
COMMERCIALLY REASONABLE TERMS AND SHALL NOT CONTAIN ANY TERMS


 


39

--------------------------------------------------------------------------------



 


WHICH WOULD MATERIALLY AFFECT LENDER’S RIGHTS UNDER THE LOAN DOCUMENTS. ALL
LEASES EXECUTED AFTER THE CLOSING DATE SHALL PROVIDE THAT THEY ARE SUBORDINATE
TO THE MORTGAGE ENCUMBERING THE PROPERTY AND THAT THE TENANT THEREUNDER AGREES
TO ATTORN TO LENDER OR ANY PURCHASER AT A SALE BY FORECLOSURE OR POWER OF SALE.
BORROWER (I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON THE LESSOR
UNDER THE LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE THE
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE
TENANT THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE
MANNER AND IN A MANNER NOT TO IMPAIR THE VALUE OF THE PROPERTY INVOLVED EXCEPT
THAT NO TERMINATION BY BORROWER OR ACCEPTANCE OF SURRENDER BY A TENANT OF ANY
LEASE SHALL BE PERMITTED UNLESS BY REASON OF A TENANT DEFAULT AND THEN ONLY IN A
COMMERCIALLY REASONABLE MANNER TO PRESERVE AND PROTECT THE PROPERTY; PROVIDED,
HOWEVER, THAT NO SUCH TERMINATION OR SURRENDER OF ANY LEASE COVERING MORE THAN
THE RELEVANT LEASING THRESHOLD WILL BE PERMITTED WITHOUT THE WRITTEN CONSENT OF
LENDER WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION OF LENDER; (III)
SHALL NOT COLLECT ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE (OTHER
THAN SECURITY DEPOSITS); (IV) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S
INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); (V) SHALL NOT ALTER, MODIFY OR CHANGE THE TERMS OF THE LEASES IN A
MANNER INCONSISTENT WITH THE PROVISIONS OF THE LOAN DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, WHICH CONSENT MAY BE WITHHELD IN THE SOLE DISCRETION
OF LENDER; AND (VI) SHALL EXECUTE AND DELIVER AT THE REQUEST OF LENDER ALL SUCH
FURTHER ASSURANCES, CONFIRMATIONS AND ASSIGNMENT IN CONNECTION WITH THE LEASES
AS LENDER SHALL FROM TIME TO TIME REASONABLY REQUIRE. NOTWITHSTANDING THE
FOREGOING, BORROWER MAY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, TERMINATE
ANY LEASE WHICH DEMISES LESS THAN THE RELEVANT LEASING THRESHOLD UNDER ANY OF
THE FOLLOWING CIRCUMSTANCES: (I) THE TENANT UNDER SAID LEASE IS IN DEFAULT
BEYOND ANY APPLICABLE GRACE AND CURE PERIOD, AND BORROWER HAS THE RIGHT TO
TERMINATE SUCH LEASE; (II) SUCH TERMINATION IS PERMITTED BY THE TERMS OF THE
LEASE IN QUESTION AND BORROWER HAS SECURED AN OBLIGATION FROM A THIRD PARTY TO
LEASE THE SPACE UNDER THE LEASE TO BE TERMINATED AT A RENTAL EQUAL TO OR HIGHER
THAN THE RENTAL DUE UNDER THE LEASE TO BE TERMINATED; AND (III) IF THE TENANT
UNDER THE LEASE TO BE TERMINATED, HAS EXECUTED A RIGHT UNDER SAID LEASE TO
TERMINATE ITS LEASE UPON PAYMENT OF A TERMINATION FEE TO BORROWER, AND HAS IN
FACT TERMINATED ITS LEASE AND PAID SAID FEE, BORROWER MAY ACCEPT SAID
TERMINATION.


 


5.1.21      ALTERATIONS. SUBJECT TO THE RIGHTS OF TENANTS TO MAKE ALTERATIONS
PURSUANT TO THE TERMS OF THEIR RESPECTIVE LEASES, BORROWER SHALL OBTAIN LENDER’S
PRIOR WRITTEN CONSENT TO ANY ALTERATIONS TO ANY IMPROVEMENTS, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED EXCEPT WITH RESPECT TO ALTERATIONS
THAT MAY HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL CONDITION, THE
VALUE OF THE PROPERTY OR THE NET OPERATING INCOME. NOTWITHSTANDING THE
FOREGOING, LENDER’S CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH ANY
ALTERATIONS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL
CONDITION, THE VALUE OF THE PROPERTY OR THE NET OPERATING INCOME, PROVIDED THAT
SUCH ALTERATIONS ARE MADE IN CONNECTION WITH (A) TENANT IMPROVEMENT WORK
PERFORMED PURSUANT TO THE TERMS OF ANY LEASE EXECUTED ON OR BEFORE THE CLOSING
DATE, (B) TENANT IMPROVEMENT WORK PERFORMED PURSUANT TO THE TERMS AND PROVISIONS
OF A LEASE AND NOT ADVERSELY AFFECTING ANY STRUCTURAL COMPONENT OF ANY
IMPROVEMENTS, ANY UTILITY OR HVAC SYSTEM CONTAINED IN ANY IMPROVEMENTS OR THE
EXTERIOR OF ANY BUILDING CONSTITUTING A PART OF ANY IMPROVEMENTS, (C)
ALTERATIONS PERFORMED IN CONNECTION WITH THE RESTORATION OF THE PROPERTY AFTER
THE OCCURRENCE OF A CASUALTY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
LOAN AGREEMENT OR (D) ANY STRUCTURAL ALTERATION WHICH COSTS LESS THAN
$100,000.00 IN THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH CONSTITUTE SUCH
ALTERATION OR ANY NON-STRUCTURAL ALTERATION WHICH COSTS LESS THAN $250,000.00 IN
THE AGGREGATE FOR ALL COMPONENTS THEREOF WHICH CONSTITUTE SUCH


 


40

--------------------------------------------------------------------------------



 


ALTERATION. IF THE TOTAL UNPAID AMOUNTS DUE AND PAYABLE WITH RESPECT TO
ALTERATIONS TO THE IMPROVEMENTS AT THE PROPERTY (OTHER THAN SUCH AMOUNTS TO BE
PAID OR REIMBURSED BY TENANTS UNDER THE LEASES) SHALL AT ANY TIME EQUAL OR
EXCEED $500,000.00 (THE “THRESHOLD AMOUNT”), BORROWER, UPON LENDER’S REQUEST,
SHALL PROMPTLY DELIVER TO LENDER AS SECURITY FOR THE PAYMENT OF SUCH AMOUNTS AND
AS ADDITIONAL SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS ANY
OF THE FOLLOWING: (A) CASH, (B) U.S. OBLIGATIONS, (C) OTHER SECURITIES HAVING A
RATING ACCEPTABLE TO LENDER AND THAT THE APPLICABLE RATING AGENCIES HAVE
CONFIRMED IN WRITING WILL NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE,
WITHDRAWAL OR QUALIFICATION OF THE INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS
ASSIGNED IN CONNECTION WITH ANY SECURITIZATION, OR (D) A COMPLETION BOND OR
LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION HAVING A RATING BY STANDARD &
POOR’S RATINGS GROUP OF NOT LESS THAN A-1+ IF THE TERM OF SUCH BOND OR LETTER OF
CREDIT IS NO LONGER THAN THREE (3) MONTHS OR, IF SUCH TERM IS IN EXCESS OF THREE
(3) MONTHS, ISSUED BY A FINANCIAL INSTITUTION HAVING A RATING THAT IS ACCEPTABLE
TO LENDER AND THAT THE APPLICABLE RATING AGENCIES HAVE CONFIRMED IN WRITING WILL
NOT, IN AND OF ITSELF, RESULT IN A DOWNGRADE, WITHDRAWAL OR QUALIFICATION OF THE
INITIAL, OR, IF HIGHER, THEN CURRENT RATINGS ASSIGNED IN CONNECTION WITH ANY
SECURITIZATION. SUCH SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE EXCESS OF THE
TOTAL UNPAID AMOUNTS WITH RESPECT TO ALTERATIONS TO THE IMPROVEMENTS ON THE
PROPERTY (OTHER THAN SUCH AMOUNTS TO BE PAID OR REIMBURSED BY TENANTS UNDER THE
LEASES) OVER THE THRESHOLD AMOUNT AND, IF CASH, MAY BE APPLIED FROM TIME TO
TIME, AT THE OPTION OF BORROWER, TO PAY FOR SUCH ALTERATIONS. AT THE OPTION OF
LENDER, FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER MAY TERMINATE ANY OF THE ALTERATIONS AND USE THE DEPOSIT TO
RESTORE THE PROPERTY TO THE EXTENT NECESSARY TO PREVENT ANY MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE PROPERTY.


 


5.1.22      INTENTIONALLY OMITTED.


 


5.1.23      INTENTIONALLY OMITTED.


 


SECTION 5.2             NEGATIVE COVENANTS. FROM THE CLOSING DATE UNTIL PAYMENT
AND PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS
OR THE EARLIER RELEASE OF THE LIEN OF THE MORTGAGE ENCUMBERING THE PROPERTY IN
ACCORDANCE WITH THE TERMS OF THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
BORROWER COVENANTS AND AGREES WITH LENDER THAT IT WILL NOT DO, DIRECTLY OR
INDIRECTLY, ANY OF THE FOLLOWING:


 


5.2.1        OPERATION OF PROPERTY. BORROWER SHALL NOT, WITHOUT THE PRIOR
CONSENT OF LENDER, TERMINATE THE MANAGEMENT AGREEMENT OR OTHERWISE REPLACE THE
MANAGER OR ENTER INTO ANY OTHER MANAGEMENT AGREEMENT WITH RESPECT TO THE
PROPERTY UNLESS THE MANAGER IS IN DEFAULT THEREUNDER BEYOND ANY APPLICABLE GRACE
OR CURE PERIOD, IN WHICH EVENT NO CONSENT BY LENDER SHALL BE REQUIRED. LENDER
AGREES THAT ITS CONSENT WILL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED PROVIDED THAT THE PERSON CHOSEN BY BORROWER AS THE REPLACEMENT
MANAGER IS A QUALIFYING MANAGER AND PROVIDED FURTHER THAT BORROWER SHALL DELIVER
AN ACCEPTABLE NON-CONSOLIDATION OPINION COVERING SUCH REPLACEMENT MANAGER IF
SUCH PERSON WAS NOT COVERED BY SUCH OPINION DELIVERED AT THE CLOSING OF THE
LOAN.


 


41

--------------------------------------------------------------------------------



 


5.2.2        LIENS. BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PORTION OF THE
PROPERTY OR PERMIT ANY SUCH ACTION TO BE TAKEN, EXCEPT:


 

(A)           PERMITTED ENCUMBRANCES;

 

(B)           LIENS CREATED BY OR RELATED TO INDEBTEDNESS PERMITTED PURSUANT TO
THE LOAN DOCUMENTS; AND

 

(C)           LIENS FOR TAXES OR OTHER CHARGES NOT YET DUE (OR THAT BORROWER IS
CONTESTING IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2 HEREOF).

 


5.2.3        DISSOLUTION. BORROWER SHALL NOT (A) ENGAGE IN ANY DISSOLUTION,
LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER BUSINESS ENTITY,
(B) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE OWNERSHIP AND OPERATION
OF THE PROPERTY, (C) TRANSFER, LEASE OR SELL, IN ONE TRANSACTION OR ANY
COMBINATION OF TRANSACTIONS, THE ASSETS OR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF BORROWER EXCEPT TO THE EXTENT PERMITTED BY THE LOAN
DOCUMENTS, (D) MODIFY, AMEND, WAIVE OR TERMINATE ITS ORGANIZATIONAL DOCUMENTS OR
ITS QUALIFICATION AND GOOD STANDING IN ANY JURISDICTION OR (E) CAUSE THE SOLE
MEMBER TO (I) DISSOLVE, WIND UP OR LIQUIDATE OR TAKE ANY ACTION, OR OMIT TO TAKE
AN ACTION, AS A RESULT OF WHICH THE SOLE MEMBER WOULD BE DISSOLVED, WOUND UP OR
LIQUIDATED IN WHOLE OR IN PART, OR (II) AMEND, MODIFY, WAIVE OR TERMINATE THE
ARTICLES OF INCORPORATION OR THE BYLAWS OF THE SOLE MEMBER, IN EACH CASE,
WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF LENDER OR LENDER’S DESIGNEE.


 


5.2.4        CHANGE IN BUSINESS. BORROWER SHALL NOT ENTER INTO ANY LINE OF
BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTY, OR MAKE ANY
MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS BUSINESS OBJECTIVES, PURPOSES OR
OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN ACTIVITIES OTHER THAN THE CONTINUANCE
OF ITS PRESENT BUSINESS.


 


5.2.5        DEBT CANCELLATION. BORROWER SHALL NOT CANCEL OR OTHERWISE FORGIVE
OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN ACCORDANCE
HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION AND
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


 


5.2.6        AFFILIATE TRANSACTIONS. BORROWER SHALL NOT ENTER INTO, OR BE A
PARTY TO, ANY TRANSACTION WITH AN AFFILIATE OF BORROWER OR ANY OF THE PARTNERS
OF BORROWER EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE
FULLY DISCLOSED TO LENDER IN ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR
SUCH AFFILIATE THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH AN UNRELATED THIRD PARTY.


 


5.2.7        ZONING. BORROWER SHALL NOT INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER ANY
EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF THE
PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING
USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR
REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


 


42

--------------------------------------------------------------------------------



 


5.2.8        ASSETS. BORROWER SHALL NOT PURCHASE OR OWN ANY PROPERTIES OTHER
THAN THE PROPERTY OWNED BY BORROWER AS OF THE CLOSING DATE AS REFLECTED IN THE
APPLICABLE TITLE INSURANCE POLICY.


 


5.2.9        DEBT. BORROWER SHALL NOT CREATE, INCUR OR ASSUME ANY INDEBTEDNESS
OTHER THAN THE DEBT EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREBY.


 


5.2.10      NO JOINT ASSESSMENT. BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF THE PROPERTY WITH (A) ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, OR (B) ANY PORTION OF THE
PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER
PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH
PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PROPERTY.


 


5.2.11      INTENTIONALLY OMITTED.


 


5.2.12      ERISA. (A)  BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD
CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE
BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS
EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.


 

(B)           BORROWER FURTHER COVENANTS AND AGREES TO DELIVER TO LENDER SUCH
CERTIFICATIONS OR OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE
LOAN, AS REQUESTED BY LENDER IN ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT
AND DOES NOT MAINTAIN AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF ERISA; (B) BORROWER IS NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENTS AND FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL
PLANS; AND (C) ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(I)            EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(II)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

 

(III)          BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E).

 


5.2.13      TRANSFERS.     UNLESS SUCH ACTION IS PERMITTED BY THE PROVISIONS OF
THIS SECTION 5.2.13, BORROWER AGREES THAT IT WILL NOT (I) SELL, ASSIGN, CONVEY,
TRANSFER OR OTHERWISE DISPOSE OF ITS INTERESTS IN THE PROPERTY OR ANY PART
THEREOF, (II) PERMIT ANY OWNER, DIRECTLY OR INDIRECTLY, OF AN OWNERSHIP INTEREST
IN THE PROPERTY, TO TRANSFER SUCH INTEREST, WHETHER BY TRANSFER OF STOCK OR
OTHER INTEREST IN BORROWER OR ANY ENTITY, OR OTHERWISE, (III) INCUR INDEBTEDNESS
(OTHER THAN THE INDEBTEDNESS PERMITTED PURSUANT TO THE TERMS OF THIS LOAN
AGREEMENT), (IV) MORTGAGE, HYPOTHECATE OR OTHERWISE ENCUMBER OR GRANT A SECURITY
INTEREST IN THE PROPERTY OR ANY PART THEREOF, (V) SELL, ASSIGN, CONVEY,
TRANSFER, MORTGAGE, ENCUMBER, GRANT A SECURITY INTEREST IN, OR OTHERWISE DISPOSE
OF ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER, OR PERMIT ANY OWNER


 


43

--------------------------------------------------------------------------------



 


OF AN INTEREST IN BORROWER TO DO THE SAME, OR (VI) FILE A DECLARATION OF
CONDOMINIUM WITH RESPECT TO THE PROPERTY (ANY OF THE FOREGOING TRANSACTIONS, A
“TRANSFER”). FOR PURPOSES HEREOF, A “TRANSFER” SHALL NOT INCLUDE  (A) ANY
ISSUANCE, SALE OR TRANSFER OF INTERESTS IN INLAND AMERICAN REAL ESTATE TRUST,
INC. OR ANY SUCCESSOR ENTITY RESULTING FROM ANY MERGER PERMITTED HEREUNDER, (B)
A TRANSFER BY DEVISE OR DESCENT OR BY OPERATION OF LAW UPON THE DEATH OF A
MEMBER OR PARTNER OF BORROWER, OR (C) THE MERGER OF THE INLAND AMERICAN REAL
ESTATE TRUST, INC. WITH ANY OF THE FOLLOWING ENTITIES:  INLAND RETAIL REAL
ESTATE TRUST, INC., A MARYLAND CORPORATION, INLAND REAL ESTATE CORPORATION, A
MARYLAND CORPORATION, INLAND REAL ESTATE INVESTMENT CORPORATION, A DELAWARE
CORPORATION, INLAND WESTERN REAL ESTATE TRUST, INC., A MARYLAND CORPORATION, ANY
OTHER REAL ESTATE INVESTMENT TRUST SPONSORED BY INLAND REAL ESTATE INVESTMENT
CORPORATION, OR ANY OTHER ENTITY COMPOSED ENTIRELY OF ANY OF THE FOREGOING;
PROVIDED, HOWEVER, (I) LENDER SHALL RECEIVE NOT LESS THAN THIRTY (30) DAYS PRIOR
WRITTEN NOTICE OF ANY SUCH PROPOSED MERGER, (II) THE NET WORTH OF THE ENTITY
SURVIVING SUCH MERGER SHALL EQUAL OR EXCEED THE NET WORTH OF THE INLAND AMERICAN
REAL ESTATE TRUST, INC. IMMEDIATELY PRIOR TO SUCH MERGER, AND (III) IMMEDIATELY
FOLLOWING SUCH MERGER, THE ENTITY SURVIVING THE MERGER SHALL BE PUBLICLY TRADED.


 

(A)           LENDER SHALL NOT WITHHOLD ITS CONSENT TO A TRANSFER OF THE
PROPERTY, PROVIDED THAT THE FOLLOWING CONDITIONS ARE SATISFIED:

 

(1)                                  THE TRANSFEREE OF THE PROPERTY SHALL BE A
SPECIAL PURPOSE ENTITY (THE “TRANSFEREE”) WHICH AT THE TIME OF SUCH TRANSFER
WILL BE IN COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTION 5.1.1 AND THE
REPRESENTATIONS CONTAINED IN SECTION 4.1.30 HEREOF AND WHICH SHALL HAVE ASSUMED
IN WRITING (SUBJECT TO THE TERMS OF SECTION 9.4 HEREOF) AND AGREED TO COMPLY
WITH ALL THE TERMS, COVENANTS AND CONDITIONS SET FORTH IN THIS LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, EXPRESSLY INCLUDING THE COVENANTS CONTAINED IN
SECTION 5.1.1 AND THE REPRESENTATIONS CONTAINED IN 4.1.30 HEREOF;

 

(2)                                  IF REQUESTED BY LENDER, BORROWER SHALL
DELIVER CONFIRMATION IN WRITING FROM THE RATING AGENCIES THAT SUCH PROPOSED
TRANSFER WILL NOT CAUSE A DOWNGRADING, WITHDRAWAL OR QUALIFICATION OF THE THEN
CURRENT RATING OF ANY SECURITIES ISSUED PURSUANT TO SUCH SECURITIZATION;

 

(3)                                  IF MANAGER DOES NOT ACT AS MANAGER OF THE
TRANSFERRED PROPERTY THEN THE MANAGER OF THE PROPERTY MUST BE A QUALIFYING
MANAGER;

 

(4)                                  NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING;

 

(5)                                  IF A SUBSTANTIVE NON-CONSOLIDATION OPINION
WAS REQUIRED IN CONNECTION WITH THE INITIAL LOAN CLOSING, BORROWER SHALL DELIVER
AN ADDITIONAL INSOLVENCY OPINION, AND IF REQUIRED BY A RATING AGENCY, A
FRAUDULENT CONVEYANCE OPINION, WHICH IN EACH CASE MAY BE RELIED UPON BY THE
HOLDER OF THE NOTE, THE RATINGS AGENCIES AND THEIR RESPECTIVE COUNSEL, AGENTS
AND REPRESENTATIVES WITH RESPECT TO THE PROPOSED TRANSACTION, INCLUDING THE
TRANSFEREE, WHICH OPINION SHALL BE ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION;

 

44

--------------------------------------------------------------------------------


 

 

(6)                                  BORROWER SHALL HAVE PAID (A) AN ASSUMPTION
FEE EQUAL TO ONE PERCENT (1.0%) OF THE THEN OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN, AND (B) THE REASONABLE AND CUSTOMARY THIRD-PARTY EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY LENDER IN
CONNECTION WITH SUCH TRANSFER; PROVIDED, HOWEVER, NO ASSUMPTION FEE SHALL BE
REQUIRED FOR A TRANSFER OF THE PROPERTY TO A TRANSFEREE ACCEPTABLE TO LENDER IN
CONNECTION WITH A JOINT VENTURE BETWEEN INLAND AMERICAN REAL ESTATE TRUST, INC.
AND AN INSTITUTION ACCEPTABLE TO LENDER PROVIDED INLAND AMERICAN REAL ESTATE
TRUST, INC., OR AN AFFILIATE WHOLLY-OWNED (DIRECTLY OR INDIRECTLY) BY INLAND
AMERICAN REAL ESTATE TRUST, INC., OWNS AT LEAST TWENTY PERCENT (20%) OF THE
OWNERSHIP INTERESTS IN SUCH TRANSFEREE AND FOR WHICH INLAND AMERICAN REAL ESTATE
TRUST, INC., OR AN AFFILIATE WHOLLY-OWNED (DIRECTLY OR INDIRECTLY) BY INLAND
AMERICAN REAL ESTATE TRUST, INC., IS THE MANAGING ENTITY AND OTHERWISE MAINTAINS
OPERATIONAL AND MANAGERIAL CONTROL OF SUCH TRANSFEREE, PROVIDED THAT BORROWER
SHALL PAY ALL OF LENDER’S REASONABLE AND CUSTOMARY THIRD-PARTY EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY
LENDER IN CONNECTION WITH SUCH TRANSFER AND A PROCESSING FEE OF $5,000.

 

Lender shall approve or disapprove any proposed Transfer governed by this
Section 5.2.13(a) within thirty (30) days of Lender’s receipt of a written
notice from Borrower requesting Lender’s approval, provided such notice includes
all information necessary to make such decision, and further provided that such
written notice from Borrower shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.2.13 OF THE LOAN AGREEMENT, A RESPONSE IS REQUIRED WITHIN
THIRTY (30) DAYS OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. If Lender fails to
disapprove any such matter within such period, Borrower shall provide a second
written notice requesting approval, which written notice shall conspicuously
state, in large bold type, that “PURSUANT TO SECTION 5.2.13 OF THE LOAN
AGREEMENT, THE MATTER DESCRIBED HEREIN SHALL BE DEEMED APPROVED IF LENDER DOES
NOT RESPOND TO THE CONTRARY WITHIN TEN (10) DAYS OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”. Thereafter, if Lender does not disapprove such matter within
said ten (10) day period such matter shall be deemed approved.

 

(B)           LENDER SHALL NOT WITHHOLD ITS CONSENT TO, AND SHALL NOT CHARGE AN
ASSUMPTION FEE IN CONNECTION WITH, (1) A TRANSFER OF UP TO, IN THE AGGREGATE,
FORTY-NINE PERCENT (49%) OF THE DIRECT OR INDIRECT OWNERSHIP INTERESTS IN
BORROWER, OR (2) A TRANSFER OF GREATER THAN FORTY-NINE PERCENT (49%) OF THE
DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER, PROVIDED THAT (A) SUCH
TRANSFER IS TO A QUALIFIED ENTITY (AS DEFINED BELOW), AND (B) BORROWER SHALL PAY
ALL OF LENDER’S REASONABLE AND CUSTOMARY THIRD-PARTY EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY LENDER IN
CONNECTION WITH SUCH TRANSFER AND A PROCESSING FEE OF $5,000. FOR PURPOSES OF
THIS LOAN AGREEMENT, A “QUALIFIED ENTITY” SHALL MEAN AN ENTITY (X) WITH A NET
WORTH OF $200,000,000 OR MORE, (Y) WITH SUFFICIENT EXPERIENCE (DETERMINED BY
LENDER IN ITS REASONABLE DISCRETION) IN THE OWNERSHIP AND MANAGEMENT OF
PROPERTIES SIMILAR TO THE PROPERTY, AND (Z) WHICH OWNS OR MANAGES RETAIL
PROPERTIES CONTAINING AT LEAST 1,000,000 SQUARE FEET OF GROSS LEASABLE AREA. IF
A SUBSTANTIVE NON-

 

45

--------------------------------------------------------------------------------


 

CONSOLIDATION OPINION WAS REQUIRED IN CONNECTION WITH THE INITIAL LOAN CLOSING,
BORROWER SHALL DELIVER A SUBSTANTIVE NON-CONSOLIDATION OPINION WITH RESPECT TO
ANY PARTY NOT NOW OWNING MORE THAN 49% OF THE OWNERSHIP INTERESTS IN BORROWER
ACQUIRING MORE THAN 49% OF THE OWNERSHIP INTERESTS IN BORROWER.

 

(C)           NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2.13 TO THE CONTRARY,
BORROWER SHALL BE PERMITTED TO TRANSFER THE ENTIRE PROPERTY IN A SINGLE
TRANSACTION TO ONE NEWLY-FORMED SPECIAL PURPOSE ENTITY WHICH SHALL BE
WHOLLY-OWNED SUBSIDIARY OF INLAND AMERICAN REAL ESTATE TRUST, INC. (“PERMITTED
AFFILIATE TRANSFEREE”) WHICH SHALL BE APPROVED BY LENDER IN ITS REASONABLE
DISCRETION (“PERMITTED AFFILIATE TRANSFER”), PROVIDED (1) NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (2) THE CREDITWORTHINESS OF INLAND
AMERICAN REAL ESTATE TRUST, INC., AS APPLICABLE, HAS NOT DETERIORATED, IN THE
SOLE DISCRETION OF LENDER, FROM THE CLOSING DATE TO THE DATE OF THE PROPOSED
TRANSFER, AND (3) BORROWER SHALL HAVE PAID ALL REASONABLE AND CUSTOMARY THIRD
PARTY EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY
INCURRED BY LENDER IN CONNECTION WITH SUCH TRANSFER (BUT NOT ANY ASSUMPTION OR
PROCESSING FEE).

 

(D)           BORROWER, WITHOUT THE CONSENT OF LENDER, MAY GRANT EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS OF WAY IN THE ORDINARY COURSE
OF BUSINESS FOR ACCESS, PARKING, WATER AND SEWER LINES, TELEPHONE AND TELEGRAPH
LINES, ELECTRIC LINES AND OTHER UTILITIES OR FOR OTHER SIMILAR PURPOSES,
PROVIDED THAT NO TRANSFER, CONVEYANCE OR ENCUMBRANCE SHALL MATERIALLY IMPAIR THE
UTILITY AND OPERATION OF THE PROPERTY OR MATERIALLY ADVERSELY AFFECT THE VALUE
OF THE PROPERTY OR THE NET OPERATING INCOME OF THE PROPERTY. IF BORROWER SHALL
RECEIVE ANY CONSIDERATION IN CONNECTION WITH ANY OF SAID DESCRIBED TRANSFERS OR
CONVEYANCES, BORROWER SHALL HAVE THE RIGHT TO USE ANY SUCH PROCEEDS IN
CONNECTION WITH ANY ALTERATIONS PERFORMED IN CONNECTION THEREWITH, OR REQUIRED
THEREBY. IN CONNECTION WITH ANY TRANSFER, CONVEYANCE OR ENCUMBRANCE PERMITTED
ABOVE, THE LENDER SHALL EXECUTE AND DELIVER ANY INSTRUMENT REASONABLY NECESSARY
OR APPROPRIATE TO EVIDENCE ITS CONSENT TO SAID ACTION OR TO SUBORDINATE THE LIEN
OF THE MORTGAGE TO SUCH EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND
RIGHTS OF WAY OR OTHER SIMILAR GRANTS UPON RECEIPT BY THE LENDER OF: (A) A COPY
OF THE INSTRUMENT OF TRANSFER; AND (B) AN OFFICER’S CERTIFICATE STATING WITH
RESPECT TO ANY TRANSFER DESCRIBED ABOVE, THAT SUCH TRANSFER DOES NOT MATERIALLY
IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY OR MATERIALLY REDUCE THE VALUE
OF THE PROPERTY OR THE NET OPERATING INCOME OF THE PROPERTY.

 


ARTICLE VI


 


INSURANCE; CASUALTY; CONDEMNATION


 


SECTION 6.1             INSURANCE.


 

(A)           BORROWER SHALL OBTAIN AND MAINTAIN INSURANCE FOR BORROWER AND THE
PROPERTY PROVIDING AT LEAST THE FOLLOWING COVERAGES:

 

(I)            COMPREHENSIVE ALL RISK INSURANCE ON THE IMPROVEMENTS AND THE
PERSONAL PROPERTY, INCLUDING CONTINGENT LIABILITY FROM OPERATION OF BUILDING
LAWS, DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS, IN EACH
CASE (A) IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE “FULL
REPLACEMENT COST,” WHICH FOR PURPOSES OF THIS LOAN AGREEMENT SHALL MEAN ACTUAL
REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF EXCAVATIONS, FOUNDATIONS, UNDERGROUND
UTILITIES AND FOOTINGS) WITH A WAIVER

 

46

--------------------------------------------------------------------------------


 

OF DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C)
PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF TWENTY-FIVE THOUSAND AND NO/100 DOLLARS
($25,000.00) FOR ALL SUCH INSURANCE COVERAGE; AND (D) CONTAINING AN “ORDINANCE
OR LAW COVERAGE” OR “ENFORCEMENT” ENDORSEMENT IF ANY OF THE IMPROVEMENTS OR THE
USE OF THE PROPERTY SHALL AT ANY TIME CONSTITUTE LEGAL NON-CONFORMING STRUCTURES
OR USES. IN ADDITION, BORROWER SHALL OBTAIN: (Y) IF ANY PORTION OF THE
IMPROVEMENTS IS CURRENTLY OR AT ANY TIME IN THE FUTURE LOCATED IN A FEDERALLY
DESIGNATED “SPECIAL FLOOD HAZARD AREA”, FLOOD HAZARD INSURANCE IN AN AMOUNT
EQUAL TO THE LESSER OF (1) THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE OR (2)
THE MAXIMUM AMOUNT OF SUCH INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD
INSURANCE ACT OF 1968, THE FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL
FLOOD INSURANCE REFORM ACT OF 1994, AS EACH MAY BE AMENDED OR SUCH GREATER
AMOUNT AS LENDER SHALL REQUIRE; AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER IN THE EVENT THE PROPERTY IS LOCATED
IN AN AREA WITH A HIGH DEGREE OF SEISMIC ACTIVITY, PROVIDED THAT THE INSURANCE
PURSUANT TO CLAUSES (Y) AND (Z) HEREOF SHALL BE ON TERMS CONSISTENT WITH THE
COMPREHENSIVE ALL RISK INSURANCE POLICY REQUIRED UNDER THIS SUBSECTION (I).

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT THE PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM
WITH ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) COVERAGE PER OCCURRENCE, TWO
MILLION AND NO/100 DOLLARS ($2,000,000.00) COVERAGE IN THE AGGREGATE AND A
COMBINED LIMIT, INCLUDING UMBRELLA COVERAGE, OF NOT LESS THAN FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00); (B) TO CONTINUE AT NOT LESS THAN THE AFORESAID
LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER IN WRITING BY REASON OF CHANGED
ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER AT LEAST
THE FOLLOWING HAZARDS:  (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED
OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET
CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE EXTENT
THE SAME IS AVAILABLE;

 

(III)          BUSINESS INCOME INSURANCE (A) WITH LOSS PAYABLE TO LENDER; (B)
COVERING ALL RISKS REQUIRED TO BE COVERED BY THE INSURANCE PROVIDED FOR IN
SUBSECTION (I) ABOVE; (C) COVERING RENTAL LOSSES OR BUSINESS INTERRUPTION, AS
MAY BE APPLICABLE, FOR A PERIOD OF AT LEAST TWELVE (12) MONTHS AFTER THE DATE OF
THE CASUALTY; AND (D) IN AN ANNUAL AMOUNT EQUAL TO (100%) OF THE RENTS OR
ESTIMATED GROSS REVENUES FROM THE OPERATION OF THE PROPERTY (AS REDUCED TO
REFLECT EXPENSES NOT INCURRED DURING A PERIOD OF RESTORATION). THE AMOUNT OF
SUCH BUSINESS INCOME INSURANCE SHALL BE DETERMINED PRIOR TO THE DATE HEREOF AND
AT LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF
THE GROSS INCOME FROM THE PROPERTY FOR THE SUCCEEDING TWELVE (12) MONTH PERIOD.
ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL BE HELD BY
LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS
FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE; PROVIDED,
HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE BORROWER OF
ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS ON THE
RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THE OTHER LOAN
DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE
PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

 

47

--------------------------------------------------------------------------------


 

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF THE
PROPERTY COVERAGE FORM DOES NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT OR
PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS
OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE
POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A
SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2)
AGAINST ALL RISKS INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE, (3)
INCLUDING PERMISSION TO OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT
ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE;

 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VII)         UMBRELLA LIABILITY INSURANCE IN AN AMOUNT NOT LESS THAN FIVE
MILLION AND NO/100 DOLLARS ($5,000,000.00) PER OCCURRENCE ON TERMS CONSISTENT
WITH THE COMMERCIAL GENERAL LIABILITY INSURANCE POLICY REQUIRED UNDER SUBSECTION
(II) ABOVE;

 

(VIII)        AUTOMOBILE INSURANCE TO COVER ALL OWNED OR NON-OWNED AUTOMOBILES
IN AN AMOUNT NOT LESS THAN ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) PER
OCCURRENCE;

 

(IX)           IF ANY OF THE POLICIES OF INSURANCE COVERING THE RISKS REQUIRED
TO BE COVERED UNDER SUBSECTIONS (I) THROUGH (VII) ABOVE CONTAINS AN EXCLUSION
FROM COVERAGE FOR ACTS OF TERRORISM, BORROWER SHALL OBTAIN AND MAINTAIN A
SEPARATE POLICY PROVIDING SUCH COVERAGES IN THE EVENT OF ANY ACT OF TERRORISM,
PROVIDED SUCH COVERAGE IS COMMERCIALLY AVAILABLE FOR PROPERTIES SIMILAR TO THE
PROPERTY AND LOCATED IN OR AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.
NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE REQUIRED TO OBTAIN SUCH A
POLICY, PROVIDED (I) BORROWER CONFIRMS TO LENDER, IN WRITING, THAT IT SHALL
PROTECT AND HOLD LENDER HARMLESS FROM ANY LOSSES ASSOCIATED WITH SUCH RISKS BY,
AMONG OTHER THINGS, EITHER (A) DEPOSITING WITH LENDER SUMS SUFFICIENT TO PAY FOR
ALL UNINSURED COSTS RELATED TO A RESTORATION OF THE PROPERTY FOLLOWING ANY ACT
OF TERRORISM (WHICH SUM SHALL BE TREATED AS A NET PROCEEDS DEFICIENCY), OR (B)
PROVIDED SUCH ACT OF TERRORISM OCCURS ON OR AFTER THE PERMITTED PREPAYMENT DATE,
PREPAYING THE LOAN IN ACCORDANCE WITH THE TERMS HEREOF; (II) INLAND AMERICAN
REAL ESTATE TRUST, INC. (“TERRORISM INSURANCE GUARANTOR”) EXECUTES A GUARANTY,
IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, GUARANTEEING IN THE EVENT OF ANY
ACT OF TERRORISM, PAYMENT TO LENDER OF ANY SUMS THAT BORROWER IS OBLIGATED TO
PAY TO LENDER UNDER CLAUSE (I) ABOVE (WHICH SHALL BE APPLIED IN ACCORDANCE WITH
SECTION 6.4 HEREOF) AND (III) TERRORISM INSURANCE GUARANTOR MAINTAINS A NET
WORTH OF AT LEAST $400,000,000 (AS DETERMINED BY SUCH ENTITY’S MOST RECENT
AUDITED FINANCIAL STATEMENTS), SUCH ENTITY MAINTAINS A DIRECT OR INDIRECT
OWNERSHIP INTEREST IN BORROWER, AND THE AGGREGATE LOAN TO VALUE RATIO (AS
DETERMINED BY LENDER) (“LTV”) FOR ALL PROPERTIES ON WHICH SUCH ENTITY HAS A
DIRECT OR INDIRECT OWNERSHIP INTEREST SHALL NOT EXCEED 55%, HOWEVER, TERRORISM
INSURANCE GUARANTOR MAY EXCEED THE 55% LTV FOR A PERIOD NOT TO EXCEED SIX (6)
MONTHS OUT OF ANY TWELVE (12) MONTH PERIOD EITHER 1) DURING THE TIME PERIOD WHEN
TERRORISM INSURANCE GUARANTOR IS OFFERING SECURITIES TO THE PUBLIC,

 

48

--------------------------------------------------------------------------------


 

OR 2) WHEN IN THE BUSINESS JUDGMENT OF TERRORISM INSURANCE GUARANTOR, EXCEEDING
AN LTV OF 55% IS NECESSARY GIVEN EXISTING CIRCUMSTANCES OF THE CREDIT
ENVIRONMENT, BUT IN NO EVENT SHALL THE LTV EXCEED 70%.

 

(X)            UPON SIXTY (60) DAYS’ WRITTEN NOTICE, SUCH OTHER REASONABLE
INSURANCE AND IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY
REASONABLY REQUEST AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE
COMMONLY INSURED AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR
AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.

 

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR IN THE
SINGULAR, THE “POLICY”), AND SHALL BE SUBJECT TO THE APPROVAL OF LENDER AS TO
INSURANCE COMPANIES, AMOUNTS, DEDUCTIBLES, LOSS PAYEES AND INSUREDS. THE
POLICIES SHALL BE ISSUED BY FINANCIALLY SOUND AND RESPONSIBLE INSURANCE
COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE AND HAVING A RATING OF “A:X” OR
BETTER IN THE CURRENT BEST’S INSURANCE REPORTS AND A CLAIMS PAYING ABILITY
RATING OF “AA” OR BETTER BY AT LEAST TWO (2) OF THE RATING AGENCIES INCLUDING,
(I) STANDARD & POOR’S RATINGS GROUP, AND (II) MOODY’S INVESTORS SERVICES, INC.
IF MOODY’S INVESTORS SERVICE, INC. IS RATING THE SECURITIES. THE POLICIES
DESCRIBED IN SECTION 6.1 (OTHER THAN THOSE STRICTLY LIMITED TO LIABILITY
PROTECTION) SHALL DESIGNATE LENDER AS LOSS PAYEE. NOT LESS THAN THIRTY (30) DAYS
PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE FURNISHED TO LENDER,
CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES ACCOMPANIED BY EVIDENCE
SATISFACTORY TO LENDER OF PAYMENT OF THE PREMIUMS DUE THEREUNDER (THE “INSURANCE
PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO LENDER.

 

(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE 
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY
THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 6.1(A).

 

(D)           ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY SECTION
6.1(A), EXCEPT FOR THE POLICY REFERENCED IN SECTION 6.1(A)(V), SHALL NAME
BORROWER, OR THE TENANT, AS THE INSURED AND LENDER AS THE ADDITIONAL INSURED, AS
ITS INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND
MACHINERY, FLOOD AND EARTHQUAKE INSURANCE, SHALL CONTAIN A SO-CALLED NEW YORK
STANDARD NON-CONTRIBUTING MORTGAGEE CLAUSE IN FAVOR OF LENDER PROVIDING THAT THE
LOSS THEREUNDER SHALL BE PAYABLE TO LENDER.

 

(E)           ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 6.1(A) SHALL
CONTAIN CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

 

(I)            NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR BORROWER,
OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF
ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY
PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)           THE POLICY SHALL NOT BE MATERIALLY CHANGED (OTHER THAN TO
INCREASE THE COVERAGE PROVIDED THEREBY) OR CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ WRITTEN NOTICE TO LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN
ADDITIONAL INSURED;

 

49

--------------------------------------------------------------------------------


 

 

(III)          THE ISSUERS THEREOF SHALL GIVE WRITTEN NOTICE TO LENDER IF THE
POLICY HAS NOT BEEN RENEWED FIFTEEN (15) DAYS PRIOR TO ITS EXPIRATION; AND

 

(IV)          LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, AFTER TEN (10) BUSINESS DAYS WRITTEN NOTICE TO BORROWER, TO TAKE SUCH
ACTION AS LENDER DEEMS NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS
LENDER IN ITS SOLE DISCRETION DEEMS APPROPRIATE. ALL PREMIUMS INCURRED BY LENDER
IN CONNECTION WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN
EFFECT SHALL BE PAID BY BORROWER TO LENDER UPON DEMAND AND, UNTIL PAID, SHALL BE
SECURED BY THE MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE. IF BORROWER
FAILS IN SO INSURING THE PROPERTY OR IN SO ASSIGNING AND DELIVERING THE
POLICIES, LENDER MAY, AT ITS OPTION, OBTAIN SUCH INSURANCE USING SUCH CARRIERS
AND AGENCIES AS LENDER SHALL ELECT FROM YEAR TO YEAR AND PAY THE PREMIUMS
THEREFOR, AND BORROWER WILL REIMBURSE LENDER FOR ANY PREMIUM SO PAID, WITH
INTEREST THEREON AS STATED IN THE NOTE FROM THE TIME OF PAYMENT, ON DEMAND, AND
THE AMOUNT SO OWNING TO LENDER SHALL BE SECURED BY THE MORTGAGE. THE INSURANCE
OBTAINED BY LENDER MAY, BUT NEED NOT, PROTECT BORROWER’S INTEREST AND THE
COVERAGE THAT LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY
CLAIM THAT IS MADE AGAINST BORROWER IN CONNECTION WITH THE PROPERTY.

 

(G)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
PROVIDED NO DEFAULT SHALL EXIST UNDER THIS LOAN AGREEMENT.

 


SECTION 6.2             CASUALTY. IF THE PROPERTY SHALL BE DAMAGED OR DESTROYED,
IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”), BORROWER (A)
SHALL GIVE TO LENDER PROMPT NOTICE OF SUCH DAMAGE REASONABLY ESTIMATED BY
BORROWER TO COST MORE THAN ONE HUNDRED THOUSAND DOLLARS ($100,000.00) TO REPAIR,
AND (B) SHALL PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE THE COMPLETION OF THE
REPAIR AND RESTORATION OF THE PROPERTY AS NEARLY AS POSSIBLE TO THE CONDITION
THE PROPERTY WAS IN IMMEDIATELY PRIOR TO SUCH FIRE OR OTHER CASUALTY, WITH SUCH
ALTERATIONS AS MAY BE REASONABLY APPROVED BY LENDER (A “RESTORATION”) AND
OTHERWISE IN ACCORDANCE WITH SECTION 6.4. BORROWER SHALL PAY ALL COSTS OF SUCH
RESTORATION WHETHER OR NOT SUCH COSTS ARE COVERED BY INSURANCE. LENDER MAY, BUT
SHALL NOT BE OBLIGATED TO MAKE PROOF OF LOSS IF NOT MADE PROMPTLY BY BORROWER.


 


SECTION 6.3             CONDEMNATION. BORROWER SHALL PROMPTLY GIVE LENDER NOTICE
OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY PROCEEDING FOR THE CONDEMNATION
OF THE PROPERTY AND SHALL DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED
IN CONNECTION WITH SUCH PROCEEDINGS. LENDER MAY PARTICIPATE IN ANY SUCH
PROCEEDINGS, AND BORROWER SHALL FROM TIME TO TIME DELIVER TO LENDER ALL
INSTRUMENTS REQUESTED BY IT TO PERMIT SUCH PARTICIPATION. BORROWER SHALL, AT ITS
EXPENSE, DILIGENTLY PROSECUTE ANY SUCH PROCEEDINGS, AND SHALL CONSULT WITH
LENDER, ITS ATTORNEYS AND EXPERTS, AND COOPERATE WITH THEM IN THE CARRYING ON OR
DEFENSE OF ANY SUCH PROCEEDINGS. NOTWITHSTANDING ANY TAKING BY ANY PUBLIC OR
QUASI-PUBLIC AUTHORITY THROUGH CONDEMNATION OR OTHERWISE (INCLUDING BUT NOT
LIMITED TO ANY TRANSFER MADE IN LIEU OF OR IN ANTICIPATION OF THE EXERCISE OF
SUCH TAKING), BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE
MANNER PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS LOAN AGREEMENT AND THE
DEBT SHALL NOT BE


 


50

--------------------------------------------------------------------------------



 


REDUCED UNTIL ANY AWARD SHALL HAVE BEEN ACTUALLY RECEIVED AND APPLIED BY LENDER,
AFTER THE DEDUCTION OF EXPENSES OF COLLECTION, TO THE REDUCTION OR DISCHARGE OF
THE DEBT. LENDER SHALL NOT BE LIMITED TO THE INTEREST PAID ON THE AWARD BY THE
CONDEMNING AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST
AT THE RATE OR RATES PROVIDED HEREIN OR IN THE NOTE. IF THE PROPERTY OR ANY
PORTION THEREOF IS TAKEN BY A CONDEMNING AUTHORITY, BORROWER SHALL PROMPTLY
COMMENCE AND DILIGENTLY PROSECUTE THE RESTORATION OF THE PROPERTY AND OTHERWISE
COMPLY WITH THE PROVISIONS OF SECTION 6.4. IF THE PROPERTY IS SOLD, THROUGH
FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT BY LENDER OF THE AWARD, LENDER
SHALL HAVE THE RIGHT, WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE NOTE SHALL
HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO RECEIVE THE AWARD, OR A PORTION
THEREOF SUFFICIENT TO PAY THE DEBT.


 


SECTION 6.4             RESTORATION. THE FOLLOWING PROVISIONS SHALL APPLY IN
CONNECTION WITH THE RESTORATION OF THE PROPERTY:


 

(A)           IF THE NET PROCEEDS SHALL BE LESS THAN RELEVANT RESTORATION
THRESHOLD AND THE COSTS OF COMPLETING THE RESTORATION SHALL BE LESS THAN THE
RELEVANT RESTORATION THRESHOLD, THE NET PROCEEDS WILL BE DISBURSED BY LENDER TO
BORROWER UPON RECEIPT, PROVIDED THAT ALL OF THE CONDITIONS SET FORTH IN CLAUSES
(A), (E), (F), (G), (H), (J) AND (L) OF SECTION 6.4(B)(I) BELOW ARE MET AND
BORROWER DELIVERS TO LENDER A WRITTEN UNDERTAKING TO EXPEDITIOUSLY COMMENCE AND
TO SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE RESTORATION IN ACCORDANCE WITH
THE TERMS OF THIS LOAN AGREEMENT.

 

(B)           IF THE NET PROCEEDS ARE EQUAL TO OR GREATER THAN THE RELEVANT
RESTORATION THRESHOLD OR THE COSTS OF COMPLETING THE RESTORATION IS EQUAL TO OR
GREATER THAN THE RELEVANT RESTORATION THRESHOLD, THEN IN EITHER CASE, LENDER
SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE RESTORATION IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.4(B). THE TERM “NET PROCEEDS” FOR PURPOSES OF THIS
SECTION 6.4 SHALL MEAN: (X) THE NET AMOUNT OF ALL INSURANCE PROCEEDS RECEIVED BY
LENDER PURSUANT TO SECTION 6.1 (A)(I), (IV), (VI) AND (VIII) AS A RESULT OF SUCH
DAMAGE OR DESTRUCTION, AFTER DEDUCTION OF ITS REASONABLE COSTS AND EXPENSES
(INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES), IF ANY, IN COLLECTING
SAME (“INSURANCE PROCEEDS”), OR (Y) THE NET AMOUNT OF THE AWARD, AFTER DEDUCTION
OF ITS REASONABLE COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE
COUNSEL FEES), IF ANY, IN COLLECTING SAME (“CONDEMNATION PROCEEDS”), WHICHEVER
THE CASE MAY BE.

 

(I)            THE NET PROCEEDS SHALL BE MADE AVAILABLE TO BORROWER FOR
RESTORATION PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

 

(A)          no Event of Default shall have occurred and be continuing;

 

(B)           (1) in the event the Net Proceeds are Insurance Proceeds, and (x)
less than twenty-five percent (25%) of the total floor area of the Improvements
on the Property has been damaged, destroyed or rendered unusable as a result of
such fire or other casualty, or (y) Borrower is required under a Lease exceeding
the Relevant Leasing Threshold to use the Net Proceeds for the restoration of
the Property, or (2) in the event the Net Proceeds are Condemnation Proceeds,
and (x) less than ten percent (10%) of the land constituting the Property is
taken, and such land is located along the perimeter or periphery of the
Property, and no portion of

 

51

--------------------------------------------------------------------------------


 

the Improvements is located on such land, or (y) Borrower is required under a
Lease exceeding the Relevant Leasing Threshold to use the Net Proceeds for the
restoration of the Property;

 

(C)           Leases demising in the aggregate a percentage amount equal to or
greater than the Rentable Space Percentage of the total rentable space in the
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such fire or other casualty or taking,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such fire or other casualty or taking, whichever the case may be, and will make
all necessary repairs and restorations thereto at their sole cost and expense.
The term “Rentable Space Percentage” shall mean (x) in the event the Net
Proceeds are Insurance Proceeds, a percentage amount equal to fifty percent
(50%) and (y) in the event the Net Proceeds are Condemnation Proceeds, a
percentage amount equal to fifty percent (50%);

 

(D)          Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such damage or
destruction or taking, whichever the case may be, occurs) and shall diligently
pursue the same to satisfactory completion;

 

(E)           Lender shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
fire or other casualty or taking, whichever the case may be, will be covered out
of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) the Maturity Date, (2) the earliest
date required for such completion under the terms of any Leases, (3) such time
as may be required under applicable zoning law, ordinance, rule or regulation in
order to repair and restore the Property to the condition it was in immediately
prior to such fire or other casualty or to as nearly as possible the condition
it was in immediately prior to such taking, as applicable or (4) the expiration
of the insurance coverage referred to in Section 6.1(a)(iii);

 

(G)           the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable zoning laws, ordinances,
rules and regulations provided, however, that compliance with such zoning laws,
ordinances, rules and regulations (including, without limitation, parking
requirements) will not require restoration of the Improvements or the Property
to a size, condition, or configuration materially different than that which
existed immediately prior to such Casualty or taking;

 

52

--------------------------------------------------------------------------------


 

(H)          the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable
governmental laws, rules and regulations (including, without limitation, all
applicable environmental laws);

 

(I)            such fire or other casualty or taking, as applicable, does not
result in the loss of access to the Property or the related Improvements;

 

(J)            the Debt Service Coverage Ratio, after giving effect to the
Restoration, shall be equal to or greater than 2:06:1.00;

 

(K)          Borrower shall deliver or cause to be delivered to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget should be consistent
with restoration budgets of similar retail properties then owned and operated by
nationally recognized owners and operators of retail properties located in the
areas in which the Property is located; and

 

(L)           the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s discretion to cover
the cost of the Restoration.

 

(II)           THE NET PROCEEDS SHALL BE HELD BY LENDER IN AN INTEREST BEARING
ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
6.4(B), SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER OBLIGATIONS
UNDER THE LOAN DOCUMENTS. THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR
AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION,
UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL MATERIALS INSTALLED
AND WORK AND LABOR PERFORMED TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT IN
CONNECTION WITH THE RESTORATION HAVE BEEN PERFORMED, AND (B) THERE EXIST NO
NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S LIENS OR NOTICES
OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR ENCUMBRANCES OF ANY NATURE
WHATSOEVER ON THE PROPERTY WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE
SATISFACTION OF LENDER AND DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY
INSURED TO THE SATISFACTION OF LENDER BY THE TITLE COMPANY ISSUING THE TITLE
INSURANCE POLICY.

 

(III)          ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE IN ALL RESPECTS BY
LENDER AND BY AN INDEPENDENT CONSULTING ENGINEER SELECTED BY LENDER (THE
“CASUALTY CONSULTANT”), SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY
WITHHELD OR DELAYED. LENDER SHALL HAVE THE USE OF THE PLANS AND SPECIFICATIONS
AND ALL PERMITS, LICENSES AND APPROVALS REQUIRED OR OBTAINED IN CONNECTION WITH
THE RESTORATION. THE IDENTITY OF THE CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN
ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER WHICH THEY HAVE BEEN
ENGAGED, SHALL BE SUBJECT TO PRIOR REVIEW AND ACCEPTANCE BY LENDER AND THE
CASUALTY CONSULTANT, SUCH REVIEW AND ACCEPTANCE NOT TO BE UNREASONABLY WITHHELD
OR DELAYED. ALL COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH MAKING
THE NET PROCEEDS AVAILABLE FOR THE RESTORATION INCLUDING, WITHOUT LIMITATION,
REASONABLE

 

53

--------------------------------------------------------------------------------


 

COUNSEL FEES AND DISBURSEMENTS AND THE CASUALTY CONSULTANT’S FEES, SHALL BE PAID
BY BORROWER.

 

(IV)          IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE
NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM
TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, MINUS THE CASUALTY RETAINAGE. THE TERM “CASUALTY RETAINAGE”
SHALL MEAN AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY INCURRED
FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE CASUALTY
CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED. THE CASUALTY RETAINAGE
SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE
IN THIS SECTION 6.4(B), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER
FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION. THE
CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES
TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.4(B) AND THAT ALL APPROVALS NECESSARY FOR THE
RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM ALL APPROPRIATE
GOVERNMENTAL AND QUASI-GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES EVIDENCE
SATISFACTORY TO LENDER THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL
OR WILL BE PAID IN FULL OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT
LENDER WILL RELEASE THE PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH
RESPECT TO ANY CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE
RESTORATION AS OF THE DATE UPON WHICH THE CASUALTY CONSULTANT CERTIFIES TO
LENDER THAT THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY
COMPLETED ALL WORK AND HAS SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE
PROVISIONS OF THE CONTRACTOR’S, SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE
OF PAYMENT IN FULL OF ALL SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN AS MAY BE REASONABLY REQUESTED BY LENDER OR BY THE TITLE COMPANY
ISSUING THE TITLE INSURANCE POLICY, AND LENDER RECEIVES AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY INSURING THE CONTINUED PRIORITY OF THE LIEN OF THE
MORTGAGE AND EVIDENCE OF PAYMENT OF ANY PREMIUM PAYABLE FOR SUCH ENDORSEMENT. IF
REQUIRED BY LENDER, THE RELEASE OF ANY SUCH PORTION OF THE CASUALTY RETAINAGE
SHALL BE APPROVED BY THE SURETY COMPANY, IF ANY, WHICH HAS ISSUED A PAYMENT OR
PERFORMANCE BOND WITH RESPECT TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

 

(V)           LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

 

(VI)          IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE THEREOF
SHALL NOT, IN THE REASONABLE OPINION OF LENDER IN CONSULTATION WITH THE CASUALTY
CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH ARE
ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE. THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER AND SHALL BE DISBURSED FOR COSTS ACTUALLY INCURRED IN
CONNECTION WITH THE RESTORATION ON THE SAME CONDITIONS APPLICABLE TO THE
DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO DISBURSED PURSUANT TO THIS
SECTION 6.4(B) SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT AND OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

54

--------------------------------------------------------------------------------


 

(VII)         THE EXCESS, IF ANY, OF THE NET PROCEEDS AND THE REMAINING BALANCE,
IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER AFTER THE CASUALTY
CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.4(B), AND THE RECEIPT BY LENDER
OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED IN CONNECTION WITH
THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY LENDER TO BORROWER,
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL BE CONTINUING UNDER
THE NOTE, THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

(C)           ALL NET PROCEEDS NOT REQUIRED (I) TO BE MADE AVAILABLE FOR THE
RESTORATION OR (II) TO BE RETURNED TO BORROWER AS EXCESS NET PROCEEDS PURSUANT
TO SECTION 6.4(B)(VII) MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT
OF THE DEBT WHETHER OR NOT THEN DUE AND PAYABLE IN SUCH ORDER, PRIORITY AND
PROPORTIONS AS LENDER IN ITS SOLE DISCRETION SHALL DEEM PROPER (PROVIDED NO
EVENT OF DEFAULT EXISTS, SUCH BORROWER SHALL NOT BE REQUIRED TO PAY ANY
PREPAYMENT CONSIDERATION IN CONNECTION WITH SUCH PAYMENT), OR, AT THE DISCRETION
OF LENDER, THE SAME MAY BE PAID, EITHER IN WHOLE OR IN PART, TO BORROWER FOR
SUCH PURPOSES AS LENDER SHALL DESIGNATE, IN ITS DISCRETION.

 

(D)           IN THE EVENT OF FORECLOSURE OF THE MORTGAGE WITH RESPECT TO THE
PROPERTY, OR OTHER TRANSFER OF TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE
OR IN PART OF THE DEBT ALL RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE
POLICIES THAT ARE NOT BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY AND
ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH
FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF
TITLE.

 

(E)           LENDER SHALL WITH REASONABLE PROMPTNESS FOLLOWING ANY CASUALTY OR
CONDEMNATION NOTIFY BORROWER WHETHER OR NOT NET PROCEEDS ARE REQUIRED TO BE MADE
AVAILABLE TO BORROWER FOR RESTORATION PURSUANT TO THIS SECTION 6.4. ALL NET
PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR RESTORATION SHALL BE RETAINED AND
APPLIED BY LENDER IN ACCORDANCE WITH SECTION 2.3.2(A) HEREOF (A “NET PROCEEDS
PREPAYMENT”). IF SUCH NET PROCEEDS PREPAYMENT SHALL BE EQUAL TO OR GREATER THAN
FOURTEEN MILLION ONE HUNDRED SIXTY THOUSAND AND 00/100 DOLLARS ($14,160,000.00),
BORROWER SHALL HAVE THE RIGHT TO ELECT TO PREPAY THE REMAINING OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE (A “CASUALTY/CONDEMNATION PREPAYMENT”) IN
ACCORDANCE WITH SECTION 2.3.2(B) HEREOF UPON SATISFACTION OF THE FOLLOWING
CONDITIONS:  (I) WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF THE NET PROCEEDS
PREPAYMENT, BORROWER SHALL PROVIDE LENDER WITH WRITTEN NOTICE OF BORROWER’S
INTENTION TO PAY THE NOTE IN FULL, (II) BORROWER SHALL PREPAY THE NOTE IN
ACCORDANCE WITH SECTION 2.3.2(B) HEREOF ON OR BEFORE THE SECOND PAYMENT DATE
OCCURRING FOLLOWING THE DATE OF THE NET PROCEEDS PREPAYMENT, AND (III) NO EVENT
OF DEFAULT SHALL EXIST ON THE DATE OF SUCH CASUALTY/CONDEMNATION PREPAYMENT.
NOTWITHSTANDING ANYTHING IN SECTION 6.2 OR SECTION 6.3 TO THE CONTRARY, BORROWER
SHALL HAVE NO OBLIGATION TO COMMENCE RESTORATION OF THE PROPERTY UPON DELIVERY
OF THE WRITTEN NOTICE SET FORTH IN CLAUSE (I) OF THE PRECEDING SENTENCE (UNLESS
BORROWER SUBSEQUENTLY SHALL FAIL TO SATISFY THE REQUIREMENT OF CLAUSE (II) OF
THE PRECEDING SENTENCE).

 

55

--------------------------------------------------------------------------------


 


ARTICLE VII


 


RESERVE FUNDS


 


SECTION 7.1             REQUIRED REPAIR FUNDS.


 


7.1.1        DEPOSITS. BORROWER SHALL PERFORM THE REPAIRS AT THE PROPERTY, IF
ANY, AS MORE PARTICULARLY SET FORTH ON SCHEDULE III HERETO (SUCH REPAIRS
HEREINAFTER REFERRED TO AS “REQUIRED REPAIRS”) WITHIN NINE (9) MONTHS FROM THE
CLOSING DATE (OR SUCH LONGER TIME AS BORROWER AND LENDER MAY MUTUALLY AGREE TO),
OR SUCH EARLIER TIME AS SPECIFIED ON SCHEDULE III, PROVIDED THAT THE ESTIMATED
COST TO COMPLETE THE REQUIRED REPAIRS IS LESS THAN ONE HUNDRED THOUSAND AND
00/100 DOLLARS ($100,000.00) IN THE AGGREGATE, UNLESS OTHERWISE AGREED TO BY
LENDER. IF BORROWER HAS NOT DELIVERED TO LENDER EVIDENCE REASONABLY SATISFACTORY
TO LENDER THAT IT HAS COMPLETED ALL REQUIRED REPAIRS ON OR BEFORE THE DATE THAT
IS NINE (9) MONTHS FROM THE CLOSING DATE, OR SUCH EARLIER TIME AS SPECIFIED ON
SCHEDULE III OR IF THE ESTIMATED COST TO COMPLETE THE REQUIRED REPAIRS IS EQUAL
TO OR GREATER THAN ONE HUNDRED THOUSAND AND 00/100 DOLLARS ($100,000.00), UNLESS
OTHERWISE AGREED TO BY LENDER, BORROWER SHALL DEPOSIT WITH LENDER ONE HUNDRED
TWENTY FIVE PERCENT (125%) OF THE ESTIMATED COST TO COMPLETE SUCH REPAIRS AS
DETERMINED BY LENDER’S STRUCTURAL CONSULTANT, IF ANY (LESS THE AMOUNT ALLOCATED
TO THE PERFORMANCE OF REQUIRED REPAIRS FOR WHICH EVIDENCE OF COMPLETION HAS BEEN
DELIVERED TO LENDER), TO PERFORM THE REQUIRED REPAIRS FOR THE PROPERTY. AMOUNTS
SO DEPOSITED WITH LENDER, IF ANY, SHALL BE HELD BY LENDER IN AN INTEREST BEARING
ACCOUNT. AMOUNTS SO DEPOSITED, IF ANY, SHALL HEREINAFTER BE REFERRED TO AS
BORROWER’S “REQUIRED REPAIR FUND” AND THE ACCOUNT, IF ANY, IN WHICH SUCH AMOUNTS
ARE HELD SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REQUIRED REPAIR
ACCOUNT”. IT SHALL BE AN EVENT OF DEFAULT UNDER THIS LOAN AGREEMENT IF BORROWER
DOES NOT EITHER (I) DOES NOT DEPOSIT WITH LENDER THE REQUIRED REPAIR FUND AS SET
FORTH ABOVE, OR (II) COMPLETE THE REQUIRED REPAIRS AT THE PROPERTY WITHIN TWELVE
(12) MONTHS FROM THE CLOSING DATE. UPON THE OCCURRENCE OF SUCH AN EVENT OF
DEFAULT, LENDER, AT ITS OPTION, MAY WITHDRAW ALL REQUIRED REPAIR FUNDS FROM THE
REQUIRED REPAIR ACCOUNT AND LENDER MAY APPLY SUCH FUNDS EITHER TO COMPLETION OF
THE REQUIRED REPAIRS AT THE PROPERTY OR TOWARD PAYMENT OF THE DEBT IN SUCH
ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION.
LENDER’S RIGHT TO WITHDRAW AND APPLY REQUIRED REPAIR FUNDS SHALL BE IN ADDITION
TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THIS LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


 


7.1.2        RELEASE OF REQUIRED REPAIR FUNDS. LENDER SHALL DISBURSE TO BORROWER
THE REQUIRED REPAIR FUNDS FROM THE REQUIRED REPAIR ACCOUNT FROM TIME TO TIME
UPON SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS:  (I) BORROWER
SHALL SUBMIT A WRITTEN REQUEST FOR PAYMENT TO LENDER AT LEAST FIFTEEN (15) DAYS
PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE AND SPECIFIES
THE REQUIRED REPAIRS TO BE PAID, (II) ON THE DATE SUCH REQUEST IS RECEIVED BY
LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST AND REMAIN UNCURED, (III) LENDER SHALL HAVE RECEIVED A
CERTIFICATE FROM BORROWER (A) STATING THAT ALL REQUIRED REPAIRS AT THE PROPERTY
TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD AND
WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, RULES AND REGULATIONS, SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY
OF ANY LICENSE, PERMIT OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED
TO COMMENCE AND/OR COMPLETE THE REQUIRED REPAIRS, (B) IDENTIFYING EACH PERSON
THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE REQUIRED REPAIRS
PERFORMED AT THE PROPERTY TO BE FUNDED BY THE REQUESTED


 


56

--------------------------------------------------------------------------------



 


DISBURSEMENT UNDER A CONTRACT IN EXCESS OF $50,000, AND (C) STATING THAT EACH
PERSON WHO HAS SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH THE REQUIRED
REPAIRS TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAS BEEN PAID IN FULL OR WILL
BE PAID IN FULL UPON SUCH DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY
LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT SATISFACTORY TO LENDER, (IV) AT
LENDER’S OPTION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS
FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY
LENDER, AND (V) LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL
REASONABLY REQUEST THAT THE REQUIRED REPAIRS AT THE PROPERTY TO BE FUNDED BY THE
REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON
SUCH DISBURSEMENT TO BORROWER. LENDER SHALL NOT BE REQUIRED TO MAKE
DISBURSEMENTS FROM THE REQUIRED REPAIR ACCOUNT WITH RESPECT TO THE PROPERTY MORE
THAN ONCE EACH CALENDAR MONTH AND SUCH DISBURSEMENT SHALL BE MADE ONLY UPON
SATISFACTION OF EACH CONDITION CONTAINED IN THIS SECTION 7.1.2.


 


SECTION 7.2             TAX AND INSURANCE ESCROW FUND. BORROWER SHALL PAY TO
LENDER ON EACH PAYMENT DATE (A) ONE-TWELFTH OF THE TAXES THAT LENDER ESTIMATES
WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12) MONTHS IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH TAXES AT LEAST THIRTY
(30) DAYS PRIOR TO THEIR RESPECTIVE DUE DATES AND (B) ONE-TWELFTH OF THE
INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE FOR THE RENEWAL OF THE
COVERAGE AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF IN ORDER TO
ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH INSURANCE PREMIUMS AT
LEAST THIRTY (30) DAYS PRIOR TO THE EXPIRATION OF THE POLICIES, (SAID AMOUNTS IN
(A) AND (B) ABOVE ARE HEREINAFTER CALLED THE “TAX AND INSURANCE ESCROW FUND”).
THE TAX AND INSURANCE ESCROW FUND AND THE PAYMENTS OF INTEREST OR PRINCIPAL OR
BOTH, PAYABLE PURSUANT TO THE NOTE, SHALL BE ADDED TOGETHER AND SHALL BE PAID AS
AN AGGREGATE SUM BY BORROWER TO LENDER. LENDER WILL APPLY THE TAX AND INSURANCE
ESCROW FUND TO PAYMENTS OF TAXES AND INSURANCE PREMIUMS REQUIRED TO BE MADE BY
BORROWER PURSUANT TO THIS LOAN AGREEMENT AND UNDER THE MORTGAGE. IN MAKING ANY
PAYMENT RELATING TO THE TAX AND INSURANCE ESCROW FUND, LENDER MAY DO SO
ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE
PUBLIC OFFICE (WITH RESPECT TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO
INSURANCE PREMIUMS) OR FROM BORROWER WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE,
FORFEITURE, TAX LIEN OR TITLE OR CLAIM THEREOF, PROVIDED, HOWEVER, LENDER SHALL
USE REASONABLE EFFORTS TO PAY SUCH REAL PROPERTY TAXES SUFFICIENTLY EARLY TO
OBTAIN THE BENEFIT OF ANY AVAILABLE DISCOUNTS OF WHICH IT HAS KNOWLEDGE. IF THE
AMOUNT OF THE TAX AND INSURANCE ESCROW FUND SHALL EXCEED THE AMOUNTS DUE FOR
TAXES AND INSURANCE PREMIUMS, LENDER SHALL, IN ITS SOLE DISCRETION, RETURN ANY
EXCESS TO BORROWER OR CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO
THE TAX AND INSURANCE ESCROW FUND. THE TAX AND INSURANCE ESCROW FUND SHALL BE
HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT AND SHALL AT LENDER’S OPTION BE
HELD IN ELIGIBLE ACCOUNT AT AN ELIGIBLE INSTITUTION. ANY INTEREST EARNED ON SAID
ACCOUNT SHALL ACCRUE IN SAID ACCOUNT FOR THE BENEFIT OF BORROWER, BUT SHALL
REMAIN IN AND CONSTITUTE PART OF THE TAX AND INSURANCE ESCROW FUND, AND SHALL BE
DISBURSED IN ACCORDANCE WITH THE TERMS HEREOF. ANY AMOUNT REMAINING IN THE TAX
AND INSURANCE ESCROW FUND AFTER THE DEBT HAS BEEN PAID IN FULL SHALL BE RETURNED
TO BORROWER. IN ALLOCATING SUCH EXCESS, LENDER MAY DEAL WITH THE PERSON SHOWN ON
THE RECORDS OF LENDER TO BE THE OWNER OF THE PROPERTY. IF AT ANY TIME LENDER
REASONABLY DETERMINES THAT THE TAX AND INSURANCE ESCROW FUND IS NOT OR WILL NOT
BE SUFFICIENT TO PAY TAXES OR INSURANCE PREMIUMS BY THE DATES SET FORTH ABOVE,
LENDER SHALL NOTIFY BORROWER OF SUCH DETERMINATION AND BORROWER SHALL INCREASE
ITS MONTHLY PAYMENTS TO LENDER BY THE AMOUNT THAT LENDER ESTIMATES IS SUFFICIENT
TO MAKE UP THE DEFICIENCY AT LEAST THIRTY (30) DAYS PRIOR TO DELINQUENCY OF THE
TAXES OR INSURANCE PREMIUMS.


 


57

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary hereinbefore contained, in the event
that Borrower provides (1) evidence satisfactory to Lender that the Property is
insured in accordance with Section 6.1 of this Loan Agreement, (2) evidence
satisfactory to Lender that the Taxes for the Property have been paid in
accordance with the requirements set forth in this Loan Agreement and (3) so
long as no Event of Default exists, Lender will waive the requirement set forth
herein for Borrower to make deposits into the Tax and Insurance Escrow Fund for
the payment of Insurance Premiums and for payment of such Taxes, provided,
however, Lender expressly reserves the right to require Borrower to make
deposits to the Tax and Insurance Escrow Fund for the payment of Insurance
Premiums if at any time the Property is not insured in accordance with Section
6.1 of this Loan Agreement, Taxes are not paid in accordance with the
requirements of this Loan Agreement or an Event of Default exists.

 


SECTION 7.3             REPLACEMENTS AND REPLACEMENT RESERVE.


 


7.3.1        REPLACEMENT RESERVE FUND. BORROWER SHALL PAY TO LENDER ON THE
CLOSING DATE AND ON EACH PAYMENT DATE ONE TWELFTH OF THE AMOUNT (THE
“REPLACEMENT RESERVE MONTHLY DEPOSIT”) REASONABLY ESTIMATED BY LENDER IN ITS
SOLE DISCRETION TO BE DUE FOR REPLACEMENTS AND REPAIRS REQUIRED TO BE MADE TO
THE PROPERTY DURING THE CALENDAR YEAR (COLLECTIVELY, THE “REPLACEMENTS”), WHICH
REPLACEMENT RESERVE MONTHLY DEPOSIT SHALL BE IN AN AMOUNT EQUAL TO NO LESS THAN
$0.25 PER YEAR PER SQUARE FOOT OF GROSS LEASABLE AREA. AMOUNTS SO DEPOSITED
SHALL HEREINAFTER BE REFERRED TO AS BORROWER’S “REPLACEMENT RESERVE FUND” AND
THE ACCOUNT IN WHICH SUCH AMOUNTS ARE HELD SHALL HEREINAFTER BE REFERRED TO AS
BORROWER’S “REPLACEMENT RESERVE ACCOUNT”. LENDER MAY REASSESS ITS ESTIMATE OF
THE AMOUNT NECESSARY FOR THE REPLACEMENT RESERVE FUND FROM TIME TO TIME, AND MAY
INCREASE THE MONTHLY AMOUNTS REQUIRED TO BE DEPOSITED INTO THE REPLACEMENT
RESERVE FUND UPON THIRTY (30) DAYS NOTICE TO BORROWER IF LENDER DETERMINES IN
ITS REASONABLE DISCRETION THAT AN INCREASE IS NECESSARY TO MAINTAIN THE PROPER
MAINTENANCE AND OPERATION OF THE PROPERTY. ANY AMOUNT HELD IN THE REPLACEMENT
RESERVE ACCOUNT AND ALLOCATED FOR THE PROPERTY SHALL BE RETAINED BY LENDER IN AN
INTEREST BEARING ACCOUNT, OR, AT THE OPTION OF LENDER, IN AN ELIGIBLE ACCOUNT AT
AN ELIGIBLE INSTITUTION; PROVIDED, HOWEVER, THAT, ANY INTEREST EARNED ON SAID
ACCOUNT SHALL ACCRUE IN SAID ACCOUNT FOR THE BENEFIT OF BORROWER, BUT SHALL
REMAIN IN AND CONSTITUTE PART OF THE REPLACEMENT RESERVE FUND, AND SHALL BE
DISBURSED IN ACCORDANCE WITH THE TERMS HEREOF.


 

Notwithstanding anything to the contrary in this Section 7.3, Borrower shall not
be required to make Replacement Reserve Monthly Deposits, provided that: (i) no
Event of Default shall have occurred; and (ii) Borrower makes all necessary
Replacements and otherwise maintains the Property to Lender’s satisfaction. Upon
notice from Lender following: (a) an Event of Default; or (b) the failure of
Borrower to make necessary Replacements or otherwise maintain the Property to
Lender’s satisfaction, Borrower shall begin to deposit the Replacement Reserve
Monthly Deposit into the Replacement Reserve Fund beginning on the Payment Date
(as defined herein) immediately following the date of such notice.

 


7.3.2        DISBURSEMENTS FROM REPLACEMENT RESERVE ACCOUNT. (A)  LENDER SHALL
MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO PAY BORROWER ONLY FOR
THE COSTS OF THE REPLACEMENTS. LENDER SHALL NOT BE OBLIGATED TO MAKE
DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT TO REIMBURSE BORROWER FOR THE
COSTS OF ROUTINE MAINTENANCE TO THE PROPERTY OR FOR COSTS WHICH ARE TO BE
REIMBURSED FROM THE REQUIRED REPAIR FUND (IF ANY).


 


58

--------------------------------------------------------------------------------


 

(B)                                 LENDER SHALL, UPON WRITTEN REQUEST FROM
BORROWER AND SATISFACTION OF THE REQUIREMENTS SET FORTH IN THIS SECTION 7.3.2,
DISBURSE TO BORROWER AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT NECESSARY TO
PAY FOR THE ACTUAL APPROVED COSTS OF REPLACEMENTS OR TO REIMBURSE BORROWER
THEREFOR, UPON COMPLETION OF SUCH REPLACEMENTS (OR, UPON PARTIAL COMPLETION IN
THE CASE OF REPLACEMENTS MADE PURSUANT TO SECTION 7.3.2(F)) AS DETERMINED BY
LENDER.  IN NO EVENT SHALL LENDER BE OBLIGATED TO DISBURSE FUNDS FROM THE
REPLACEMENT RESERVE ACCOUNT IF A DEFAULT OR AN EVENT OF DEFAULT EXISTS.

 

(C)                                  EACH REQUEST FOR DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT SHALL BE IN A FORM SPECIFIED OR APPROVED BY LENDER
AND SHALL SPECIFY (I) THE SPECIFIC REPLACEMENTS FOR WHICH THE DISBURSEMENT IS
REQUESTED, (II) THE QUANTITY AND PRICE OF EACH ITEM PURCHASED, IF THE
REPLACEMENT INCLUDES THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, (III) THE
PRICE OF ALL MATERIALS (GROUPED BY TYPE OR CATEGORY) USED IN ANY REPLACEMENT
OTHER THAN THE PURCHASE OR REPLACEMENT OF SPECIFIC ITEMS, AND (IV) THE COST OF
ALL CONTRACTED LABOR OR OTHER SERVICES APPLICABLE TO EACH REPLACEMENT FOR WHICH
SUCH REQUEST FOR DISBURSEMENT IS MADE.  WITH EACH REQUEST BORROWER SHALL CERTIFY
THAT ALL REPLACEMENTS HAVE BEEN MADE IN ACCORDANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE PROPERTY
TO WHICH THE REPLACEMENTS ARE BEING PROVIDED AND, UNLESS LENDER HAS AGREED TO
ISSUE JOINT CHECKS AS DESCRIBED BELOW, EACH REQUEST SHALL INCLUDE EVIDENCE OF
PAYMENT OF ALL SUCH AMOUNTS.  EACH REQUEST FOR DISBURSEMENT SHALL INCLUDE COPIES
OF INVOICES FOR ALL ITEMS OR MATERIALS PURCHASED AND ALL CONTRACTED LABOR OR
SERVICES PROVIDED.  EXCEPT AS PROVIDED IN SECTION 7.3.2(E), EACH REQUEST FOR
DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT SHALL BE MADE ONLY AFTER
COMPLETION OF THE REPLACEMENT FOR WHICH DISBURSEMENT IS REQUESTED.  BORROWER
SHALL PROVIDE LENDER EVIDENCE OF COMPLETION SATISFACTORY TO LENDER IN ITS
REASONABLE JUDGMENT.

 

(D)                                 BORROWER SHALL PAY ALL INVOICES IN
CONNECTION WITH THE REPLACEMENTS WITH RESPECT TO WHICH A DISBURSEMENT IS
REQUESTED PRIOR TO SUBMITTING SUCH REQUEST FOR DISBURSEMENT FROM THE REPLACEMENT
RESERVE ACCOUNT OR, AT THE REQUEST OF BORROWER, LENDER WILL ISSUE JOINT CHECKS,
PAYABLE TO BORROWER AND THE CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC,
SUBCONTRACTOR OR OTHER PARTY TO WHOM PAYMENT IS DUE IN CONNECTION WITH A
REPLACEMENT.  IN THE CASE OF PAYMENTS MADE BY JOINT CHECK, LENDER MAY REQUIRE A
WAIVER OF LIEN FROM EACH PERSON RECEIVING PAYMENT PRIOR TO LENDER’S DISBURSEMENT
FROM THE REPLACEMENT RESERVE ACCOUNT.  IN ADDITION, AS A CONDITION TO ANY
DISBURSEMENT, LENDER MAY REQUIRE BORROWER TO OBTAIN LIEN WAIVERS FROM EACH
CONTRACTOR, SUPPLIER, MATERIALMAN, MECHANIC OR SUBCONTRACTOR WHO RECEIVES
PAYMENT IN AN AMOUNT EQUAL TO OR GREATER THAN $100,000 FOR COMPLETION OF ITS
WORK OR DELIVERY OF ITS MATERIALS.  ANY LIEN WAIVER DELIVERED HEREUNDER SHALL
CONFORM TO THE REQUIREMENTS OF APPLICABLE LAW AND SHALL COVER ALL WORK PERFORMED
AND MATERIALS SUPPLIED (INCLUDING EQUIPMENT AND FIXTURES) FOR THE PROPERTY BY
THAT CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMAN THROUGH THE
DATE COVERED BY THE CURRENT REIMBURSEMENT REQUEST (OR, IN THE EVENT THAT PAYMENT
TO SUCH CONTRACTOR, SUPPLIER, SUBCONTRACTOR, MECHANIC OR MATERIALMEN IS TO BE
MADE BY A JOINT CHECK, THE RELEASE OF LIEN SHALL BE EFFECTIVE THROUGH THE DATE
COVERED BY THE PREVIOUS RELEASE OF FUNDS REQUEST).

 

(E)                                  IF (I) THE COST OF A REPLACEMENT EXCEEDS
$100,000, (II) THE CONTRACTOR PERFORMING SUCH REPLACEMENT REQUIRES PERIODIC
PAYMENTS PURSUANT TO TERMS OF A WRITTEN CONTRACT, AND (III) LENDER HAS APPROVED
IN WRITING IN ADVANCE SUCH PERIODIC PAYMENTS, A REQUEST FOR REIMBURSEMENT FROM
THE REPLACEMENT RESERVE ACCOUNT MAY BE MADE AFTER COMPLETION OF A PORTION OF THE
WORK UNDER SUCH CONTRACT, PROVIDED (A) SUCH CONTRACT REQUIRES PAYMENT UPON

 

59

--------------------------------------------------------------------------------


 

COMPLETION OF SUCH PORTION OF THE WORK, (B) THE MATERIALS FOR WHICH THE REQUEST
IS MADE ARE ON SITE AT THE PROPERTY AND ARE PROPERLY SECURED OR HAVE BEEN
INSTALLED IN THE PROPERTY, (C) ALL OTHER CONDITIONS IN THIS LOAN AGREEMENT FOR
DISBURSEMENT HAVE BEEN SATISFIED, (D) FUNDS REMAINING IN THE REPLACEMENT RESERVE
ACCOUNT ARE, IN LENDER’S JUDGMENT, SUFFICIENT TO COMPLETE SUCH REPLACEMENT AND
OTHER REPLACEMENTS WHEN REQUIRED, AND (E) IF REQUIRED BY LENDER, EACH CONTRACTOR
OR SUBCONTRACTOR RECEIVING PAYMENTS UNDER SUCH CONTRACT SHALL PROVIDE A WAIVER
OF LIEN WITH RESPECT TO AMOUNTS WHICH HAVE BEEN PAID TO THAT CONTRACTOR OR
SUBCONTRACTOR.

 

(F)                                    BORROWER SHALL NOT MAKE A REQUEST FOR
DISBURSEMENT FROM THE REPLACEMENT RESERVE ACCOUNT MORE FREQUENTLY THAN ONCE IN
ANY CALENDAR MONTH AND (EXCEPT IN CONNECTION WITH THE FINAL DISBURSEMENT) THE
TOTAL COST OF ALL REPLACEMENTS IN ANY REQUEST SHALL NOT BE LESS THAN $5,000.00.

 


7.3.3                        PERFORMANCE OF REPLACEMENTS.


 

(A)                                  BORROWER SHALL MAKE REPLACEMENTS WHEN
REQUIRED IN ORDER TO KEEP THE PROPERTY IN CONDITION AND REPAIR CONSISTENT WITH
OTHER FIRST CLASS, FULL SERVICE RETAIL PROPERTIES IN THE SAME MARKET SEGMENT IN
THE METROPOLITAN AREA IN WHICH THE PROPERTY IS LOCATED, AND TO KEEP THE PROPERTY
OR ANY PORTION THEREOF FROM DETERIORATING.  BORROWER SHALL COMPLETE ALL
REPLACEMENTS IN A GOOD AND WORKMANLIKE MANNER AS SOON AS PRACTICABLE FOLLOWING
THE COMMENCEMENT OF MAKING EACH SUCH REPLACEMENT.

 

(B)                                 LENDER RESERVES THE RIGHT, AT ITS OPTION, TO
APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN, MECHANICS, SUPPLIERS,
SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR MATERIALS UNDER
CONTRACTS FOR AN AMOUNT IN EXCESS OF $100,000 IN CONNECTION WITH THE
REPLACEMENTS PERFORMED BY BORROWER.  UPON LENDER’S REQUEST, BORROWER SHALL
ASSIGN ANY CONTRACT OR SUBCONTRACT TO LENDER.

 

(C)                                  IN THE EVENT LENDER DETERMINES IN ITS
REASONABLE DISCRETION THAT ANY REPLACEMENT IS NOT BEING PERFORMED IN A
WORKMANLIKE OR TIMELY MANNER OR THAT ANY REPLACEMENT HAS NOT BEEN COMPLETED IN A
WORKMANLIKE OR TIMELY MANNER, AND SUCH FAILURE CONTINUES TO EXIST FOR MORE THAN
THIRTY (30) DAYS AFTER NOTICE FROM LENDER TO BORROWER, LENDER SHALL HAVE THE
OPTION TO WITHHOLD DISBURSEMENT FOR SUCH UNSATISFACTORY REPLACEMENT AND TO
PROCEED UNDER EXISTING CONTRACTS OR TO CONTRACT WITH THIRD PARTIES TO COMPLETE
SUCH REPLACEMENT AND TO APPLY THE REPLACEMENT RESERVE FUND TOWARD THE LABOR AND
MATERIALS NECESSARY TO COMPLETE SUCH REPLACEMENT, WITHOUT PROVIDING ANY PRIOR
NOTICE TO BORROWER AND TO EXERCISE ANY AND ALL OTHER REMEDIES AVAILABLE TO
LENDER UPON AN EVENT OF DEFAULT HEREUNDER.

 

(D)                                 IN ORDER TO FACILITATE LENDER’S COMPLETION
OR MAKING OF THE REPLACEMENTS PURSUANT TO SECTION 7.3.3(C) ABOVE, BORROWER
GRANTS LENDER THE RIGHT TO ENTER ONTO THE PROPERTY AND PERFORM ANY AND ALL WORK
AND LABOR NECESSARY TO COMPLETE OR MAKE THE REPLACEMENTS AND/OR EMPLOY WATCHMEN
TO PROTECT THE PROPERTY FROM DAMAGE, SUBJECT TO THE RIGHTS OF TENANTS.  ALL SUMS
SO EXPENDED BY LENDER, TO THE EXTENT NOT FROM THE REPLACEMENT RESERVE FUND,
SHALL BE DEEMED TO HAVE BEEN ADVANCED UNDER THE LOAN TO BORROWER AND SECURED BY
THE MORTGAGE.  FOR THIS PURPOSE BORROWER CONSTITUTES AND APPOINTS LENDER ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION TO COMPLETE OR
UNDERTAKE THE REPLACEMENTS IN THE NAME OF BORROWER.  SUCH POWER OF ATTORNEY
SHALL BE DEEMED TO BE A POWER COUPLED WITH AN INTEREST AND CANNOT BE

 

60

--------------------------------------------------------------------------------


 

REVOKED BUT SHALL ONLY BE EFFECTIVE FOLLOWING AN EVENT OF DEFAULT.  BORROWER
EMPOWERS SAID ATTORNEY-IN-FACT AS FOLLOWS:  (I) TO USE ANY FUNDS IN THE
REPLACEMENT RESERVE ACCOUNT FOR THE PURPOSE OF MAKING OR COMPLETING THE
REPLACEMENTS; (II) TO MAKE SUCH ADDITIONS, CHANGES AND CORRECTIONS TO THE
REPLACEMENTS AS SHALL BE NECESSARY OR DESIRABLE TO COMPLETE THE REPLACEMENTS;
(III) TO EMPLOY SUCH CONTRACTORS, SUBCONTRACTORS, AGENTS, ARCHITECTS AND
INSPECTORS AS SHALL BE REQUIRED FOR SUCH PURPOSES; (IV) TO PAY, SETTLE OR
COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST
THE PROPERTY, OR AS MAY BE NECESSARY OR DESIRABLE FOR THE COMPLETION OF THE
REPLACEMENTS, OR FOR CLEARANCE OF TITLE; (V) TO EXECUTE ALL APPLICATIONS AND
CERTIFICATES IN THE NAME OF BORROWER WHICH MAY BE REQUIRED BY ANY OF THE
CONTRACT DOCUMENTS; (VI) TO PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN
CONNECTION WITH THE PROPERTY OR THE REHABILITATION AND REPAIR OF THE PROPERTY;
AND (VII) TO DO ANY AND EVERY ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO
FULFILL THE TERMS OF THIS LOAN AGREEMENT.

 

(E)                                  NOTHING IN THIS SECTION 7.3.3 SHALL: 
(I) MAKE LENDER RESPONSIBLE FOR MAKING OR COMPLETING THE REPLACEMENTS;
(II) REQUIRE LENDER TO EXPEND FUNDS IN ADDITION TO THE REPLACEMENT RESERVE FUND
TO MAKE OR COMPLETE ANY REPLACEMENT; (III) OBLIGATE LENDER TO PROCEED WITH THE
REPLACEMENTS; OR (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS TO
MAKE OR COMPLETE ANY REPLACEMENT.

 

(F)                                    BORROWER SHALL PERMIT LENDER AND LENDER’S
AGENTS AND REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER,
ARCHITECT, OR INSPECTOR) OR THIRD PARTIES MAKING REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3 TO ENTER ONTO THE PROPERTY DURING NORMAL BUSINESS HOURS (SUBJECT
TO THE RIGHTS OF TENANTS UNDER THEIR LEASES) TO INSPECT THE PROGRESS OF ANY
REPLACEMENTS AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH, TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH REPLACEMENTS WHICH ARE OR MAY BE
KEPT AT THE PROPERTY, AND TO COMPLETE ANY REPLACEMENTS MADE PURSUANT TO THIS
SECTION 7.3.3.  BORROWER SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO
COOPERATE WITH LENDER OR LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS
DESCRIBED ABOVE IN CONNECTION WITH INSPECTIONS DESCRIBED IN THIS
SECTION 7.3.3(F) OR THE COMPLETION OF REPLACEMENTS PURSUANT TO THIS
SECTION 7.3.3.

 

(G)                                 LENDER MAY REQUIRE AN INSPECTION OF THE
PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING A MONTHLY DISBURSEMENT IN EXCESS
OF $10,000 FROM THE REPLACEMENT RESERVE ACCOUNT IN ORDER TO VERIFY COMPLETION OF
THE REPLACEMENTS FOR WHICH REIMBURSEMENT IS SOUGHT.  LENDER MAY REQUIRE THAT
SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE INDEPENDENT QUALIFIED
PROFESSIONAL SELECTED BY LENDER AND/OR MAY REQUIRE A COPY OF A CERTIFICATE OF
COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ACCEPTABLE TO LENDER PRIOR
TO THE DISBURSEMENT OF ANY AMOUNTS FROM THE REPLACEMENT RESERVE ACCOUNT. 
BORROWER SHALL PAY THE EXPENSE OF THE INSPECTION AS REQUIRED HEREUNDER, WHETHER
SUCH INSPECTION IS CONDUCTED BY LENDER OR BY AN INDEPENDENT QUALIFIED
PROFESSIONAL.

 

(H)                                 THE REPLACEMENTS AND ALL MATERIALS,
EQUIPMENT, FIXTURES, OR ANY OTHER ITEM COMPRISING A PART OF ANY REPLACEMENT
SHALL BE CONSTRUCTED, INSTALLED OR COMPLETED, AS APPLICABLE, FREE AND CLEAR OF
ALL MECHANIC’S, MATERIALMAN’S OR OTHER LIENS (EXCEPT FOR THOSE LIENS EXISTING ON
THE DATE OF THIS LOAN AGREEMENT WHICH HAVE BEEN APPROVED IN WRITING BY LENDER).

 

(I)                                     BEFORE EACH DISBURSEMENT FROM THE
REPLACEMENT RESERVE ACCOUNT, LENDER MAY REQUIRE BORROWER TO PROVIDE LENDER WITH
A SEARCH OF TITLE TO THE PROPERTY EFFECTIVE TO THE

 

61

--------------------------------------------------------------------------------


 

DATE OF THE DISBURSEMENT, WHICH SEARCH SHOWS THAT NO MECHANIC’S OR MATERIALMEN’S
LIENS OR OTHER LIENS OF ANY NATURE HAVE BEEN PLACED AGAINST THE PROPERTY SINCE
THE DATE OF RECORDATION OF THE MORTGAGE AND THAT TITLE TO THE PROPERTY IS FREE
AND CLEAR OF ALL LIENS (OTHER THAN THE LIEN OF THE MORTGAGE AND ANY OTHER LIENS
PREVIOUSLY APPROVED IN WRITING BY LENDER, IF ANY).

 

(J)                                     ALL REPLACEMENTS SHALL COMPLY WITH ALL
APPLICABLE LEGAL REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES HAVING
JURISDICTION OVER THE PROPERTY AND APPLICABLE INSURANCE REQUIREMENTS INCLUDING,
WITHOUT LIMITATION, APPLICABLE BUILDING CODES, SPECIAL USE PERMITS,
ENVIRONMENTAL REGULATIONS, AND REQUIREMENTS OF INSURANCE UNDERWRITERS.

 

(K)                                  IN ADDITION TO ANY INSURANCE REQUIRED UNDER
THE LOAN DOCUMENTS, BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S
COMPENSATION INSURANCE, BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER
INSURANCE TO THE EXTENT REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH A
PARTICULAR REPLACEMENT.  ALL SUCH POLICIES SHALL BE IN FORM AND AMOUNT
REASONABLY SATISFACTORY TO LENDER.  ALL SUCH POLICIES WHICH CAN BE ENDORSED WITH
STANDARD MORTGAGEE CLAUSES MAKING LOSS PAYABLE TO LENDER OR ITS ASSIGNS SHALL BE
SO ENDORSED.  CERTIFIED COPIES OF SUCH POLICIES SHALL BE DELIVERED TO LENDER.

 


7.3.4                        FAILURE TO MAKE REPLACEMENTS.  (A)  IT SHALL BE AN
EVENT OF DEFAULT UNDER THIS LOAN AGREEMENT IF BORROWER FAILS TO COMPLY WITH ANY
PROVISION OF THIS SECTION 7.3 AND SUCH FAILURE IS NOT CURED WITHIN THIRTY (30)
DAYS AFTER NOTICE FROM LENDER; PROVIDED, HOWEVER, IF SUCH FAILURE IS NOT CAPABLE
OF BEING CURED WITHIN SAID THIRTY (30) DAY PERIOD, THEN PROVIDED THAT BORROWER
COMMENCES ACTION TO COMPLETE SUCH CURE AND THEREAFTER DILIGENTLY PROCEEDS TO
COMPLETE SUCH CURE, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME
AS IS REASONABLY NECESSARY FOR BORROWER, IN THE EXERCISE OF DUE DILIGENCE, TO
CURE SUCH FAILURE, BUT SUCH ADDITIONAL PERIOD OF TIME SHALL NOT EXCEED SIXTY
(60) DAYS.  UPON THE OCCURRENCE OF SUCH AN EVENT OF DEFAULT, LENDER MAY USE THE
REPLACEMENT RESERVE FUND (OR ANY PORTION THEREOF) FOR ANY PURPOSE, INCLUDING BUT
NOT LIMITED TO COMPLETION OF THE REPLACEMENTS AS PROVIDED IN SECTION 7.3.3, OR
FOR ANY OTHER REPAIR OR REPLACEMENT TO THE PROPERTY OR TOWARD PAYMENT OF THE
DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION.  LENDER’S RIGHT TO WITHDRAW AND APPLY THE REPLACEMENT RESERVE FUNDS
SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER
THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

(B)                                 NOTHING IN THIS LOAN AGREEMENT SHALL
OBLIGATE LENDER TO APPLY ALL OR ANY PORTION OF THE REPLACEMENT RESERVE FUND ON
ACCOUNT OF AN EVENT OF DEFAULT TO PAYMENT OF THE DEBT OR IN ANY SPECIFIC ORDER
OR PRIORITY.

 


7.3.5                        BALANCE IN THE REPLACEMENT RESERVE ACCOUNT.  THE
INSUFFICIENCY OF ANY BALANCE IN THE REPLACEMENT RESERVE ACCOUNT SHALL NOT
RELIEVE BORROWER FROM ITS OBLIGATION TO FULFILL ALL PRESERVATION AND MAINTENANCE
COVENANTS IN THE LOAN DOCUMENTS.


 


7.3.6                        INDEMNIFICATION.  BORROWER SHALL INDEMNIFY LENDER
AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES
(INCLUDING LITIGATION COSTS AND REASONABLE ATTORNEYS FEES AND EXPENSES) ARISING
FROM OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OF THE REPLACEMENTS

 

62

--------------------------------------------------------------------------------


 


UNLESS THE SAME ARE SOLELY DUE TO GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
LENDER.  BORROWER SHALL ASSIGN TO LENDER ALL RIGHTS AND CLAIMS BORROWER MAY HAVE
AGAINST ALL PERSONS OR ENTITIES SUPPLYING LABOR OR MATERIALS IN CONNECTION WITH
THE REPLACEMENTS; PROVIDED, HOWEVER, THAT LENDER MAY NOT PURSUE ANY SUCH RIGHT
OR CLAIM UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND REMAINS UNCURED.


 


SECTION 7.4                                      INTENTIONALLY OMITTED.


 


SECTION 7.5                                      INTENTIONALLY OMITTED.


 


SECTION 7.6                                      INTENTIONALLY OMITTED.


 


SECTION 7.7                                      RESERVE FUNDS, GENERALLY.


 


7.7.1                        BORROWER GRANTS TO LENDER A FIRST-PRIORITY
PERFECTED SECURITY INTEREST IN EACH OF THE RESERVE FUNDS AND ANY AND ALL MONIES
NOW OR HEREAFTER DEPOSITED IN EACH RESERVE FUND AS ADDITIONAL SECURITY FOR
PAYMENT OF THE DEBT.  UNTIL EXPENDED OR APPLIED IN ACCORDANCE HEREWITH, THE
RESERVE FUNDS SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE DEBT.


 


7.7.2                        UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER
MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER,
APPLY ANY SUMS THEN PRESENT IN ANY OR ALL OF THE RESERVE FUNDS TO THE PAYMENT OF
THE DEBT IN ANY ORDER IN ITS SOLE DISCRETION.


 


7.7.3                        THE RESERVE FUNDS SHALL NOT CONSTITUTE TRUST FUNDS
AND MAY BE COMMINGLED WITH OTHER MONIES HELD BY LENDER.


 


7.7.4                        INTENTIONALLY OMITTED.


 


7.7.5                        BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR
WRITTEN CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST
IN ANY RESERVE FUND OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR
ENCUMBRANCE TO ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1
FINANCING STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE
FILED WITH RESPECT THERETO.


 


7.7.6                        LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED
ON THE INVESTMENT OF ANY FUNDS CONSTITUTING THE RESERVE FUNDS UNLESS OCCASIONED
BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER.


 


7.7.7                        UPON PAYMENT IN FULL OF THE DEBT AND PERFORMANCE OF
ALL OTHER OBLIGATIONS UNDER THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
LENDER SHALL DISBURSE TO BORROWER ALL REMAINING RESERVE FUNDS.

 

63

--------------------------------------------------------------------------------



 


ARTICLE VIII


 


DEFAULTS


 


SECTION 8.1                                      EVENT OF DEFAULT.


 

(A)                                  EACH OF THE FOLLOWING EVENTS SHALL
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)                                     IF ANY PORTION OF THE DEBT IS NOT PAID
WITHIN FIVE (5) DAYS OF THE APPLICABLE DUE DATE;

 

(II)                                  IF ANY OF THE TAXES OR OTHER CHARGES ARE
NOT PAID PRIOR TO THE DATE WHEN THE SAME BECOME DELINQUENT, EXCEPT TO THE EXTENT
THAT BORROWER IS CONTESTING SAME IN ACCORDANCE WITH THE TERMS OF SECTION 5.1.2
HEREOF, OR THERE ARE SUFFICIENT FUNDS IN THE TAX AND INSURANCE ESCROW FUND TO
PAY SUCH TAXES OR OTHER CHARGES AND LENDER FAILS TO OR REFUSES TO RELEASE THE
SAME FROM THE TAX AND INSURANCE ESCROW FUND;

 

(III)                               IF THE POLICIES ARE NOT KEPT IN FULL FORCE
AND EFFECT, OR IF CERTIFIED COPIES OF THE POLICIES ARE NOT DELIVERED TO LENDER
WITHIN TEN (10) DAYS OF REQUEST;

 

(IV)                              IF BORROWER TRANSFERS OR ENCUMBERS ANY PORTION
OF THE PROPERTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT (TO EXTENT SUCH CONSENT
IS REQUIRED) OR OTHERWISE VIOLATES THE PROVISIONS OF SECTION 5.2.13 OF THIS LOAN
AGREEMENT;

 

(V)                                 IF ANY MATERIAL REPRESENTATION OR WARRANTY
MADE BY BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT
FURNISHED TO LENDER SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT
AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE;

 

(VI)                              IF BORROWER OR INDEMNITOR OR ANY GUARANTOR
UNDER ANY GUARANTY OR INDEMNITY ISSUED IN CONNECTION WITH THE LOAN SHALL MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(VII)                           IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE
APPOINTED FOR BORROWER OR ANY GUARANTOR OR INDEMNITOR UNDER ANY GUARANTEE OR
INDEMNITY ISSUED IN CONNECTION WITH THE LOAN OR IF BORROWER OR SUCH GUARANTOR OR
INDEMNITOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR
BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR
ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR
ACQUIESCED IN BY, BORROWER OR SUCH GUARANTOR OR INDEMNITOR, OR IF ANY PROCEEDING
FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER OR SUCH GUARANTOR OR INDEMNITOR
SHALL BE INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION,
PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR SUCH
GUARANTOR OR INDEMNITOR, UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED
WITHIN ONE HUNDRED EIGHTY (180) DAYS;

 

64

--------------------------------------------------------------------------------


 

(VIII)                        IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER
THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR
THEREIN IN CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)                                IF BORROWER BREACHES ANY OF ITS RESPECTIVE
NEGATIVE COVENANTS CONTAINED IN SECTION 5.2 OR ANY COVENANT CONTAINED IN
SECTION 4.1.30 HEREOF;

 

(X)                                   WITH RESPECT TO ANY TERM, COVENANT OR
PROVISION SET FORTH HEREIN WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR
GRACE PERIOD, IF BORROWER SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR
CONDITION AFTER THE GIVING OF SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE
PERIOD;

 

(XI)                                IF ANY OF THE ASSUMPTIONS CONTAINED IN ANY
INSOLVENCY OPINION OR ADDITIONAL INSOLVENCY OPINION ARE OR SHALL BECOME UNTRUE
IN ANY MATERIAL RESPECT;

 

(XII)                             IF BORROWER SHALL CONTINUE TO BE IN DEFAULT
UNDER ANY OF THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS LOAN AGREEMENT NOT
SPECIFIED IN SUBSECTIONS (I) TO (XI) ABOVE, FOR TEN (10) DAYS AFTER NOTICE TO
BORROWER FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE
PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN
THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY
DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY
PERIOD AND PROVIDED FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH
DEFAULT WITHIN SUCH 30-DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY
PROCEEDS TO CURE THE SAME, SUCH 30-DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS
IS REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE
SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED ONE HUNDRED EIGHTY (180)
DAYS; OR

 

(XIII)                          IF THERE SHALL BE DEFAULT UNDER ANY OF THE OTHER
LOAN DOCUMENTS BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH DOCUMENTS,
WHETHER AS TO BORROWER OR THE PROPERTY, OR IF ANY OTHER SUCH EVENT SHALL OCCUR
OR CONDITION SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION IS TO
ACCELERATE THE MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO
ACCELERATE THE MATURITY OF ALL OR ANY PORTION OF THE DEBT.

 

(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
(OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN CLAUSES (VI), (VII) OR
(VIII) ABOVE) AND AT ANY TIME THEREAFTER LENDER MAY, IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR AT LAW OR IN EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT
NOTICE OR DEMAND, THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS
AGAINST BORROWER AND IN THE PROPERTY, INCLUDING, WITHOUT LIMITATION, DECLARING
THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR AVAIL
ITSELF OF ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST
BORROWER AND THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES
AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN
CLAUSES (VI), (VII) OR (VIII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF
BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND
AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER
HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR
IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

 

65

--------------------------------------------------------------------------------


 


SECTION 8.2                                      REMEDIES.


 

(A)                                  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES
AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT
LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME,
WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND PAYABLE, AND
WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER
ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO THE PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL
BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES
THAT IF AN EVENT OF DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE
ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER
RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTY AND
THE MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE REALIZED UPON IN
SATISFACTION OF THE DEBT OR THE DEBT HAS BEEN PAID IN FULL.

 

(B)                                 LENDER SHALL HAVE THE RIGHT FROM TIME TO
TIME TO PARTIALLY FORECLOSE THE MORTGAGE IN ANY MANNER AND FOR ANY AMOUNTS
SECURED BY THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN ITS SOLE
DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES: (I) IN
THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF
ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE
THE MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER
ELECTS TO ACCELERATE LESS THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SO MUCH OF THE PRINCIPAL
BALANCE OF THE LOAN AS LENDER MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE
MORTGAGE AS LENDER MAY ELECT.  NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES,
THE PROPERTY SHALL REMAIN SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS
SECURED BY THE MORTGAGE AND NOT PREVIOUSLY RECOVERED.

 

(C)                                  AS USED IN THIS SECTION 8.2, A
“FORECLOSURE” SHALL INCLUDE ANY SALE BY POWER OF SALE.

 


SECTION 8.3                                      REMEDIES CUMULATIVE; WAIVERS. 
THE RIGHTS, POWERS AND REMEDIES OF LENDER UNDER THIS LOAN AGREEMENT SHALL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER
MAY HAVE AGAINST BORROWER PURSUANT TO THIS LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  LENDER’S RIGHTS,
POWERS AND REMEDIES MAY BE PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH
TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN LENDER’S SOLE DISCRETION.  NO
DELAY OR OMISSION TO EXERCISE ANY REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT
OF DEFAULT SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS
A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME
TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR
EVENT OF DEFAULT WITH RESPECT TO BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER
OF ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY
REMEDY, RIGHT OR POWER CONSEQUENT THEREON.

 

66

--------------------------------------------------------------------------------


 


ARTICLE IX


 


SPECIAL PROVISIONS


 


SECTION 9.1                                      SALE OF NOTES AND
SECURITIZATION.  AT THE REQUEST OF THE HOLDER OF THE NOTE AND, TO THE EXTENT NOT
ALREADY REQUIRED TO BE PROVIDED BY BORROWER UNDER THIS LOAN AGREEMENT, BORROWER
SHALL COOPERATE WITH LENDER TO ALLOW LENDER TO SATISFY THE MARKET STANDARDS TO
WHICH THE HOLDER OF THE NOTE CUSTOMARILY ADHERES OR WHICH MAY BE REASONABLY
REQUIRED IN THE MARKETPLACE OR BY THE RATING AGENCIES IN CONNECTION WITH THE
SALE OF THE NOTE OR PARTICIPATIONS THEREIN OR THE FIRST SUCCESSFUL
SECURITIZATION (SUCH SALE AND/OR SECURITIZATION, THE “SECURITIZATION”) OF RATED
SINGLE OR MULTI-CLASS SECURITIES (THE “SECURITIES”) SECURED BY OR EVIDENCING
OWNERSHIP INTERESTS IN THE NOTE AND THE MORTGAGE.  IN THIS REGARD BORROWER
SHALL:


 

(A)                                  (I)                                    
PROVIDE SUCH FINANCIAL AND OTHER INFORMATION WITH RESPECT TO THE PROPERTY,
BORROWER AND THE MANAGER, (II) PROVIDE BUDGETS RELATING TO THE PROPERTY AND
(III) TO PERFORM OR PERMIT OR CAUSE TO BE PERFORMED OR PERMITTED SUCH SITE
INSPECTION, APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS AND REPORTS (PHASE
I’S AND, IF APPROPRIATE, PHASE II’S), ENGINEERING REPORTS AND OTHER DUE
DILIGENCE INVESTIGATIONS OF THE PROPERTY, AS MAY BE REASONABLY REQUESTED BY THE
HOLDER OF THE NOTE OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE
IN CONNECTION WITH THE SECURITIZATION (THE “PROVIDED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION AND/OR CONSENTS OF THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES;

 

(B)                                 CAUSE COUNSEL TO RENDER OPINIONS, WHICH MAY
BE RELIED UPON BY THE HOLDER OF THE NOTE, THE RATING AGENCIES AND THEIR
RESPECTIVE COUNSEL, AGENTS AND REPRESENTATIVES, AS TO NON-CONSOLIDATION,
FRAUDULENT CONVEYANCE, AND TRUE SALE AND/OR LEASE OR ANY OTHER OPINION CUSTOMARY
IN SECURITIZATION TRANSACTIONS, WHICH COUNSEL AND OPINIONS SHALL BE REASONABLY
SATISFACTORY TO THE HOLDER OF THE NOTE AND THE RATING AGENCIES;

 

(C)                                  MAKE SUCH REPRESENTATIONS AND WARRANTIES AS
OF THE CLOSING DATE OF THE SECURITIZATION WITH RESPECT TO THE PROPERTY,
BORROWER, AND THE LOAN DOCUMENTS AS ARE CONSISTENT WITH THE REPRESENTATIONS AND
WARRANTIES MADE IN THE LOAN DOCUMENTS; AND

 

(D)                                 EXECUTE SUCH AMENDMENTS TO THE LOAN
DOCUMENTS AND ORGANIZATIONAL DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE
HOLDER OF THE NOTE OR THE RATING AGENCIES OR OTHERWISE TO EFFECT THE
SECURITIZATION; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE REQUIRED TO MODIFY
OR AMEND ANY LOAN DOCUMENT IF SUCH MODIFICATION OR AMENDMENT WOULD (I) CHANGE
THE INTEREST RATE, THE STATED MATURITY OR THE AMORTIZATION OF PRINCIPAL SET
FORTH IN THE NOTE, OR (II) MODIFY OR AMEND ANY OTHER MATERIAL ECONOMIC TERM OF
THE LOAN.

 

All material out-of-pocket third party costs and expenses incurred by Borrower
in connection with complying with requests made under this Section 9.1 shall be
paid by Lender.

 


SECTION 9.2                                      SECURITIZATION.  BORROWER
UNDERSTANDS THAT CERTAIN OF THE PROVIDED INFORMATION MAY BE INCLUDED IN
DISCLOSURE DOCUMENTS IN CONNECTION WITH THE SECURITIZATION, INCLUDING, WITHOUT
LIMITATION, A PROSPECTUS, PROSPECTUS SUPPLEMENT OR PRIVATE PLACEMENT MEMORANDUM
(EACH, A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS WITH THE

 

67

--------------------------------------------------------------------------------


 


SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO INVESTORS OR
PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND SERVICE
PROVIDERS RELATING TO THE SECURITIZATION.  IN THE EVENT THAT THE DISCLOSURE
DOCUMENT IS REQUIRED TO BE REVISED PRIOR TO THE SALE OF ALL SECURITIES, BORROWER
WILL COOPERATE WITH THE HOLDER OF THE NOTE IN UPDATING THE DISCLOSURE DOCUMENT
BY PROVIDING ALL CURRENT INFORMATION NECESSARY TO KEEP THE DISCLOSURE DOCUMENT
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS.


 


SECTION 9.3                                      RATING SURVEILLANCE.  LENDER,
AT ITS OPTION, MAY RETAIN THE RATING AGENCIES TO PROVIDE RATING SURVEILLANCE
SERVICES ON ANY CERTIFICATES ISSUED IN A SECURITIZATION.  SUCH RATING
SURVEILLANCE WILL BE AT THE EXPENSE OF LENDER (THE “RATING SURVEILLANCE
CHARGE”).


 


SECTION 9.4                                      EXCULPATION.  SUBJECT TO THE
QUALIFICATIONS BELOW, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER TO PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS LOAN
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING
WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER OR
TRUSTEE MAY BRING A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR
ANY OTHER APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER OR TRUSTEE TO
ENFORCE AND REALIZE UPON ITS INTEREST UNDER THE NOTE, THIS LOAN AGREEMENT, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS, OR IN THE PROPERTY, THE RENTS FOLLOWING
AN EVENT OF DEFAULT, OR ANY OTHER COLLATERAL GIVEN TO LENDER OR TRUSTEE PURSUANT
TO THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE
AGAINST BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST IN THE PROPERTY, IN
THE RENTS FOLLOWING AN EVENT OF DEFAULT AND IN ANY OTHER COLLATERAL GIVEN TO
LENDER OR TRUSTEE, AND LENDER OR TRUSTEE, BY ACCEPTING THE NOTE, THIS LOAN
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, AGREES THAT IT SHALL NOT
SUE FOR, SEEK OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH
ACTION OR PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THE
NOTE, THIS LOAN AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS.  THE
PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER, (A) CONSTITUTE A WAIVER, RELEASE
OR IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR SECURED BY ANY OF THE LOAN
DOCUMENTS; (B) IMPAIR THE RIGHT OF LENDER OR TRUSTEE TO NAME BORROWER AS A PARTY
DEFENDANT IN ANY ACTION OR SUIT FOR FORECLOSURE AND SALE UNDER ANY OF THE
MORTGAGE; (C) AFFECT THE VALIDITY OR ENFORCEABILITY OF OR ANY GUARANTY MADE IN
CONNECTION WITH THE LOAN OR ANY OF THE RIGHTS AND REMEDIES OF LENDER THEREUNDER;
(D) IMPAIR THE RIGHT OF LENDER OR TRUSTEE TO OBTAIN THE APPOINTMENT OF A
RECEIVER; (E) IMPAIR THE ENFORCEMENT OF ANY OF THE ASSIGNMENT OF LEASES
FOLLOWING AN EVENT OF DEFAULT; (F) CONSTITUTE A PROHIBITION AGAINST LENDER OR
TRUSTEE COMMENCING ANY OTHER APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR
LENDER TO EXERCISE ITS REMEDIES AGAINST THE PROPERTY; OR (G) CONSTITUTE A WAIVER
OF THE RIGHT OF LENDER OR TRUSTEE TO ENFORCE THE LIABILITY AND OBLIGATION OF
BORROWER, BY MONEY JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE,
COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY LENDER
(INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED) ARISING OUT OF OR IN
CONNECTION WITH THE FOLLOWING:


 

(I)                                     FRAUD OR INTENTIONAL MISREPRESENTATION
BY BORROWER OR ANY INDEMNITOR IN CONNECTION WITH THE LOAN;

 

(II)                                  THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF BORROWER;

 

68

--------------------------------------------------------------------------------


 

(III)                               MATERIAL PHYSICAL WASTE OF THE PROPERTY;

 

(IV)                              THE BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR INDEMNIFICATION PROVISION IN THE ENVIRONMENTAL INDEMNITY OR IN THE
MORTGAGE CONCERNING ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES AND ASBESTOS AND
ANY INDEMNIFICATION OF LENDER WITH RESPECT THERETO IN EITHER DOCUMENT;

 

(V)                                 THE REMOVAL OR DISPOSAL OF ANY PORTION OF
THE PROPERTY AFTER AN EVENT OF DEFAULT;

 

(VI)                              THE MISAPPLICATION OR CONVERSION BY BORROWER
OF (A) ANY INSURANCE PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR DESTRUCTION
TO THE PROPERTY WHICH ARE NOT APPLIED BY BORROWER IN ACCORDANCE WITH THIS LOAN
AGREEMENT, (B) ANY AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION WITH THE
CONDEMNATION OF ALL OR A PORTION OF THE PROPERTY WHICH ARE NOT APPLIED BY
BORROWER IN ACCORDANCE WITH THIS LOAN AGREEMENT, OR (C) ANY RENTS FOLLOWING AN
EVENT OF DEFAULT;

 

(VII)                           FAILURE TO PAY CHARGES FOR LABOR OR MATERIALS OR
OTHER CHARGES THAT CAN CREATE LIENS ON ANY PORTION OF THE PROPERTY; OR

 

(VIII)                        ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR ANY
OTHER DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY WHICH ARE NOT DELIVERED TO
LENDER UPON A FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU THEREOF, EXCEPT TO
THE EXTENT ANY SUCH SECURITY DEPOSITS WERE APPLIED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF ANY OF THE LEASES PRIOR TO THE OCCURRENCE OF THE EVENT OF
DEFAULT THAT GAVE RISE TO SUCH FORECLOSURE OR ACTION IN LIEU THEREOF.

 

Notwithstanding anything to the contrary in this Loan Agreement, the Note, the
Indemnity Agreement or any of the Loan Documents, (A) the Debt shall be fully
recourse to the Borrower and (B) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents in the event that (I) the first full monthly payment under the Note is
not paid within five (5) days of notice that such payment is late (provided,
however, that such five (5) day grace period relates only to the recourse
trigger described in this paragraph), or (II) Borrower fails to permit on-site
inspections of the Property subject to the rights of Tenants and any applicable
cure period set forth in the Loan Documents, to provide financial information as
required under the Loan Documents subject to any applicable cure period (except
for financial information required to be delivered by a tenant pursuant to the
applicable Lease that has not been delivered to Borrower, provided Borrower has
requested such financial information from such tenant), or to comply with
Section 4.1.30 hereof, or (III) Borrower fails to obtain Lender’s prior written
consent (to the extent such consent is required) to any subordinate financing or
other voluntary lien encumbering the Property, or (IV) Borrower fails to obtain
Lender’s prior written consent to any assignment, transfer or conveyance of the
Property, or any portion thereof, or any interest therein as required by this
Loan Agreement, so long as any of the events described in clauses (I), (II),
(III) or (IV) of this paragraph continue to exist.  Notwithstanding the
provision set forth in

 

69

--------------------------------------------------------------------------------


 

clause (III) of this paragraph, a voluntary lien other than a lien securing an
extension of credit filed against the Property shall not constitute a recourse
trigger for purposes of this paragraph provided such lien (A) is fully bonded to
the satisfaction of Lender and discharged of record within ninety (90) days of
filing, or (B) within such ninety (90) day period, Lender receives affirmative
title insurance from the title insurance company insuring the lien of the
Mortgage that such lien is subject and subordinate to the lien of the Mortgage
and no enforcement action is commenced by the applicable lien holder.

 


SECTION 9.5                                      TERMINATION OF MANAGER.  IF
(A) THE AMOUNTS EVIDENCED BY THE NOTE HAVE BEEN ACCELERATED PURSUANT TO
SECTION 8.1(B) HEREOF, (B) THE MANAGER SHALL BECOME INSOLVENT, (C) THE MANAGER
IS IN DEFAULT UNDER THE TERMS OF THE MANAGEMENT AGREEMENT BEYOND ANY APPLICABLE
GRACE OR CURE PERIOD, OR (D) MANAGER IS NOT MANAGING THE PROPERTY IN ACCORDANCE
WITH THE MANAGEMENT PRACTICES OF NATIONALLY RECOGNIZED MANAGEMENT COMPANIES
MANAGING SIMILAR PROPERTIES IN LOCATIONS COMPARABLE TO THOSE OF THE PROPERTY,
THEN, IN THE CASE OF (A), (B), (C) OR (D), BORROWER SHALL, AT THE REQUEST OF
LENDER, TERMINATE THE MANAGEMENT AGREEMENT AND REPLACE THE MANAGER WITH A
MANAGER REASONABLY APPROVED BY LENDER ON TERMS AND CONDITIONS REASONABLY
SATISFACTORY TO LENDER, IT BEING UNDERSTOOD AND AGREED THAT THE MANAGEMENT FEE
FOR SUCH REPLACEMENT MANAGER SHALL NOT EXCEED THEN PREVAILING MARKET RATES.  IN
ADDITION AND WITHOUT LIMITING THE RIGHTS OF LENDER HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS, IN THE EVENT THAT (I) THE MANAGEMENT AGREEMENT IS
TERMINATED, (II) THE MANAGER NO LONGER MANAGES THE PROPERTY, OR (III) A
RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR MANAGER OR IF MANAGER
SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, MANAGER, OR IF ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF
MANAGER SHALL BE INSTITUTED, THEN BORROWER (AT BORROWER’S SOLE COST AND EXPENSE)
SHALL IMMEDIATELY, IN ITS NAME, ESTABLISH NEW DEPOSIT ACCOUNTS SEPARATE FROM ANY
OTHER PERSON WITH A DEPOSITORY SATISFACTORY TO LENDER INTO WHICH ALL RENTS AND
OTHER INCOME FROM THE PROPERTY SHALL BE DEPOSITED AND SHALL GRANT LENDER A FIRST
PRIORITY SECURITY INTEREST IN SUCH ACCOUNT PURSUANT TO DOCUMENTATION
SATISFACTORY IN FORM AND SUBSTANCE TO LENDER.


 


SECTION 9.6                                      SERVICER.  AT THE OPTION OF
LENDER, THE LOAN MAY BE SERVICED BY A SERVICER/TRUSTEE (THE “SERVICER”) SELECTED
BY LENDER AND LENDER MAY DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES
UNDER THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT
TO A SERVICING AGREEMENT (THE “SERVICING AGREEMENT”) BETWEEN LENDER AND
SERVICER.  LENDER SHALL BE RESPONSIBLE FOR ANY SET-UP FEES OR ANY OTHER COSTS
RELATING TO OR ARISING UNDER THE SERVICING AGREEMENT.


 


SECTION 9.7                                      SPLITTING THE LOAN.  LENDER
SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN
DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER SECURITY
DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS LENDER SHALL
DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND ENFORCING ITS
RIGHTS AND REMEDIES PROVIDED HEREUNDER.  BORROWER SHALL EXECUTE AND DELIVER TO
LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A SEVERANCE
AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO EFFECT
THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY
APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN
ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO
EFFECT THE AFORESAID SEVERANCE,

 

70

--------------------------------------------------------------------------------


 


BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF;
PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH DOCUMENTS UNDER
SUCH POWER UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN GIVEN TO BORROWER BY
LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.  EXCEPT AS
MAY BE REQUIRED IN CONNECTION WITH A SECURITIZATION PURSUANT TO SECTION 9.1
HEREOF, (I) BORROWER SHALL NOT BE OBLIGATED TO PAY ANY COSTS OR EXPENSES
INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, RECORDING OR FILING OF
THE SEVERED LOAN DOCUMENTS, AND (II) THE SEVERED LOAN DOCUMENTS SHALL NOT
CONTAIN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN
DOCUMENTS AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED
LOAN DOCUMENTS WILL BE GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.


 


SECTION 9.8                                      CROSS DEFAULT ELECTION.  AT ANY
TIME PRIOR TO SECURITIZATION, BORROWER HEREBY AGREES THAT AT THE ELECTION OF
LENDER IN ITS SOLE DISCRETION, THIS LOAN SHALL BE CROSS-DEFAULTED AND
CROSS-COLLATERALIZED WITH THOSE CERTAIN OTHER LOANS LISTED ON SCHEDULE IX BEING
MADE BY LENDER TO SEVERAL AFFILIATES OF BORROWER AND/OR INDEMNITOR (EACH SUCH
ELECTION A “CROSSING EVENT”).  BORROWER AGREES THAT UPON THE ELECTION OF LENDER
TO UNDERTAKE A CROSSING EVENT, BORROWER SHALL (X)  PROMPTLY UPON REQUEST,
EXECUTE, OR CAUSE TO BE EXECUTED, ANY DOCUMENTATION REASONABLY REQUESTED BY
LENDER TO EFFECTUATE THE CROSS-DEFAULT AND CROSS-COLLATERALIZATION OF THE LOAN
WITH SUCH OTHER  LOANS, AND (Y)  PROMPTLY TAKE, OR CAUSE TO BE TAKEN, ANY
REASONABLE STEPS (INCLUDING, WITHOUT LIMITATION, THE DELIVERY OF ANY ADDITIONAL
DOCUMENTS OR INFORMATION AS MAY BE REASONABLY REQUESTED BY LENDER IN CONNECTION
HEREWITH) REQUESTED BY LENDER TO EFFECTUATE THE CROSSING EVENT.  LENDER MAY, AT
IS SOLE DISCRETION, WITHDRAW LOANS FROM THE POOL OF LOANS THAT ARE SUBJECT TO
THIS PROVISION.  NOTWITHSTANDING  ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
AGGREGATE PRINCIPAL AMOUNT OF THE LOANS THAT ARE SUBJECT TO THIS PROVISION, 
INCLUDING THE LOAN, SHALL IN NO EVENT EXCEED $98,000,000.


 


ARTICLE X


 


MISCELLANEOUS


 


SECTION 10.1                                SURVIVAL.  THIS LOAN AGREEMENT AND
ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE
CERTIFICATES DELIVERED PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE
LOAN AND THE EXECUTION AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT SO LONG AS ALL OR ANY OF THE DEBT IS OUTSTANDING AND
UNPAID UNLESS A LONGER PERIOD IS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WHENEVER IN THIS LOAN AGREEMENT ANY OF THE PARTIES HERETO IS
REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH PARTY.  ALL COVENANTS, PROMISES
AND AGREEMENTS IN THIS LOAN AGREEMENT,  BY OR ON BEHALF OF BORROWER, SHALL INURE
TO THE BENEFIT OF THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF LENDER.


 


SECTION 10.2                                LENDER’S DISCRETION.  WHENEVER
PURSUANT TO THIS LOAN AGREEMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO
APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO
LENDER, THE DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER
ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS
OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND
SHALL BE FINAL AND CONCLUSIVE.


 


SECTION 10.3                                GOVERNING LAW.  THIS LOAN AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF

 

71

--------------------------------------------------------------------------------


 


ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION
LOCATED IN THE CITY OF CHICAGO AND STATE OF ILLINOIS IN CONNECTION WITH ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS.


 


SECTION 10.4                                MODIFICATION, WAIVER IN WRITING.  NO
MODIFICATION, AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS LOAN AGREEMENT, OR OF THE NOTE, OR OF ANY OTHER LOAN DOCUMENT,
NOR CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO, OR DEMAND ON BORROWER, SHALL
ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR
OTHER CIRCUMSTANCES.


 


SECTION 10.5                                DELAY NOT A WAIVER.  NEITHER ANY
FAILURE NOR ANY DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE
OF ANY TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER,
REMEDY OR PRIVILEGE HEREUNDER, OR UNDER THE NOTE OR UNDER ANY OTHER LOAN
DOCUMENT, OR ANY OTHER INSTRUMENT GIVEN AS SECURITY THEREFOR, SHALL OPERATE AS
OR CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING
PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS LOAN AGREEMENT, THE
NOTE OR ANY OTHER LOAN DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY
RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER
THIS LOAN AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR TO DECLARE A
DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT.


 


SECTION 10.6                                NOTICES.  ALL NOTICES, CONSENTS,
APPROVALS AND REQUESTS REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF
HAND DELIVERED OR SENT BY (A) CERTIFIED OR REGISTERED UNITED STATES MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED OR (B) EXPEDITED PREPAID DELIVERY
SERVICE, EITHER COMMERCIAL OR UNITED STATES POSTAL SERVICE, WITH PROOF OF
ATTEMPTED DELIVERY, AND BY TELECOPIER (WITH ANSWER BACK ACKNOWLEDGED), ADDRESSED
AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS SHALL BE DESIGNATED FROM TIME
TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE, IN A WRITTEN NOTICE TO THE
OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN THIS SECTION):


 

If to Lender:

 

LaSalle Bank National Association

135 South LaSalle Street, Suite 2905

Chicago, Illinois 60603

Attention:  Real Estate Capital Markets
Inland Triangle Center

Fax:  (312) 904-0900

 

72

--------------------------------------------------------------------------------


 

with a copy to:

 

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, Illinois 60661

Attention: David R. Dlugie, Esq.

Fax:  (312) 577-8666

 

If to Borrower:

 

MB Longview Triangle, L.L.C.
c/o Inland American Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois  60523
Attention:  Lori Foust
Fax:  (630) 645-7242

 

with a copy to:

 

Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention:  General Counsel
Fax:  (630) 218-4900

 

and with a copy to:

 

Inland American Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention:  Steve Grimes
Fax:  (630) 218-4955

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 


SECTION 10.7                                TRIAL BY JURY.  BORROWER AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD

 

73

--------------------------------------------------------------------------------


 


OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER. 
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER AND BY
LENDER, AND BORROWER ACKNOWLEDGES ON BEHALF OF ITSELF AND ITS PARTNERS, MEMBERS,
SHAREHOLDERS, AS THE CASE MAY BE, THAT NEITHER LENDER NOR ANY PERSON ACTING ON
BEHALF OF LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  BORROWER AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT BORROWER AND LENDER HAVE
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THE LOAN DOCUMENTS AND THAT EACH
OF THEM WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. 
BORROWER AND LENDER FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THE LOAN DOCUMENTS AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN
FREE WILL, AND THAT THEY HAVE HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.


 


SECTION 10.8                                HEADINGS.  THE ARTICLE AND/OR
SECTION HEADINGS AND THE TABLE OF CONTENTS IN THIS LOAN AGREEMENT ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
LOAN AGREEMENT FOR ANY OTHER PURPOSE.


 


SECTION 10.9                                SEVERABILITY.  WHEREVER POSSIBLE,
EACH PROVISION OF THIS LOAN AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO
BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS LOAN
AGREEMENT SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
LOAN AGREEMENT.


 


SECTION 10.10                          PREFERENCES.  LENDER SHALL HAVE THE
CONTINUING AND EXCLUSIVE RIGHT TO APPLY OR REVERSE AND REAPPLY ANY AND ALL
PAYMENTS BY BORROWER TO ANY PORTION OF THE OBLIGATIONS OF BORROWER HEREUNDER. 
TO THE EXTENT BORROWER MAKES A PAYMENT OR PAYMENTS TO LENDER, WHICH PAYMENT OR
PROCEEDS OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS
RECEIVED, THE OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED TO BE SATISFIED
SHALL BE REVIVED AND CONTINUE IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR
PROCEEDS HAD NOT BEEN RECEIVED BY LENDER.


 


SECTION 10.11                          WAIVER OF NOTICE.  BORROWER SHALL NOT BE
ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT
TO MATTERS FOR WHICH THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS
SPECIFICALLY AND EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO
BORROWER AND EXCEPT WITH RESPECT TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT
TO APPLICABLE LEGAL REQUIREMENTS, PERMITTED TO WAIVE THE GIVING OF NOTICE. 
BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER
WITH RESPECT TO ANY MATTER FOR WHICH THIS LOAN

 

74

--------------------------------------------------------------------------------


 


AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY PROVIDE
FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


 


SECTION 10.12                          REMEDIES OF BORROWER.  IN THE EVENT THAT
A CLAIM OR ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED
UNREASONABLY OR UNREASONABLY DELAYED ACTING IN ANY CASE WHERE BY LAW OR UNDER
THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER OR SUCH AGENT, AS THE
CASE MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, BORROWER AGREES
THAT NEITHER LENDER NOR ITS AGENTS SHALL BE LIABLE FOR ANY MONETARY DAMAGES, AND
BORROWER’S SOLE REMEDIES SHALL BE LIMITED TO COMMENCING AN ACTION SEEKING
INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.  THE PARTIES HERETO AGREE THAT ANY
ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE
DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT.


 


SECTION 10.13                          EXPENSES; INDEMNITY.


 

(A)                                  BORROWER COVENANTS AND AGREES TO PAY OR, IF
BORROWER FAILS TO PAY, TO REIMBURSE, LENDER UPON RECEIPT OF WRITTEN NOTICE FROM
LENDER FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH (I) THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR
BORROWER (INCLUDING WITHOUT LIMITATION ANY OPINIONS REQUESTED BY LENDER AS TO
ANY LEGAL MATTERS ARISING UNDER THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS
WITH RESPECT TO THE PROPERTY); (II) BORROWER’S ONGOING PERFORMANCE OF AND
COMPLIANCE WITH BORROWER’S RESPECTIVE AGREEMENTS AND COVENANTS CONTAINED IN THIS
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR
COMPLIED WITH AFTER THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING
COMPLIANCE WITH ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (III) LENDER’S ONGOING
PERFORMANCE AND COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN THIS
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR
COMPLIED WITH AFTER THE CLOSING DATE; (IV) EXCEPT AS OTHERWISE PROVIDED IN THIS
LOAN AGREEMENT, THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO
THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR
MATTERS REASONABLY REQUESTED BY LENDER; (V) SECURING BORROWER’S COMPLIANCE WITH
ANY REQUESTS MADE PURSUANT TO THE PROVISIONS OF THIS LOAN AGREEMENT; (VI) THE
FILING AND RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE FEES AND
EXPENSES OF COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND
OTHER SIMILAR EXPENSES INCURRED IN CREATING AND PERFECTING THE LIENS IN FAVOR OF
LENDER PURSUANT TO THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS;
(VII) ENFORCING OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR
THE PROSECUTING OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN
EACH CASE AGAINST, UNDER OR AFFECTING BORROWER, THIS LOAN AGREEMENT, THE OTHER
LOAN DOCUMENTS, THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND
(VIII) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER
UNDER THIS LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE
PROPERTY OR IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT
ARRANGEMENTS PROVIDED UNDER THIS LOAN AGREEMENT IN THE NATURE OF A “WORK-OUT” OR
OF ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT
THE SAME ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL
MISCONDUCT OF LENDER.

 

75

--------------------------------------------------------------------------------


 

(B)                                 BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS LENDER FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR LENDER IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE DESIGNATED A PARTY
THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST LENDER IN ANY
MANNER RELATING TO OR ARISING OUT OF (I) ANY BREACH BY BORROWER OF ITS
OBLIGATIONS UNDER, OR ANY MATERIAL MISREPRESENTATION BY BORROWER CONTAINED IN,
THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR (II) THE USE OR INTENDED USE
OF THE PROCEEDS OF THE LOAN (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”);
PROVIDED, HOWEVER, THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO LENDER
HEREUNDER TO THE EXTENT THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER.  TO THE EXTENT
THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE
PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC
POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND
SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY LENDER.

 


SECTION 10.14                          SCHEDULES INCORPORATED.  THE SCHEDULES
ANNEXED HERETO ARE HEREBY INCORPORATED HEREIN AS A PART OF THIS LOAN AGREEMENT
WITH THE SAME EFFECT AS IF SET FORTH IN THE BODY HEREOF.


 


SECTION 10.15                          OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY
ASSIGNEE OF LENDER’S INTEREST IN AND TO THIS LOAN AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS,
COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS WHICH BORROWER
MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED
COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY
ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY
SUCH RIGHT TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR
DEFENSE IN ANY SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


 


SECTION 10.16                          NO JOINT VENTURE OR PARTNERSHIP; NO THIRD
PARTY BENEFICIARIES.


 

(A)                                  BORROWER AND LENDER INTEND THAT THE
RELATIONSHIPS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY
THAT OF BORROWER AND LENDER.  NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A
JOINT VENTURE, PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP
BETWEEN BORROWER AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY
OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR LENDER.

 

76

--------------------------------------------------------------------------------


 

(B)                                 THIS LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE SOLELY FOR THE BENEFIT OF LENDER AND BORROWER AND NOTHING
CONTAINED IN THIS LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
CONFER UPON ANYONE OTHER THAN LENDER AND BORROWER ANY RIGHT TO INSIST UPON OR TO
ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED HEREIN
OR THEREIN.  ALL CONDITIONS TO THE OBLIGATIONS OF LENDER TO MAKE THE LOAN
HEREUNDER ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO
OTHER PERSON SHALL HAVE STANDING TO REQUIRE SATISFACTION OF SUCH CONDITIONS IN
ACCORDANCE WITH THEIR TERMS OR BE ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO
MAKE THE LOAN IN THE ABSENCE OF STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO
OTHER PERSON SHALL UNDER ANY CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH
CONDITIONS, ANY OR ALL OF WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY
LENDER IF, IN LENDER’S SOLE DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE
TO DO SO.

 


SECTION 10.17                          PUBLICITY.  ALL NEWS RELEASES, PUBLICITY
OR ADVERTISING BY BORROWER OR THEIR AFFILIATES THROUGH ANY MEDIA INTENDED TO
REACH THE GENERAL PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING
EVIDENCED BY THE LOAN DOCUMENTS, TO LENDER, OR ANY OF THEIR AFFILIATES SHALL BE
SUBJECT TO THE PRIOR WRITTEN APPROVAL OF LENDER.  ALL NEWS RELEASES, PUBLICITY
OR ADVERTISING BY LENDER THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL PUBLIC
WHICH REFERS SOLELY TO THE BORROWER OR TO THE LOAN MADE BY THE LENDER TO THE
BORROWER SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF BORROWER, PROVIDED
HOWEVER, THE FOREGOING SHALL NOT APPLY TO PROVIDED INFORMATION INCLUDED IN
DISCLOSURE DOCUMENTS IN CONNECTION WITH A SECURITIZATION.


 


SECTION 10.18                          WAIVER OF MARSHALLING OF ASSETS.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, WAIVES ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER AND OTHERS
WITH INTERESTS IN BORROWER, AND OF THE PROPERTY, OR TO A SALE IN INVERSE ORDER
OF ALIENATION IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR SALE OF THE
PROPERTY BY POWER OF SALE, AND AGREES NOT TO ASSERT ANY RIGHT UNDER ANY LAWS
PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF
ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF DECEDENTS, OR
ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER
UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTY FOR THE COLLECTION OF THE
DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF THE RIGHT OF
LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE PROPERTY IN
PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


 


SECTION 10.19                          WAIVER OF COUNTERCLAIM.  BORROWER HEREBY
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM,
IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS.


 


SECTION 10.20                          CONFLICT; CONSTRUCTION OF DOCUMENTS;
RELIANCE.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS LOAN
AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS LOAN
AGREEMENT SHALL CONTROL.  THE PARTIES HERETO ACKNOWLEDGE THAT THEY WERE
REPRESENTED BY COMPETENT COUNSEL IN CONNECTION WITH THE NEGOTIATION, DRAFTING
AND EXECUTION OF THE LOAN DOCUMENTS AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE
SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING AGAINST THE PARTY WHICH
DRAFTED SAME.  BORROWER ACKNOWLEDGES THAT, WITH RESPECT TO THE LOAN, BORROWER
SHALL RELY SOLELY ON ITS OWN JUDGMENT AND ADVISORS IN ENTERING INTO THE LOAN
WITHOUT RELYING IN ANY MANNER ON ANY STATEMENTS, REPRESENTATIONS OR
RECOMMENDATIONS OF LENDER OR ANY PARENT, SUBSIDIARY OR AFFILIATE OF LENDER. 
LENDER SHALL NOT BE SUBJECT TO ANY LIMITATION WHATSOEVER IN THE EXERCISE OF ANY
RIGHTS OR REMEDIES AVAILABLE TO IT UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENTS OR INSTRUMENTS WHICH

 

77

--------------------------------------------------------------------------------


 


GOVERN THE LOAN BY VIRTUE OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER OF ANY EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER,
AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE
ANY ACTION ON THE BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF
ANY SUCH RIGHTS OR REMEDIES.  BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE
BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND
INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS
OF BORROWER OR ITS AFFILIATES.


 


SECTION 10.21                          BROKERS AND FINANCIAL ADVISORS.  BORROWER
HEREBY REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS,
UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT OTHER THAN INLAND COMMERCIAL
MORTGAGE CORP.  BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD LENDER
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF
ANY KIND (INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY
RELATING TO OR ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON
BEHALF OF BORROWER OR LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREIN.  THE PROVISIONS OF THIS SECTION 10.21 SHALL SURVIVE THE EXPIRATION AND
TERMINATION OF THIS LOAN AGREEMENT AND THE PAYMENT OF THE DEBT.


 


SECTION 10.22                          PRIOR AGREEMENTS.  THIS LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO
AND THERETO IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
ALL PRIOR AGREEMENTS OR UNDERSTANDINGS AMONG OR BETWEEN SUCH PARTIES, WHETHER
ORAL OR WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND UNLESS SPECIFICALLY SET FORTH IN A WRITING
CONTEMPORANEOUS HEREWITH THE TERMS, CONDITIONS AND PROVISIONS OF SUCH PRIOR
AGREEMENT DO NOT SURVIVE EXECUTION OF THIS LOAN AGREEMENT.


 


SECTION 10.23                          SALE OF LOAN.  LENDER, AT ANY TIME AND
WITHOUT THE CONSENT OF BORROWER OR INDEMNITOR, MAY GRANT PARTICIPATION IN OR
SELL, TRANSFER, ASSIGN AND CONVEY ALL OR ANY PORTION OF ITS RIGHT, TITLE AND
INTEREST IN AND TO THE LOAN, THE SERVICING OF THE LOAN, THIS LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS, ANY GUARANTIES GIVEN IN CONNECTION WITH THE LOAN AND
ANY COLLATERAL GIVEN TO SECURE THE LOAN.  BORROWER COVENANTS TO COOPERATE WITH
LENDER’S EFFORTS IN THE SECURITIZATION OF THE LOAN; SUCH COOPERATION INCLUDES
BORROWER’S OBLIGATION TO (A) MAKE NON-MATERIAL MODIFICATIONS OF THE LOAN
DOCUMENTS (SUCH MODIFICATIONS SHALL NOT (I) INCREASE THE AMOUNT OF THE
INDEBTEDNESS, (II) CHANGE THE SCHEDULE AND/OR THE AMOUNT OF THE MONTHLY PAYMENT
AND (III) CHANGE THE INTEREST RATE), (B) PROVIDE ADDITIONAL INFORMATION
REGARDING BORROWER’S FINANCIAL STATEMENTS, (C) DELIVER UPDATED INFORMATION
REGARDING BORROWER AND THE PROPERTY, (D) COOPERATE WITH ANY THIRD PARTIES,
INCLUDING, BUT NOT LIMITED TO, RATING AGENCIES AND POTENTIAL INVESTORS TO
FACILITATE THE RATING AND SECURITIZATION OF THE LOAN, (E) REVIEW LENDER’S
SECURITIZATION OFFERING MATERIALS TO THE EXTENT SUCH MATERIALS RELATE TO
BORROWER, THE PROPERTY OR THE LOAN AND (F) RESPOND TO ANY INQUIRIES OF LENDER OR
OTHER PARTY RELATING THERETO.  BORROWER AGREES TO REPRESENT AND WARRANT THE
ABSENCE OF MISSTATEMENTS AND/OR OMISSIONS IN THE INFORMATION RELATING TO
BORROWER, THE PROPERTY AND THE LOAN THAT IS CONTAINED IN THE OFFERING MATERIALS
AND WHICH HAS

 

78

--------------------------------------------------------------------------------


 


BEEN FURNISHED TO OR APPROVED BY BORROWER.  BORROWER SHALL NOT BE LIABLE FOR
LENDER’S POST-CLOSING COSTS INCURRED PURSUANT TO ANY SECURITIZATION OF THE LOAN
BY LENDER.


 


SECTION 10.24                          CUSTOMER IDENTIFICATION – USA PATRIOT ACT
NOTICE.  LENDER HEREBY NOTIFIES BORROWER THAT PURSUANT TO THE REQUIREMENTS OF
THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56, SIGNED INTO LAW OCTOBER 26,
2001), AS AMENDED (THE “ACT”), AND LENDER’S POLICIES AND PRACTICES, LENDER IS
REQUIRED TO OBTAIN, VERIFY AND RECORD CERTAIN INFORMATION AND DOCUMENTATION THAT
IDENTIFIES BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF BORROWER
AND SUCH OTHER INFORMATION THAT WILL ALLOW LENDER TO IDENTIFY BORROWER IN
ACCORDANCE WITH THE ACT.


 


SECTION 10.25                          JOINT AND SEVERAL LIABILITY.  IF BORROWER
CONSISTS OF MORE THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND LIABILITIES OF
EACH PERSON OR PARTY SHALL BE JOINT AND SEVERAL.


 

(THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK)

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

 

BORROWER:

 

 

 

 

MB LONGVIEW TRIANGLE, L.L.C., a
Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc.,

 

 

a Florida corporation,

 

 

its sole member

 

 

 

 

By:

/s/ Debra Palmer

 

 

 

Name:

Debra Palmer

 

 

 

Title:

Assistant Secretary

 

 

 

 

 

 

LENDER:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Intentionally Omitted

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Intentionally Omitted

 

1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

REQUIRED REPAIRS

 

1.             Modify sidewalk for drainage in accordance with the requirements
set forth in that certain Property Condition Assessment of Triangle Center
prepared by McClain Consulting Services, Inc., as Project No. 25001A, and dated
as of        , 2005 (“Property Condition Report”).

 

2.                                       Install stop signs and enclosure in
accordance with the requirements of the Property Condition Report.

 

3.                                       Re-paint and clean exterior finishes in
accordance with the requirements of the Property Condition Report.

 

4.                                       Repair and/or replace the RiteAide roof
in accordance with the requirements of the Property Condition Report.

 

5.                                       Seal penetrations to the electrical
system and replace lights in accordance with the requirements of the Property
Condition Report.

 

6.                                       Perform vacant space renovations in
accordance with the requirements of the Property Condition Report.

 

7.                                       Replace signs and path-of-travel for
disabled persons in accordance with the requirements of the Property Condition
Report.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

RENT ROLL

 

[To Be Attached]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Intentionally Omitted

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Intentionally Omitted

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

PROPERTY AFFECTED BY SECTION 4.1.22

 

NONE

 

1

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

Intentionally Omitted

 

1

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

LIST OF LOANS AFFECTED BY SECTION 9.8

 

1.               Eckerds Portfolio, Iowa $13,808,000

 

2.               Wicks Murrieta, California $5,432,557

 

3.               Stonebridge Plaza $4,278,000

 

4.               Southwest Crossing $14,691,000

 

5.               Crosswell-Cypress $9,847,100

 

6.               Raytheon Co $11,840,690

 

7.               Humblewood $9,558,000

 

8.               Petsmart, Ottawa, Illinois $23,731,497

 

9.               Diebold Warehouse $7,240,480

 

10.         Citizens Property Insurance $5,997,350

 

11.         Hartford Insurance Company $9,613,703

 

12.         Rasmussen College $3,053,250

 

13.         Shops at 5 $40,179,000

 

1

--------------------------------------------------------------------------------


 

SCHEDULE X

 

OTHER CONTRACT FUNDS AGREEMENTS

 

None.

 

1

--------------------------------------------------------------------------------